                                  Case 18-23807-MAM                   Doc 1       Filed 11/05/18            Page 1 of 81

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Florida Microelectronics, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1601 Hill Avenue, Suite A
                                  West Palm Beach, FL 33407
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Palm Beach                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 18-23807-MAM                  Doc 1         Filed 11/05/18              Page 2 of 81
Debtor    Florida Microelectronics, LLC                                                                 Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 18-23807-MAM                      Doc 1         Filed 11/05/18             Page 3 of 81
Debtor   Florida Microelectronics, LLC                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 18-23807-MAM                    Doc 1         Filed 11/05/18             Page 4 of 81
Debtor    Florida Microelectronics, LLC                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 5, 2018
                                                  MM / DD / YYYY


                             X   /s/ Anthony Byk                                                          Anthony Byk
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Craig I. Kelley                                                       Date November 5, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Craig I. Kelley 782203
                                 Printed name

                                 Kelley & Fulton, PL
                                 Firm name

                                 1665 Palm Beach Lakes Blvd
                                 The Forum - Suite 1000
                                 West Palm Beach, FL 33401
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     561-491-1200                  Email address      dana@kelleylawoffice.com

                                 782203 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                    Case 18-23807-MAM                          Doc 1        Filed 11/05/18           Page 5 of 81




 Fill in this information to identify the case:

 Debtor name         Florida Microelectronics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 5, 2018                        X /s/ Anthony Byk
                                                                       Signature of individual signing on behalf of debtor

                                                                       Anthony Byk
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                         Case 18-23807-MAM                      Doc 1         Filed 11/05/18                Page 6 of 81


 Fill in this information to identify the case:
 Debtor name Florida Microelectronics, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ADECCO                                                                                                                                                                     $2,066.50
 EMPLOYMENT
 SERVICES
 DEPT CH 14091
 Palatine, IL
 60055-4091
 AMERICA II                                                                                                                                                                 $4,059.78
 ELECTRONICS INC.
 P.O. BOX 21355
 Saint Petersburg, FL
 33742-1355
 AOI SYSTEMS                                                    1 Automated                                                                                               $11,100.00
 LIMITED                                                        Optical Inspection
 AUTOMATED                                                      testing equipment
 OPTICAL
 INSPECTION
 511 RITCHIE PARK
 JOHNSTONE
 BARCO SALES                                                                                                                                                                $2,775.00
 4201 N.E. 6TH
 AVENUE
 Fort Lauderdale, FL
 33334
 CUSTOM DESIGN                                                                                                                                                              $7,502.40
 SERVICE CORP.
 6 OHEHYAHTAH PL
 DANBURY, CT
 DIGI-KEY                                                                                                                                                                 $37,098.98
 CORPORATION
 701 BROOKS AVE
 SOUTH
 Thief River Falls, MN
 56701-0677




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 18-23807-MAM                      Doc 1         Filed 11/05/18                Page 7 of 81


 Debtor    Florida Microelectronics, LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DUPONT                                                                                                                                                                     $1,817.04
 ELECTRONICS
 MICROCIRCUIT &
 COMPONENT
 MATERIALS
 RESEARCH
 TRIANGLE PARK,
 NC 27709-4425
 FERRO GMBH                                                                                                                                                                 $2,443.55
 POSTFACH 11 04 03
 GULTLEUTSTRABE
 215
 FRANKFURT AM
 MAIN
 FUTURE                                                                                                                                                                     $3,320.50
 ELECTRONICS
 CORP
 41 EAST MAIN
 STREET
 Bolton, MA
 HELLA NORTH                                                                                                                                                              $84,747.60
 AMERICA
 50 INDUSTRIAL
 PARK
 Flora, IL 62839
 IC-HAUS GMBH                                                                                                                                                               $2,840.00
 Am Kuemmerling 18
 Bodenheim
 LOGIC SYSTEMS                                                                                                                                                              $4,599.76
 CORPORATION
 1567 CYPRESS
 DRIVE
 Jupiter, FL 33469
 MAYFAIR PLASTICS                                                                                                                                                         $41,993.30
 INC.
 PO BOX 995
 Gaylord, MI 49734
 MEGA CIRCUIT INC.                                                                                                                                                          $2,327.28
 1040 S. WESTGATE
 STREET
 Addison, IL 60101
 MOUSER                                                                                                                                                                     $6,348.90
 ELECTRONICS
 1000 NORTH MAIN
 STREET
 Mansfield, TX 76063
 POLY-NOVA                                                                                                                                                                  $7,735.50
 TECHNOLOGIES
 125 SOUTHGATE
 DRIVE
 GUELPH



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 18-23807-MAM                      Doc 1         Filed 11/05/18                Page 8 of 81


 Debtor    Florida Microelectronics, LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 QUESTECH                                                                                                                                                                   $8,058.80
 SERVICES CORP
 2201 EXECUTIVE
 DRIVE
 Garland, TX
 75041-6120
 SAI GLOBAL INC.                                                                                                                                                            $9,007.32
 PO BOX 311116
 LOCK BOX
 #T66072U
 Detroit, MI 48231
 TROPICAL STENCIL                                                                                                                                                           $3,830.70
 1530 CYPRESS
 DRIVE SUITE E
 Jupiter, FL 33469
 TTI ELECTRONICS                                                                                                                                                          $11,579.84
 5774 S. SEMORAN
 BLVD
 Orlando, FL 32822




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 18-23807-MAM                                      Doc 1               Filed 11/05/18                        Page 9 of 81
 Fill in this information to identify the case:

 Debtor name            Florida Microelectronics, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           762,901.20

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           762,901.20


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           269,284.43


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             269,284.43




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case 18-23807-MAM                     Doc 1      Filed 11/05/18          Page 10 of 81
 Fill in this information to identify the case:

 Debtor name         Florida Microelectronics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     PNC Bank                                                Checking                        7478                                             $0.00




           3.2.     PNC Bank                                                Checking                        7451                                    $90,291.17




           3.3.     TD Bank                                                 Checking                        4288                                     $3,373.91




           3.4.     TD Bank                                                 Checking                        9142                                     $1,900.92




           3.5.     TD Bank                                                 Certificate of Deposit          5190                                             $1.17



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $95,567.17
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1       Filed 11/05/18           Page 11 of 81

 Debtor           Florida Microelectronics, LLC                                                   Case number (If known)
                  Name



        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Florida Power & Light                                                                                                    $25,000.00




           7.2.     1601 Hill Avenue, LLC Deposit for Commercial Office/Manufacturing Space                                                  $33,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                              $58,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            442,335.09   -                           155,704.27 = ....                  $286,630.82
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                               202,395.75   -                          202,395.75 =....                             $0.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $286,630.82
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 18-23807-MAM                        Doc 1       Filed 11/05/18       Page 12 of 81

 Debtor         Florida Microelectronics, LLC                                                    Case number (If known)
                Name

           Inventory - See attached
           list.                                                                               $0.00                                      $48,052.41


           Consigned inventory
           from various customers                                                              $0.00                                              $0.00



 20.       Work in progress
           Work in Progress                                                               Unknown                                           Unknown


           Finished Goods                                                                 Unknown                                           Unknown


           Inventory owned by
           Power Supply Concepts,
           Inc. and being held by
           the Debtor                                                                          $0.00                                        Unknown



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                           $48,052.41
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case 18-23807-MAM                     Doc 1      Filed 11/05/18        Page 13 of 81

 Debtor         Florida Microelectronics, LLC                                                 Case number (If known)
                Name

           communication systems equipment and software
           Various hand tools                                                               $0.00                                          $100.00


           25 Desk Sets with Chairs 20+ years old                                           $0.00                                        $1,000.00


           25 Desktop Computers                                                             $0.00                                        $1,000.00


           8 Printers                                                                       $0.00                                          $800.00


           Fax/Printer/Copier Combo                                                         $0.00                                          $150.00


           Various Board Racks                                                              $0.00                                          $300.00


           Work Benches                                                                     $0.00                                          $500.00


           12 Microscopes                                                                   $0.00                                          $600.00


           50 Soldering Irons                                                               $0.00                                        $1,000.00


           Various custom testing equipment (designed
           and built by the Debtor)                                                         $0.00                                        Unknown


           Various customer-owned testing equipment                                         $0.00                                              $0.00


           1 Automated Optical Inspection testing
           equipment                                                                        $0.00                                        Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $5,450.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 18-23807-MAM                      Doc 1     Filed 11/05/18        Page 14 of 81

 Debtor         Florida Microelectronics, LLC                                                 Case number (If known)
                Name



 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           See attached list.                                                               $0.00                                       $269,200.80



 51.       Total of Part 8.                                                                                                         $269,200.80
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Lease for Areas A, B
                     and C at 1601 Hill
                     Avenue, Mangonia
                     Park, FL 33407.
                     Lease has expired
                     and it is currently a
                     month-to-month                       Month-to-mont
                     tenancy.                             h tenancy                         $0.00                                                 $0.00




 56.       Total of Part 9.                                                                                                                   $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                   Case 18-23807-MAM                     Doc 1      Filed 11/05/18        Page 15 of 81

 Debtor         Florida Microelectronics, LLC                                                 Case number (If known)
                Name

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.flmicroelec.com                                                             $0.00                                              $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Design for DVD Library Dispensing Kiosk
            (customer specific)                                                             $0.00                                        Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 18-23807-MAM                     Doc 1      Filed 11/05/18       Page 16 of 81

 Debtor         Florida Microelectronics, LLC                                                Case number (If known)
                Name



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Claim against AG Manufacturing, Inc. for breach of
           contract for failure to pay certain invoices .
           Case is pending in the Circuit Court of the 15th Judicial
           Circuit in and for Palm Beach County, Florida
           Florida Microelectronics, LLC v. AG Manufacturing, Inc.
           Case No. 50-2018-CA-012218-XXXX-MB
           1. Outstanding receivables $200,000.00 (listed on AR
           Report as $0.00 value)
           2. In-house finished goods never shipped to AG due to
           lack of payment
           3. Raw materials purchased by 3 supplies and never
           shipped to the Debtor beause of AG's breach
           (outstanding invoices listed on Schedule F)                                                                        Unknown
           Nature of claim           Breach of Contract
           Amount requested                               $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                     $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                      Case 18-23807-MAM                              Doc 1            Filed 11/05/18                 Page 17 of 81

 Debtor          Florida Microelectronics, LLC                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $95,567.17

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $58,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $286,630.82

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $48,052.41

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,450.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $269,200.80

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $762,901.20           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $762,901.20




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                      Case 18-23807-MAM                Doc 1       Filed 11/05/18   Page 18 of 81




                                                                                              Discount Value 
Item Name                                                                                     $
                                                                                                             255.13
PCB ACC ACSW‐5708 Rev C 12UP (Marking on board is PB) ‐ SHIP EXACT QUANTITY ONLY                                   ‐
TRANSFER FROM W0106375 >> SOLDER PASTE WMA‐SMQ65 SN62.6/PB37/AG.4 WATER SOLUBLE                                    ‐
RES 51 OHM 5% 0603 1/16W                                                                                         5.51
CAP .1UF 50V 10% 0603 X7R                                                                                      14.88
CAP .1UF 50V 5% 0805 X7R                                                                                         2.81
RES 1K 5% 0603 1/16W                                                                                             3.59
RES 10K 5% 0603 1/16W                                                                                            2.80
IC NC7WZ16P6X DUAL BUFFER DL UHS N‐INV SC70‐6                                                                    7.46
IC OP184ES OP AMP RAIL TO RAIL (SO‐8)                                                                              ‐
CAP 10UF 25V 20% 1206 X5R                                                                                        8.56
IC ADCMP601BKSZ‐REEL7 COMP TTL/CMOS 1CHAN SC70‐6 SINGLE‐SUPPLY                                                     ‐
XSTR MMBT5771 PNP SWITCHING SOT‐23‐55 TO +150 DEG. C                                                           93.24
POT 3224J‐1‐102 1K SMD SIDE ADJUST                                                                                 ‐
CAP .01UF 50V 10% 0603 X7R                                                                                       3.57
CAP .1UF 25V 0603 Y5V                                                                                          13.21
CAP 1000PF 50V 10% 0603 X7R                                                                                      6.23
CAP 390PF 50V 10% 0603 C0G/NP0                                                                                   5.66
HEADER NPPN042GFNS‐RC FEMALE TOP/BOTTOM ENTRY SMT DUAL ROW 8‐POS                                                   ‐
IC LT1175IQ#PB NEGATIVE REGULATOR 5 LEAD PLASTIC DD‐PAK                                                        59.29
XSTR BSS8402DW‐7‐F MOSFET ARRAY N/P‐CHAN SC70‐6                                                                  2.62
RES 1.21K 1% 0402 1/16W TKF                                                                                        ‐
RES 110 OHM 5% 0805 1/10W                                                                                        9.49
RES 2.1K 1% 0603 1/10W                                                                                             ‐
RES 2K 1% 0402 1/16W TKF                                                                                           ‐
RES 3.9K 2% 0402 1/16W TKF                                                                                         ‐
RES 0 OHM 0402 1/16W TKF                                                                                           ‐
RES 2.2K 5% 0402 1/16W TKF                                                                                         ‐
WIRE #24 GAUGE SOLID COPPER TINNED NO INSULATION QQW343H24S1T                                                    0.08
RES 7.5K 1% 0603 1/10W                                                                                           5.12
RES 1.78K 1% 0402 1/16W TKF                                                                                        ‐
RES 1.4K 1% 0402 1/16W TKF                                                                                         ‐
WIRE TFL/E #28 7/34 VIO (3 INCHES PIECE)                                                                         0.01
WIRE TFL/E #28 7/34 BLK (3 INCHES PIECE)                                                                         0.01
WIRE TFL/E #28 7/34 RED (3 INCHES PIECE)                                                                         0.01
WIRE TFL/E #28 7/34 GRN (3 INCHES PIECE)                                                                         0.01
WIRE TFL/E #28 7/34 BLU (3 INCHES PIECE)                                                                         0.01
WIRE TFL/E #28 7/34 GRY (3 INCHES PIECE)                                                                         0.01
WIRE TFL/E #28 7/34 ORANGE (3 INCHES PIECE)                                                                      0.01
WIRE TFL/E #28 7/34 WHT (3 INCHES PIECE)                                                                         0.01
RES 2.8K 1% 0402 .063W CR0402‐16W2801FT                                                                            ‐
RES 1.5K 1% 0402 .063W CR0402‐16W1501FT                                                                            ‐
CONS PEDESTAL                                                                                                      ‐
PCB ALBER 1 UP 1700‐217 Rev. C PWB UXTMe                                                                     326.70
PCB ALBER 1700‐224B 30UP PWB UXIMe DC/DC SUB DAUGTHER BOARD                                                        ‐
PCB ALBER 1700‐225B 4UP MLM ENHANCED BASE UXIME PWB LEAD FREE                                                  86.40
IC HT0440LG MOSFET DRIVER DUAL CHANNEL SUPERTEX SOIC8                                                          64.30
RES 2K 1% 0805 1/10W AB4712‐016                                                                                  2.31
CAP 1UF 25V 10% 0805 X5R                                                                                       26.94
FERRITE 40 OHM 1.5A 0805 MI0805K400R‐00 AB1800‐017                                                               5.80
IC XC95144XL‐10TQ100C CPLD 100TQFP 144 MCEL AB3145‐018R LEAD FREE                                              54.00
IC MM74HC14M HEX SCHMITT TRIGGER 14‐SOIC AB3234‐014                                                              0.43
RES 10K 1% 1206 1/4W SMD                                                                                       16.67
RES 0 OHM 1210 JUMPER 1/2W SMD                                                                                 22.59
DIODE 1N4148W‐7‐F SWITCH 100V 400MW SOD123                                                                     11.11
CAP 2.2UF 25V 10% 0805 X5R                                                                                     18.23
CAP .1UF 250V 10% 1206 X7R                                                                                       6.03
CAP 4.7UF 16V 10% 0805 X5R                                                                                     12.96
CAP .033UF 50V 10% 0603 X7R                                                                                      1.13
CAP .015UF 50V 10% X7R 0603                                                                                    15.78
CAP 1000PF 50V 10% 0603 C0G/NP0                                                                                  4.51
CAP 20PF 50V 5% 0603 C0G/NP0 ‐‐‐‐ DUPLICATED PREFERRED (WR111840)                                                8.74
                       Case 18-23807-MAM                 Doc 1       Filed 11/05/18          Page 19 of 81


CAP 910PF 50V 1% 0603 C0G/NP0                                                                                           11.31
CAP 100PF 50V 10% 0603 C0G/NP0                                                                                            5.50
CAP 1UF 50V 10% 0805 X7R ‐‐‐‐ DUPLICATED (Check W0111674 for Inventory)                                                   4.91
CAP 47PF 50V 5% 0603 C0G/NP0 ‐‐‐‐ DUPLICATED PREFERRED (WR111844)                                                         9.61
CAP 2.2UF 50V 10% 1206 X7R                                                                                              44.32
CAP .22UF 25V 10% X7R 0603                                                                                              45.88
CAP .022UF 50V 10% 0603 X7R ‐‐‐‐ DUPLICATED PREFERRED (WR111822)                                                        59.57
CAP 1UF 50V 10% 1206 X7R                                                                                                  9.77
CAP 4.7UF 50V 20% 1812 X7R                                                                                                6.48
CAP 3900PF 50V 10% 0603 X7R                                                                                             45.19
CAP 10UF 16V 10% 0805 X5R                                                                                                 2.29
CAP .47UF 6.3V 10% X5R 0402                                                                                               6.66
CAP 10UF 35V 10% X5R 1206                                                                                                 3.07
CAP .1UF 500V 10% 1812 X7R                                                                                              18.47
CAP ELECT 10UF 35V 20% SMD UUD1V100MCL1GS                                                                               11.12
CAP ELECT 33UF 25V 20% SMD EEE‐FK1E330UR                                                                                  3.21
CAP T/H ALUM 10UF 400V 20% RADIAL EEU‐EE2G100                                                                             6.76
IND 47UH 1210 LQH32CN470K23L LQH32CN470K23/LQH32CN470K23L                                                               35.84
IND PWR UNSHIELD 33UH SMD P0751.333NLT                                                                                  13.94
IND 300UH DUAL TOROID SMT PM3604‐300‐RC                                                                                 13.07
IND SHIELD PWR 470UH 10145 SLF10145T‐471MR47‐PF                                                                         15.48
IND POWER 220UH 0.66A SMD SDR1006‐221KL                                                                                 19.60
IND CHOKE COMMON MODE 20MH SMD PM3700‐80‐RC                                                                             89.63
CONN T/H ETHERNET XP1001000‐05R MODULE XPORT XE EXT. TEMP. WITHOUT ENCRYPTION                                         420.48
HEADER T/H BREAKAWAY 36 x 2 DOUBLE RAW .100" DR STRAIGHT MALE 67997‐272/67997‐272‐HLF ROHS                            149.81
CONN T/H 8POS 4.2MM R/A TIN MINI‐FIT JR 39‐30‐0080                                                                        5.18
CONN T/H HEADER 16POS 3MM R/A TIN 43045‐1600                                                                            88.64
CONN T/H 4POS 3MM RT ANG TIN MICRO‐FIT 43045‐0400                                                                         6.16
CONN T/H USB RT ANG RECPT TYPE B BLK 670688000                                                                            5.92
CONN SHUNT 2POS .100 TIN 90059‐0007                                                                                       8.01
TERM BLOCK T/H HDR 8POS R/A 3.81MM 1843091 GREEN                                                                        86.83
CONN T/H SOCKET 20WAY 2.54MM SSW‐105‐01‐L‐D                                                                             40.61
CRYSTAL T/H 32.768KHZ‐6PF CFS206‐32.768KDZB‐UB                                                                            1.83
CRYSTAL 18.432MHZ SERIES SMD ECS‐184‐S‐5PX‐TR                                                                             4.68
CRYSTAL 14.7456MHZ 20PPM 18PF ABLS‐14.7456MHZ‐B2‐T                                                                        8.45
CRYSTAL 6.00MHZ 20PF SMD FOXSDLF/060‐20                                                                                   1.14
OSCILLATOR 50.000MHZ SURF MT ASE‐50.000 MHZ‐ET                                                                            8.32
STANDOFF HEX 6‐32 NYLON 1/2" 8441C                                                                                      16.68
SCREW PPHS 6‐32 X 3/8" 96909A446 PHILLIPS PAN HEAD WITH SPLIT WASHER 18‐8SS                                               8.98
IC 74LVC06AD INVERTER HEX 1INPUT 14SOIC                                                                                   3.46
IC SN74LVC08ADR GATE AND 4CH 2‐INP 14‐SOIC                                                                                7.81
IC XC6SLX4‐2TQG144C FPGA 102 I/O 144TQFP                                                                              141.12
IC LM317MBDTG REG LDO ADJ 0.5A DPAK                                                                                       1.67
IC ADP170AUJZ‐1.2‐R7 REG LDO 1.2V 0.3A TSOT23‐5                                                                         90.73
IC MC7805BDTRKG REG LDO 5V 1A DPAK                                                                                    110.23
IC ADUM5230ARWZ OPTOISO 2.5KV 2CH DRIVER 16SOIC                                                                         49.22
IC SC16IS752IBS 128 UART DUAL I2C/SPI 32‐HVQFN                                                                          38.13
IC 74LVC16244ADGG 118 BUFF DVR TRI‐ST 16BIT 48TSSOP                                                                     17.95
IC LM25010Q1MH/NOPB REG BUCK ADJ 1A 14TSSOP                                                                             30.96
IC FT232BL USB TO UART SMT                                                                                              58.20
IC NC7SZ58P6X LOGIC GATE UHS 2‐INP SC70‐6                                                                                 7.21
IC NC7WZ07P6X BUFF DL UHS O/DRAIN SC706                                                                                   3.55
IC NC7WZ16P6X BUFFER DL UHS N‐INV SC706                                                                                   2.72
IC FSA4157P6X SWITCH LOW VOLT SPDT SC70_6                                                                               44.86
IC AD8605ARTZ OPAMP GP 10MHZ RRO SOT23‐5                                                                                47.47
IC AD8656ARMZ OPAMP GP 28MHZ RRO 8MSOP                                                                                  36.94
IC NC7WZ14P6X INVERTER DUAL SCHMITT SC70‐6                                                                              56.89
IC LT3462ES6#PBF REG INV ADJ 0.25A TSOT23‐6                                                                             72.19
IC NC7SZ57P6X LOGIC GATE UNIV 2INPUT SC70‐6                                                                               3.93
IC AD8675ARMZ OPAMP GP R‐R 10MHZ PREC 8MS                                                                               21.60
IC ADG419BRMZ SWITCH SPDT 8MSOP                                                                                         15.84
IC PGA103U OPAMP PGA 1.5MHZ 8SOIC                                                                                       50.04
IC M25P80‐VMW6TG FLASH 8MBIT 75MHZ 8SOIC                                                                              201.43
IC ADM2682EBRIZ ISOLATOR DIGITAL 16‐SOIC                                                                                37.80
IC SN75469D TRANS 7 NPN DARL 100V 500MA 16SO                                                                              2.77
IC 93C46BT‐I/SN EEPROM 1KBIT 2MHZ 8SOIC                                                                                   1.51
IC AD7685BRMZ ADC 16BIT PSEUDO‐DIFF 10‐MSOP                                                                             53.96
LED BICOLOR GREEN/RED                                                                                                     7.69
                        Case 18-23807-MAM                  Doc 1        Filed 11/05/18   Page 20 of 81


LED 630NM RED WHT/DIFF0603 SMD SML‐D12V8WT86                                                                          3.36
OPTOISOLATOR 5KV 4CH TRANS 16‐SMD PS2501L‐4‐A                                                                       42.97
OPTOISOLATOR 5KV TRANS 4SMD PS2501L‐1‐A                                                                               9.45
RELAY ASSR‐302C‐302E SSR DPST 0.05A 8SMD GW                                                                   1,873.85
IC ADUM1400BRWZ DGTL ISO 4CH LOGIC 16SOIC                                                                           25.20
IC ADUM1402BRWZ DGTL ISO 4CH LOGIC 16SOIC                                                                           16.54
FUSE PLUG IN GLASS 2A 250VAC 5X20MM 0239002.HXP                                                                     10.92
FUSE HOLDER T/H BLOK CARTRIDGE 300V 10A PCB 05200101Z                                                               20.46
RELAY DPDT 2A 5V P.C.UL IM03GR                                                                                    130.14
RELAY 1A SOLID STATE NO DUAL F LH1522AAC                                                                            65.60
RELAY T/H GEN PURPOSE SPST 30A 12V JTN1AS‐PA‐F‐DC12V                                                                91.88
RES .010 OHM 1% FLAT 2W STRIP METAL SMD OARS1R010FLF                                                                27.24
RES 50 OHM 2W 1% 2W 4124                                                                                            10.25
RES 100K 1% 1206 1/8W                                                                                               52.76
RES 20K 0.1% 1206 1/4W                                                                                              16.73
RES NETWORK T/H 220OHM 9PIN 4609X‐101‐221LF                                                                           6.42
RES 4.02K 1% 2010 3/4W                                                                                              12.69
RES 10K 5% 2616 2W SMD                                                                                                8.64
RES 470 OHM 0.1% 0805 1/8W                                                                                          41.91
RES 221 OHM 1/10W 1% 0603                                                                                             9.20
RES 10K 0.1% 0603 1/10W                                                                                             18.14
RES 20K 0.1% 0603 1/10W                                                                                             46.53
RES 51.1 OHM 1% 0603 1/10W SMD                                                                                        9.40
RES 10 OHM 1% 0603 1/10W SMD                                                                                        27.73
RES 590 OHM 1% 0603 1/10W SMD                                                                                       37.53
RES 267K 1% 0603 1/10W SMD                                                                                            5.46
RES 22.6K 1% 0603 1/10W SMD                                                                                           5.30
RES 9.53K 0.1% 0603 1/10W                                                                                           13.64
RES 66.5K 1/10W 1%SMD SZ0603                                                                                          6.96
RES 976 OHM 1% 0603 1/10W SMD                                                                                         5.73
RES 39.2K 1% 0603 1/10W SMD                                                                                           0.64
RES 309 OHM 1% 0603 1/10W SMD                                                                                       25.41
RES .39 OHM 1% 0603 1/10W SMD                                                                                       58.43
RES 2K 0.1% 0603 1/10W                                                                                              41.68
RES 11K 0.1% 0603 1/10W                                                                                             43.21
RES 20 OHM 1% 0603 1/10W SMD ‐‐‐‐ DUPLICATED PREFERRED (WR111902)                                                     3.98
RES 18.7K 1% 0603 1/10W SM                                                                                            5.88
RES 150K 0.1% 0603 1/10W                                                                                              4.56
DIODE BAV199‐7‐F ARRAY 85V 140MA SOT23                                                                                4.07
DIODE STPS3150U SCHOTTKY 150V 3A SMB                                                                                70.44
DIODE 13V ZENER SOD123 MMSZ5243B‐7‐F                                                                                25.34
DIODE B130‐13‐F SCHOTTKY 30V 1A SMA                                                                                   5.28
IC ADR443BRZ VREF SERIES 3V 8SOIC                                                                                   46.75
DIODE ZENER 10V 3W SMB 1SMB5925BT3G                                                                                   4.94
TVS DIODE 70VWM 113VC SMA SMAJ70CA‐13‐F                                                                               4.29
DIODE 1SMB5940BT3G ZENER 43V 3W DO‐214AA                                                                              3.05
DIODE SCHOTTKY 60V 1A SMA B160‐13‐F                                                                                   1.07
DIODE GEN PURPOSE 200V 3A SMC ES3D OR MURS320‐13‐F                                                                  31.70
VARISTOR T/H ERZ‐V07D271 247V 1.75KA DISC 7MM                                                                         3.73
XSTR BC846AS DUAL NPN 65V 100MA SOT363                                                                                7.82
MOSFET N‐CH 150V 83A D2PAK IRFS4321PBF                                                                            139.44
SWITCH T/H TL6110AF130QP TACTILE SPST‐NO 0.05A 12V AB5110‐020                                                       13.88
CARDBOARD PAD S‐18195 10"X15"X1/8" 150LB CORRUGATED                                                                     ‐
CAP 100PF 250V 10% 1808 X7R                                                                                         51.52
RES 1.1M 1% 0603 1/10W                                                                                                1.78
IC AT91SAM7S256D‐AU ATMEL MICRO‐CONTRL 16/32‐Bit 55MHz 256KX8 64‐LQFP                                               66.47
IC AT45DB161E‐SSHD‐T ADESTO FLASH 16MBIT 85MHZ 8SOIC                                                                  9.54
IC PES1‐S5‐S12‐M‐TR CUI CONVERT DC/DC 1W 12V 84MA 8‐SMD (5 LEADS) AB4025‐046                                        11.16
CAP 1500PF 500V 5% 1206 C0G/NP0 CC1206JRNP0BBN152                                                                     4.46
CAP 1800PF 50V 5% 0603 C0G/NP0 GRM1885C1H182JA01D                                                                     2.21
CAP SUPER 0.07F 3.3V COIN SMD +80/‐20% DSK‐3R3H703T414‐HLL                                                          19.34
CONVERTER T/H MKZI10‐110S24 >ONLY< DC/DC 24V/10W MINMAX Alber 4025‐047                                            633.42
RES 130K 1% 0603 1/10W RC0603FR‐07130KL AB4718‐052                                                                  18.66
RES 53.6K 0.1% 0603 1/10W RG1608P‐5362‐B‐T5 AB4718‐069                                                                2.37
RES 560 OHM 1% 0805 1/2W ERJ‐P6WF5600V                                                                                  ‐
BOARD SUPPORT T/H DLMSPM‐7‐01 OR 3069‐N SNAP LOCK NYLON DIA=1/8" H=7/16"                                            44.29
SOCKET T/H SSQ‐104‐01‐G‐S OR SSW‐104‐01‐G‐S 4PIN ELEVATED SINGLE ROW GOLD .100"                                     44.89
CAP T/H 470PF 440VAC 10% RADIAL Y1 CD45‐B2GA471K‐NKA or DE1B3KX471KA4BP01F                                            7.06
                       Case 18-23807-MAM                 Doc 1        Filed 11/05/18          Page 21 of 81


CAP 10UF 50V 10% 1206 X5R                                                                                                  9.40
CAP 1000PF 250VAC 10% 2211 X7R SAFETY                                                                                    21.14
CONN T/H 10POS TSS‐105‐01‐L‐D .100" GOLD                                                                                 65.27
RES T/H 10 OHM 10W AS10 AXIAL CW01010R00JE73                                                                             20.70
CAP 22UF 16V 10% 1206 X5R                                                                                              113.28
IC LTC6995CS6‐1#TRPBF LOW FREQUENCY OSCILLATOR                                                                           10.80
IC TMP300BIDBVT SOT‐23‐6 PROGRAMMABLE TEMP SWITCH                                                                          3.30
IC MM74HCT04M R LOGIC HEX INVERT 14SOIC                                                                                    6.98
IC LP2985IM5‐3.3/NOPB LINEAR REG +3.3V 150MA SOT23‐5 LEAD FREE                                                             2.70
IC TPS62160DGKR LIN SYNC DCM REG BUCK ADJ 1A STEP DOWN 8VSSOP                                                            17.85
IC MAX809TEUR+ PRPHL UPSUP 3.08V 240M 5% LEAD FREE                                                                         6.08
IND 1UH 2A 30% SHIELDED VLS3015ET‐1R0N‐CA FIXED 58 MOHM SMD SHIELDED WIREWOUND 0.118" L x 0.118" W                         3.56
RES 249K 0.1% 0603 1/10W ERA‐3AEB2493V                                                                                     2.05
RES 430K 1% 0603 1/10W RC0603FR‐07430KL                                                                                  11.57
RES 51.1K 0.1% 0603 1/10W ERJ‐3EKF5112V                                                                                    5.64
RES 680K 1% 0603 1/10W RC0603FR‐07680KL                                                                                    5.58
RES 887K 1% 0603 1/10W RC0603FR‐07887KL                                                                                    5.64
SWITCH SDA02H1SBD / 219‐2MSTR DIP 2 POSITION SMD SLIDE SPST 25MA 24V                                                     32.76
CONS RES T/H 0.300 OHM 10W 5% AXIAL CW010R3000JE12 AB4708‐010                                                                ‐
CONS LED NS6L183TH3 SW35F‐H3 AX 656‐0006                                                                                     ‐
CONS LED NS6L183TH3 SW30F‐H3 AX 656‐0005                                                                                     ‐
CONS LED NS6L183TH3 SW27F‐H3 AX 656‐0004                                                                                     ‐
CONS LED NS6L183TH3 SW40F‐H3 AX 656‐0007                                                                                     ‐
CONS LED NS6L183T SW30F‐H1 3000K 656‐0018 32W                                                                                ‐
CONS LED QXRA‐W0177 3000K 656‐0030                                                                                           ‐
CONS LED QXRA‐W0186 2700K 656‐0029                                                                                           ‐
CONS LED LXM8‐PW30 3000K 656‐0019                                                                                            ‐
CONS LED LXM3‐PW61 REBEL656‐0025                                                                                             ‐
CONS LED LXM3‐PW51 REBEL656‐0027                                                                                             ‐
CONS LED NS6L183AT‐H3 / Lot – sw27fB09KR8000 656‐0057                                                                        ‐
CONS LED NS6L183AT‐H3 / Lot – sw30fB10KR8000 656‐0058                                                                        ‐
CONS LED NS6L183AT‐H3 / Lot – sw35fB10KR8000 656‐0059                                                                        ‐
CONS LED AMERLUX EXTERIOR LXM8‐PW30 3000K D656‐0019                                                                          ‐
CONS LED AMERLUX EXTERIOR LXM8‐PW27 2700K D656‐0020                                                                          ‐
CONS LED AMERLUX EXTERIOR LED LX18‐P127‐3 656‐0633                                                                           ‐
CONS LED AE 656‐0630 CONS LED Rebel PLUS 4000K LX18‐P140                                                                     ‐
CONS LED AE 656‐0628 Rebel PLUS High Power 3000K LX18‐P130‐3                                                                 ‐
RES 1K 5% 1206 1/8W APS‐RES0036 MC1206‐1001‐5T RMCF1206JT1K00                                                            11.06
RES 100K 1% 1206 1/4W APS‐RES0218                                                                                          2.99
RES 10 OHM 1% 1206 1/4W APS‐RES0679                                                                                        2.99
RES 12K 1% 1206 1/4W APS‐RES0533 NRC12F1202TRF 9C12063A1202FKHFT                                                         35.74
RES 150K 1% 1206 1/8W APS‐RES0622                                                                                          5.36
RES 18K 5% 1206 1/4W APS‐RES0907 MCR18EZHJ183 9C12063A1802JLHFT RC1206JR‐0718KL                                          21.51
RES 2.2K 5% 1206 1/8W APS‐RES0246 NRC12J222TR 263‐2.2K‐RC                                                                19.90
RES 2.7K 5% 1206 1/8W APS‐RES0217                                                                                          8.28
RES 5.1K 5% 1206 1/8W APS‐RES0460                                                                                            ‐
RES 20K 1% 1206 1/8W APS‐RES0405                                                                                         10.08
RES 22K 5% 1206 1/8W APS‐RES0454                                                                                             ‐
RES 3K 1% 1206 1/4W APS‐RES0408                                                                                              ‐
RES 3.9K 5% 1206 1/8W APS‐RES0457                                                                                            ‐
RES 300 OHM 5% 1206 1/4W APS‐RES0274 NRC12J301TRF ERJ‐8GEYJ301V                                                          33.66
RES 390K 5% 1206 1/4W APS‐RES0908 ERJ‐8GEYJ394V RC1206JR‐07390KL                                                         28.68
RES 4.7K 5% 1206 1/8W APS‐RES0088 RC1206JR‐074K7L CR08472J RMC 1/8 472JT                                                 12.19
RES 39K 5% 1206 1/8W APS‐RES0018                                                                                           9.35
RES 499 OHM 1% 1206 1/8W APS‐RES0488                                                                                     11.51
RES 5.6K 5% 1206 1/8W APS‐RES0298                                                                                            ‐
RES 7.5K 1% 12061/4W APS‐RES0752                                                                                             ‐
RES 620K 5% 1206 1/4W APS‐RES0911                                                                                          4.14
RES 820 OHM 5% 1206 1/8W APS‐RES0177 NRC12J821TRF ERJ‐8GEYJ821V                                                          19.90
RES 91 OHM 5% 1206 1/8W APS‐RES0913                                                                                          ‐
CAP 33PF 50V 10% 1206 X7R APS‐CAP0145                                                                                        ‐
CAP 2200PF 50V 10% 1206 X7R APS‐CAP0527                                                                                      ‐
CAP TANT 1UF A 25V 10% APS‐CAP0270 NTC‐T105K25TRAF                                                                     226.32
CAP 220PF 50V 10% 1206 X7R APS‐CAP0239                                                                                       ‐
DIODE MELF BAS85‐07 SCHOTTKY 200MA 30V SOD80C MINI APS‐DIOD0195                                                              ‐
DIODE MELF ZMMZ5254B ZENER 27V 500MW APS‐DIOD0014                                                                            ‐
DIODE 1N5819HW‐7‐F SCHOTTKY 1A 40V SOD123 APS‐DIOD0199                                                                       ‐
XSTR BSS138 MOSFET N‐CH 50V 200MA SOT23‐3 APS‐TRAN0113                                                                       ‐
                       Case 18-23807-MAM                 Doc 1        Filed 11/05/18          Page 22 of 81


XSTR MMBT4401‐TP NPN 40V 0.6A SOT23 APS‐TRAN0114                                                                             ‐
ADHESIVE 7275‐1 EPIBOND PINK 10CC SYRINGE =10 GM FOR SMT MGMT OK NEEDED                                                      ‐
WIRE .010" AL BOND 99.99% AL 15‐20% ELONG 375 G                                                                        262.31
CONNECTOR SEAL 12700126A                                                                                                     ‐
PCB BRILL BH4008AA 20UP Rev 5 B PLUGGED VIAS                                                                           834.24
ADHESIVE X3‐1598 DOW CORNING ONE PART W/UV TRACER MGMT APPROVAL NEEDED                                                       ‐
CAP 1000PF 50V 10% 1206 X7R                                                                                              16.44
CAP .01UF 50V 10% 1206 X7R AB1530‐051                                                                                    31.99
CAP TANT 22UF 25V 20% 2917 T491D226M025AS D CASE                                                                         46.44
CONN HOUSING TYCO 2‐520103‐2 CRIMP ULTRA FASTON 18‐22AWG                                                                 11.05
CONN HOUSING TYCO 2‐520183‐2 CRIMP FAST 18‐22AWG .250                                                                    19.83
CONN HOUSING CRIMP FAST 18‐22AWG .110                                                                                    43.43
CONN HOUSING TYCO 7‐520365‐2 CRIMP FAST 22‐26AWG .110                                                                    81.29
DIODE MELF DL4002‐13 1N4002 GPP 100V 1A SMD DL‐41                                                                        23.52
DIODE MELF 75V 150MA LL34 SOD‐80C                                                                                        43.00
XSTR IRFR024NTR HEXFET 55V 17A DPAK                                                                                    112.71
IC CD40106BCMX CMOS HEX INV SOIC14                                                                                       81.76
IC CD4040BCMX CMOS SOIC16 12 BIT COUNTER                                                                                 41.22
IC CD4093BCMX CMOS NAND SOIC14 QUAD 2 IN                                                                                 66.41
RES T/H OMITE 43F1R5 1.5 OHM 3W WIRE WOUND AXIAL LEAD                                                                  175.12
RES 220K 5% 1206 1/4W                                                                                                      2.96
RES 392K 1% 1206 1/4W                                                                                                      4.28
RES 510K 5% 1206 1/4W                                                                                                      3.04
SWITCH T/H ORD‐228 20/25AT REED HASCO                                                                                    87.93
WIRE 20AWG BLUE 07‐20‐7T‐6 STRANDED 7/28                                                                                 20.46
WIRE 20AWG PINK 07‐20‐7T‐10 STRANDED 7/28                                                                                15.41
WIRE 20AWG RED 07‐20‐7T‐2 STRANDED 7/28                                                                                  22.48
WIRE 20AWG WHITE 07‐20‐7T‐9 STRANDED 7/28                                                                                30.67
WIRE 22AWG WHITE/BLUE 07‐22‐7T‐9/6                                                                                       18.18
WIRE 22AWG WHITE/RED 07‐22‐7T‐9/2                                                                                        17.20
CONF COATING AS1701 SILICONE 1 CARTRIDGE=310ML BLACK                                                                         ‐
CONS PARTITION .060 CHIPBOARD 7 CELLS X 15 CELLS FOR BOX WY104627/WY104628                                                   ‐
CONS BOX 2‐PART TRAY DIE‐CUT 32 11/16 X 28 1/16 BOTTOM (Dim before folding) ‐ 24" X 20" X 4‐1/4"                             ‐
CONS BOX 2‐PART TRAY DIE‐CUT 33 3/8X 28 1/2 TOP (Dim before folding) ‐ 24‐1/4" X 20‐1/4"" X 4‐1/4"                           ‐
CONS PCB EF 3 LED BOAT LIGHT 36 UP ALUMINUM                                                                                  ‐
CONS PCB EF SL R1.0 10 UP LARGE LED ALUMINUM                                                                                 ‐
CONS LED AMBER CREE XRE                                                                                                      ‐
CONS LED BLUE CREE XRE LARGE                                                                                                 ‐
CONS LED GREEN CREE XRE                                                                                                      ‐
CONS LED WHITE CREE XRE                                                                                                      ‐
CONS LED NSSM065T RED / GREEN / BLUE                                                                                         ‐
CONS LED BLUE XPEBBL‐L1‐0000‐00301 (For Boat Ligths)                                                                         ‐
FAB LB MOUNT UPS Rev A                                                                                                       ‐
PCB FME‐007‐01 20 UP DUAL LIMIT SWITCH                                                                                       ‐
PCB Rev B Main Controller Stepper Board 1UP                                                                                  ‐
PCB Rev B Main Main Board Interface1UP Sample It Kiosk                                                                       ‐
PCB B ‐‐ DO NOT BUY ‐‐ POWER SWITCH FOR MOTHER BOARD                                                                         ‐
CABLE TIE MINI 3‐7/8" X .098" NATUARL NYLON STD LOCKING                                                                      ‐
RES 12K 5% 0805 1/8W                                                                                                       1.33
RES 2.7 OHM 5% 0805 1/8W                                                                                                   1.14
RES 560 OHM 5% 0805 1/8W                                                                                                   0.59
CAP ELECT 1000UF 25V 10% EEV‐FK1E102Q                                                                                        ‐
CAP ELECT 100UF 25V 20% EEE‐1EA101UP                                                                                         ‐
CAP ELECT 10UF 35V 20% EEE‐FC1V100R                                                                                      11.90
XSTR BSH111 215 MOSFET N‐CH 55V 335MA SOT‐23                                                                               4.42
RES 7.5K 5% 0805 1/8W                                                                                                      0.62
IC LM4755TS 11W AUDIO PWR AMP TO263‐9 2‐CHANNEL                                                                              ‐
RES 10K 1% 0805 1/8W ‐‐‐‐ DUPLICATED PREFERRED (W0111961)                                                                  1.81
RES 470K 1% 0805 1/8W AB4711‐474                                                                                           1.83
IC LM339 14SOIC DIF QUAD COMPR                                                                                             6.21
LED T/H HLMP‐CB13‐UX00 5MM 470NM BLUE CLEAR EMITTER                                                                          ‐
PHOTOTRAN T/H EL‐PT204‐6C NPN 3MM LED CLEAR 940NM                                                                          1.44
CONN T/H JACK SJ1‐3543N AUDIO STEREO R/A 3PIN 3.5MM                                                                          ‐
SCREW PRHS 4‐40 X 3/8" 91773A108 PHILLIPS ROUND HEAD 18‐8 SS                                                                 ‐
NUT 90675A005 4‐40 THREAD W=1/4" H=3/32" W/ EXT‐TOOTH LOCK WASHER ZINC‐PLATED STEEL HEX PSC‐9375008                          ‐
CAP 1UF 50V ‐20/+80% 1206 Y5V 12065G105ZAT2A                                                                                 ‐
DIODE SMAZ6V2‐13‐F ZENER DO‐214AC 1W 6.2V SMA                                                                            51.06
CRYSTAL 10.000 MHZ 18PF SMD ECS‐100‐18‐5P‐TR                                                                                 ‐
                       Case 18-23807-MAM                 Doc 1        Filed 11/05/18          Page 23 of 81


IC LTV‐355T OPTOISO 4‐SMD 1CH DARL OUT THIN                                                                                1.95
IC PIC18F6520‐I/PT 64‐TQFP PROGRAMMABLE EEPROM                                                                               ‐
HEADER T/H 8POS 70543‐0007 .100 VERT GOLD                                                                                    ‐
HEADER T/H 10POS 70543‐0009 .100 VERT GOLD                                                                                   ‐
IC LM35DM SENSOR PREC TEMP 8‐SOIC                                                                                            ‐
IC LM4040DEM3‐2.5 VOLT REF PREC MICROPWR SOT‐23                                                                              ‐
RES 5.62K 1% 0805 1/8W ERJ‐6ENF5621V                                                                                       7.08
RES 6.81K 1% 0805 1/8W ERJ‐6ENF6811V                                                                                       7.24
DIODE BAV70 SW DBL COMMON K 75V 215MA SOT23 568‐1622‐2                                                                     7.40
RES 4.02K 1% 0805 1/8W                                                                                                     0.94
RES 2.7K 1% 1206 1/4W RHM2.7KFTR‐ND                                                                                        2.07
RES 330 OHM 5% 1206 1/4W MCR18EZHJ331                                                                                    25.42
IC LM324DT OP AMP QUAD LOW POWER 14SOIC                                                                                      ‐
IC AM26LS32ACD QUAD DIFF IC LINE RCVR 16‐SOIC                                                                                ‐
IC CD74ACT14M/M74HCT14RM13TR HEX SCHMT‐TRG INV 14SOIC                                                                        ‐
CONN T/H 3MM 4POS DUAL GOLD 43045‐0414/3‐794632‐4                                                                            ‐
FUSE PLUG IN 2A 39512000440 FAST SHORT UL                                                                                    ‐
FUSE PLUG IN 500MA 39605000440 TIME‐LAG SHORT UL TE5                                                                         ‐
RES 280 OHM 1% 0805 1/8W                                                                                                   1.48
RES 3.01K 1% 0805 1/8W                                                                                                     0.78
XSTR BST52TA DARL NPN 80V 500MA SOT‐89                                                                                       ‐
IC MAX232D DUAL DRVR/RCVR 16SOIC                                                                                             ‐
TUBE HEATSHRINK 3/4" (4FT) Q2‐F3X‐3/4‐01‐QB48IN‐5 POLYOLEFIN                                                                 ‐
RES 12K 1% 0805 1/10W                                                                                                      8.95
RES 20K 1% 0805 1/10W AB4712‐050                                                                                           2.38
RES 130 OHM 1% 0805 1/10W                                                                                                    ‐
RES 3.3K 1% 0805 1/10W                                                                                                     1.41
XSTR MOSFET (RK3055ETL / NTD3055L104T4G / NTD5867NLT4G / AOD442) N‐CH 60V DPAK                                           19.30
OSC 19.6608 MHZ 5.0V SMD SG‐615P                                                                                             ‐
IC PCL6123 NIPPON PULSE STEPPER MOTOR CTRL 128QFP                                                                        94.05
IC MCP1802T‐3302I/OT REG LDO 3.3V 300MA SOT‐23‐5                                                                             ‐
CAP TANT 4.7UF 6.3V 20% 1206 F930J475MAA                                                                                     ‐
TUBE HEATSHRINK 1/8" (4FT) HST18BK4 GLUE                                                                                     ‐
TUBE HEATSHRINK 1/2" Q2‐F3X‐1/2‐01‐SS150FT NO GLUE                                                                           ‐
SHEET GAROLITE 9910T17 .062" 36X24X1/16"                                                                                     ‐
SCREW SPHS #4‐40 X 1/2" 91792A110 SLOTTED PAN HEAD 18‐8SS                                                                    ‐
IC LM555CM TIMER 8‐SOIC TIMER SINGLE PREC AB3250‐001                                                                         ‐
RES 2.7K 5% 0805 1/8W ‐‐‐‐ DUPLICATED PREFERRED (WR106089)                                                                 1.49
SCREW SHCS 4‐40 X 1/4" 91251A106 SOCKET HEAD CAP HEX STEEL OXIDE BLACK                                                       ‐
HEADER T/H 7POS 70543‐0006 H .100" PITCH VERT GOLD                                                                           ‐
LED BLUE CLR LTST‐C170TBKT 0805 SMT                                                                                          ‐
IC PIC18F6410‐I/PT MCU FLASH 8KX16 64TQFP                                                                                    ‐
RES 402 OHM 1% 1206 1/4W LEAD FREE                                                                                         2.06
RES 931 OHM 1% 1206 1/4W                                                                                                   2.73
RES 40.2K 1% 0805 1/8W                                                                                                       ‐
RES 390 OHM 1% 0805 1/8W ‐‐‐‐ DUPLICATED PREFERRED ( W0112014)                                                             0.61
CAP .01UF 50V 20% 0805 X7R                                                                                                 1.16
XSTR BSS84‐7‐F MOSFET P‐CH SOT‐23 50V 130MA                                                                                4.97
RES 4.7K 5% 1206 1/4W ERJ‐8GEYJ472V                                                                                        4.86
RES 470 OHM 5% 0805 1/8W CRCW0805471JRT AB4711‐471                                                                         2.12
WIRE 24AWG ORANGE 7/0.2MM PVC C2015A.12.04                                                                                 2.38
WIRE 24AWG BLUE 7/0.2MM PVC C2015A.12.07                                                                                   2.31
WIRE 24AWG 7/0.2MM WHITE 160MM C2015A.12.02                                                                                3.08
WIRE 24AWG 7/0.2MM GREEN PVC C2015A.12.06                                                                                  2.27
XSTR 2N7002 215 MOSFET N‐CH SOT‐23 60V 300MA                                                                             33.67
CONN HOUSING 2POS 70107‐0001 MOLEX MALE .100                                                                                 ‐
PIN CRIMP 16‐02‐0115 CONN TERM MALE 22‐24AWG GOLD                                                                          5.85
CABLE 8442 060500 BELDEN UNSHLD 2COND RED/BLACK 22AWG                                                                    57.00
TUBE HEATSHRINK 3/16" (4FT) Q2‐F3X‐3/16‐01‐QB48IN‐25                                                                         ‐
CABLE 8444 BELDEN 4COND RED/GREEN/WHITE/BLACK UNSHLD 22AWG 300V                                                          73.03
TUBE HEATSHRINK 1/4" NOGLUE Q2‐F3X‐1/4‐01‐QB48IN‐25 POLY                                                                     ‐
LABEL UL LSL‐81‐602 POLY WHITE SELF LAMINATED .80"W X .50"H 54/SH (Total Height=1.44")                                       ‐
PIN CRIMP 16‐02‐1124 GOLD MOLEX FEM 22‐24AWG T&R HIGH INSERTION FORCE (4POS‐ USE FOR KEYTECH ONLY                      128.48
SCREW BHCS 4‐40 X 3/16" 91255A105 BUTTON HEAD CAP HEX SOCKET                                                                 ‐
CAP .22UF 50V 10% 0805 X7R                                                                                                 4.78
CAP 2200PF 100V 10% 0805 X7R                                                                                               2.39
CAP 510PF 50V 5% 0805 NP0                                                                                                    ‐
RES 6.2K 5% 0805 1/8W                                                                                                      1.61
                      Case 18-23807-MAM                Doc 1      Filed 11/05/18         Page 24 of 81


FUSE 1.1A SMD PTC RESETTABLE 33V 2920 2920L100PR                                                                        ‐
FUSE 0.5A SMD PTC RESETTABLE 60V 2920 2920L050DR                                                                        ‐
CONN T/H 32POS PCN10C‐32S‐2.54DS(72) DIN RCPT DUAL RT ANG GRAY                                                          ‐
CONN T/H 32POS PCN10‐32P‐2.54DS(72) DIN DUAL R/A                                                                        ‐
LED T/H LTR‐301 PHOTOTRAN NPN IR CLEAR SIDE LOOK                                                                        ‐
LED T/H LTE‐302 EMITTER IR 940NM CLEAR SIDE LOOK                                                                        ‐
HEADER T/H 3POS 70553‐0002 .100 R/A GOLD                                                                                ‐
IC PIC18F2321‐I/SO PIC MCU FLASH 4KX16 28SOIC                                                                           ‐
LED CLP6C‐FKB‐CM1Q1H1BB7R3R3 RED/GREEN/BLUE PLCC6 SMD CREE                                                              ‐
SWITCH T/H KSA0M211LFT TACT SPST 300GF VERT SEAL                                                                      9.89
POT T/H 2.5K TRIMMER 1/2W 262R252B                                                                                      ‐
CONN HOUSING 4POS 70107‐0003 MOLEX MALE .100                                                                            ‐
CONN HOUSING 8POS 70107‐0007 MOLEX MALE .100                                                                            ‐
STANDOFF 93500A145 1/4" OD FEM Threaded Round # 4‐40 Screw 1/2" Body L .105" Swage L (ENV PKR PCB                       ‐
CONN HOUSING 2POS 50‐57‐9402 MOLEX .100" FEMALE WITH LATCH                                                              ‐
CONN HOUSING 3POS 50‐57‐9403 MOLEX .100" FEMALE WITH LATCH                                                              ‐
CONN HOUSING 5POS 50‐57‐9405 MOLEX .100" FEMALE WITH LATCH                                                              ‐
CONN HOUSING 6POS 50‐57‐9406 MOLEX .100" FEMALE WITH LATCH                                                              ‐
CONN HOUSING 9POS 50‐57‐9409 MOLEX .100" FEMALE WITH LATCH                                                              ‐
PIN CRIMP 0039000429 FEMALE BULK 18‐24AWG (FOR WHITE HOUSING) GOLD                                                  16.50
PIN CRIMP 0039000431 MALE 18‐24AWG BULK (FOR WHITE HOUSING) GOLD                                                    18.91
LABEL UL LSL‐75‐603 POLY WHITE SELF LAMINATED 1"W X .34H" 84/SH (Total Height = 0.75")                                  ‐
CONN HOUSING 8POS 50‐57‐9408 MOLEX .100" FEMALE WITH LATCH                                                              ‐
CABLE RIBBON 10COND TYCO 1‐971111‐3 GRAY FLAT                                                                       33.19
CONN HOUSING 10POS 50‐57‐9410 MOLEX .100" FEMALE WITH LATCH                                                             ‐
HOUSING CONN DB9 A‐DSF09LPXX‐III‐R MALE METAL SHELL GOLD FOR RIBBON CABLE                                               ‐
HOUSING CONN DB9 FEMALE METAL SHELL GOLD A‐DFF09LPXX‐III‐R FOR RIBBON CABLE                                             ‐
CABLE 8456 BELDEN 10COND RED/GREEN/WHITE/BLACK/BROWN/BLUE/ORANGE/YELLOW/PURPLE/GRAY 22AWG 300V                        8.25
WIRE 18AWG WHITE STRANDED (MTW) 0.11" OD 600 VAC P/N:71245K12                                                         2.05
WIRE 18AWG GREEN STRANDED (MTW) 0.11" OD 600 VAC P/N:71245K15                                                         4.63
WIRE 18AWG BLACK STRANDED (MTW) 0.11" OD 600 VAC P/N:71245K11                                                         1.05
CONN HOUSING 6POS FEMALE WHITE 39‐01‐2060 0.165" 2X3 MOLEX                                                              ‐
CONN HOUSING 6POS 70107‐0005 MOLEX MALE .100 BLACK                                                                      ‐
STANDOFF 561‐MLLP375 NYLON PCB SUPPORT (TO ATTACH PICKER TO BACK PLATE)                                                 ‐
CABLE 65007 SL001 20AWG 7COND 600V 6XBLACK#1‐6 YELLOW‐GREEN                                                         83.86
SHEET ALUMINUM 5052 4FT X 8FT X 1/16"                                                                                 0.78
WIRE 24AWG WHITE/GREEN 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                  20.17
WIRE 24AWG WHITE/ORANGE 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                 21.13
WIRE 24AWG WHITE/BROWN 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                  21.34
WIRE 24AWG WHITE/YELLOW 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                 21.34
TERMINAL RING 69405K54 16‐14AWG SCREW #10 NON INSULATED                                                                 ‐
MOTOR GM8212‐41 (For FABW11000092) PITTMAN 19.1VDC 41RPM NO LOAD 3.06OZ/IN .14/1.76A 187.7                          78.87
WIRE 24AWG WHITE/RED 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                      9.88
WIRE 24AWG WHITE/BLUE 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                     2.03
WIRE 24AWG BLACK 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                        16.03
WIRE 24AWG VIOLET 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                       10.92
WIRE 24AWG BROWN 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                          7.26
WIRE 24AWG YELLOW 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                         5.65
WIRE 24AWG GRAY 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                           7.88
WIRE 24AWG BLUE 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                           4.41
WIRE 24AWG ORANGE 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                         7.11
WIRE 24AWG WHITE 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                          5.47
WIRE 24AWG RED 19/36 AlphaWire pn: 1854/19 Thin Insulation & High Flexible                                          15.42
RAIL SR15‐1600LY (FOR FABW) LENGTH=1600MM                                                                               ‐
RES 49.9 OHM 1% 1206 1/2W RNCP1206FTD49R9                                                                             7.36
MOUNTING BRACKET SET 040‐07‐12 IGUS FOR WIRE TRACK                                                                      ‐
E‐RING EXTERNAL FOR 3/8" SHAFT S73LW2‐ER133‐37                                                                          ‐
PULLEY A 6A16‐018DF2506 TIMING .080" MXL PITCH 18 TEETH 3/16" BORE 3/4" BELT AL ALLOY 2FLG/HUB                          ‐
DOWEL PIN 90145A438 DIA ‐3/32" L‐1/2" 18‐8 SS                                                                           ‐
SCREW SHCS 8‐32 X 5/8" 91251A196 U HEX SOCKET HEAD CAP                                                                  ‐
SCREW SHCS 4‐40 X 3/16" 91251A105 HEX SOCKET HEAD CAP                                                                   ‐
SCREW SHCS 4‐40 X 3/8" 91251A108 HEX SOCKET HEAD CAP                                                                    ‐
SCREW SHCS 4‐40 X 1/2" 91251A110 HEX SOCKET HEAD CAP                                                                    ‐
SCREW SHCS 4‐40 X 3/4" 91251A113 HEX SOCKET HEAD CAP                                                                    ‐
SCREW SHCS 6‐32 X 1/2" 91251A148 HEX SOCKET HEAD CAP                                                                    ‐
SCREW SHCS 8‐32 X 7/16" 91864A024 HEX SOCKET HEAD CAP                                                                   ‐
SCREW SHCS 8‐32 X 1/2" 91251A194 HEX SOCKET HEAD CAP                                                                    ‐
SCREW SHCS 8‐32 X 1" 91251A199 HEX SOCKET HEAD CAP                                                                      ‐
                       Case 18-23807-MAM                   Doc 1       Filed 11/05/18           Page 25 of 81


SCREW SHCS 10‐32 X 5/8" 91251A344 HEX SOCKET HEAD CAP                                                                          ‐
SCREW SHCS 1/4‐20 X 1/2" 91251A537 HEX SOCKET HEAD CAP BLACK OXIDE                                                             ‐
SCREW SHCS 1/4‐20 X 5/8" 91251A539 HEX SOCKET HEAD CAP                                                                         ‐
SCREW FHCS 4‐40 X 1/4" 91253A106 HEX SOCKET FLAT COUNTERSUNK HEAD CAP                                                          ‐
SCREW FHCS 6‐32 X 3/8" 91253A146 HEX SOCKET FLAT COUNTERSUNK HEAD CAP BLACK OXIDE                                              ‐
SCREW FHCS 8‐32 X 3/8" 91253A192 HEX SOCKET FLAT COUNTERSUNK HEAD CAP                                                          ‐
SCREW BHCS 4‐40 x 1/4 91255A106 BUTTON HEAD CAP HEX SOCKET                                                                     ‐
SCREW BHCS 4‐40 X 3/8" 91255A108 BUTTON HEAD CAP HEX SOCKET                                                                    ‐
SCREW BHCS 6‐32 x 3/8" 91255A146 BUTTON HEAD CAP HEX SOCKET                                                                    ‐
SCREW 91255A189 BHCS 8‐32 X 3/16 BUTTON HEAD CAP HEX SOCKET                                                                    ‐
SCREW BHCS 8‐32 X 1/2" 91255A194 BUTTON HEAD CAP HEX SOCKET                                                                    ‐
SCREW BHCS 10‐32 X 3/8" 91255A263 BUTTON HEAD CAP HEX SOCKET                                                                   ‐
SCREW SHCS M2X0.4MMX5MM LONG 91290A012 BROACHED SOCKET HEAD CAP METRIC BLACK OXIDE                                             ‐
SCREW SHCS M4 X 0.7MM X 12MM LONG 91290A148 BROACHED SOCKET HEAD CAP METRIC BLACK OXIDE                                        ‐
SET SCREW 4‐40 X 1/4" 91375A106 HEX SOCKET SET‐ CUP POINT                                                                      ‐
SET SCREW 8‐32 X 1/4" 91375A190 HEX SOCKET SET‐ CUP POINT                                                                      ‐
SET SCREW 1/4‐20 X 1" 91375A542 HEX SOCKET SET‐ CUP POINT                                                                      ‐
SHIM 3088A48 .093" THICK 1/4" ‐ ID X 3/8" ‐ OD STEEL FOR SHAFT                                                                 ‐
SHIM 97022A497 .030" THICK 1/2" ‐ ID X 3/4" ‐ OD TYPE 316 STAINLESS STEEL (USE AS NEEDED                                       ‐
SHIM 99040A516 .016 THICK 1/4" ‐ ID X 3/8" ‐ OD BEARING SHAFT STEEL (FOR Z‐AXIS USE AS NEEDED)                                 ‐
HOLDER FOR TIE WRAP TM1S4‐M 2‐WAY .505"X.325"X.230 SCREW MOUNT #4 FOR .12" MAX TIE WIDTH                                       ‐
WASHER 93852A102 FLAT 1/4" SCREW SIZE OD‐3/4" THICK .05"‐.08" 18‐8SS                                                           ‐
WASHER 96659A102 ‐ #6 ‐ TYPE A 18‐8 SS FLAT 3/8" OD .03"‐.07" THICK                                                            ‐
WASHER 96659A104 FLAT #10 SCREW SIZE OD‐1/2" THICK .03"‐.07"                                                                   ‐
HOLDER FOR TIE WRAP CTM8‐9C #8 SCREW MOUNT 0.6" x 0.38" x 0.27" 2‐WAY HEAVY DUTY FOR .12" MAX TIE W                            ‐
PLUG HBL5266C HUBBELL INSULGRIP NEMA 5‐15 15A 125V 2 POLES 3 WIRES BLK/WHT                                                     ‐
HANDY BOX 660 RACO 4" X 2 1/8" DEPTH 1 7/8" GALVANIZED ZINC                                                                    ‐
CORD GRIP 7798K41 FOR MULTICOND CABLE 1/2" TRADE SIZE PVC                                                                      ‐
SCREW SHCS 2‐56 X 1/4" 75502021 HEX SOCKET HEAD CAP MSC INDUSTRIAL SUPPLY                                                      ‐
SCREW SHCS 8‐32 X 3/8" 91251A192 HEX SOCKET HEAD CAP                                                                           ‐
TUBE HEATSHRINK 1‐1/2" Q2‐F3X‐1 1/2‐01‐QB48IN‐5 SHRINK RATIO 3:1 NO GLUE (For Motors)                                          ‐
PIN CRIMP 0039000047 FEMALE 22‐28AWG MOLEX TIN WM2503‐ND                                                                     0.51
PIN CRIMP 0039000049 MALE 22‐28AWG MOLEX TIN WM2502‐ND                                                                       1.11
SCREW BHCS 10‐32 X 1/4 91255A261 BUTTON HEAD CAP HEX SOCKET                                                                    ‐
RIVET ABS43‐45MG BLIND 1/8" x .586" (.196‐.330 Grip) Al /Steel Ring Type Multigrip Black                                       ‐
BADGE BB‐2 1"X3"X.040" BLUE ANODIZED AL WITH 2 X 1/8" HOLES 2.5" +/‐ .002" (For Serial Number)                                 ‐
SHEET ALUMINUM 6061 4FT X 8FT X1/8"                                                                                        63.49
ROD BRASS ALLOY 360 DIA=5/8" LENGTH=3' 8953K923 ULTRA MACHINABLE                                                             4.09
BAR 90 D ANGLE 6063 AL THICK=1/8" 1" X 1" LEGS SQUARE CORNERS LENGTH=8FT 88805K48                                            4.28
BAR 6061 ALUMINUM 1/2" X 1/2" X 6FT MULTIPURPOSE 9008K23                                                                     2.80
BAR 90 D ANGLE 6061 AL THICK=1/8" 2" X 2" LEGS LENGTH=25 FT                                                                  9.22
ROD 6061 ALUMINUM DIA 1" X 12FT 17004500                                                                                     6.04
SHEET WHITE DELRIN ACETAL RESIN 3/8" X 12" X 12" 8573K17                                                                       ‐
SET SCREW 4‐40 X 1/2" 91375A110 HEX SOCKET SET‐ CUP POINT                                                                      ‐
CABLE USB 2.0 A‐MALE TO B‐MALE 3FT U021‐003 Tripp Lite‐DNB                                                                     ‐
CONN HOUSING 7POS 50‐57‐9407 MOLEX .100" FEMALE WITH LATCH                                                                     ‐
BAR 90 D ANGLE 6061 AL THICK=1/4" 2" X 2" LEGS LENGTH=4FT 8982K364                                                           7.72
BAR 90 D ANGLE 6061 AL THICK=1/16" 1/2" X 1/2" LEGS LENGTH=4FT 8982K541                                                      0.50
BAR 6061 ALUMINUM 1/2" X 2‐1/2" X 12FT MULTIPURPOSE ALRO                                                                     3.17
BAR 6061 ALUMINUM 1/2" X 2" X 12FT                                                                                         11.67
HOLDER FOR TIE WRAP 7566K62 ADHESIVE BACK/SCREW 1‐1/8" X 1‐1/8" MOUNT 4‐WAY FOR.18" MAX TIE WHITE                              ‐
SET SCREW 6‐32 X 3/16" 92311A143 HEX SOCKET SET‐ CUP POINT                                                                     ‐
SHEET ALUMINUM 5052 4FT X 8FT X 1/8"                                                                                       36.63
ROD 6061 ALUMINUM DIA 1/2" X12FT                                                                                             4.75
SPIRALLY‐CUT CABLE WRAP 7432K645 ID=3/8" OD=1/2" X 10 FT BLACK POLYETHYLENE                                                    ‐
HEADER T/H 40POS MALE 2.54MM GOLD SBH11‐PBPC‐D20‐ST‐BK                                                                         ‐
EXTRUSION DVD SHELF KEYMARK 8FT (Quote E000441873)                                                                         13.32
SCREW SHCS 6‐32 X 1/4" 91251A144 HEX SOCKET HEAD CAP                                                                           ‐
STEEL STRUCTURAL A‐36 ANGLE 04520920 3" X 2" X 1/4" 20 FT                                                                    7.27
STEEL STRUCTURAL A‐36 ANGLE 04502920 1‐1/2" X 1‐1/2" X 1/4" 20 FT                                                            1.62
STEEL STRUCTURAL TUBING 13008424 2" SQUARE X 11 GA WALL 24FT                                                               21.61
CABLE USB MOTOROLA TYPE A TO DB9 FEMALE                                                                                        ‐
BAR CODE SCANNER DS457‐SR MOTOROLA ‐‐‐‐ Needs Programming ‐‐‐‐‐‐‐‐                                                             ‐
TRACK 045‐06‐018 IGUS E‐CHAIN 045.06 (FOR CABLES) ‐ USAGE IS 0.7 FT =16 LINKS PER LIBRARY                                      ‐
BAR 6061 ALUMINUM 1/4" X 1‐1/2" X 12FT                                                                                       1.09
ROD STAINLESS STEEL 303 DIA 1" 6FT 8984K18                                                                                 68.05
BAR 6061 ALUMINUM 1/4" X 2" X 12FT 21429960                                                                                  2.75
BAR 6061 ALUMINUM 5/8" X 1‐1/2" X 12FT                                                                                       2.01
                        Case 18-23807-MAM                   Doc 1        Filed 11/05/18              Page 26 of 81


BAR 6061 ALUMINUM 3/4" X 2‐1/2" X 12FT                                                                                          14.38
ROD BRASS 360 8953K98 DIA ‐ 1" ULTRA MACHINABLE 1FT                                                                               2.41
BAR 6061 ALUMINUM 1/4" X 3/8" X 6FT or 12FT LENGTH                                                                                0.48
SHEET BLACK DELRIN ACETAL RESIN 1/4" X 24" X 24" (Tol ‐0.016" to 0.025") 8575K415                                                   ‐
BAR BLACK DELRIN ACETAL RESIN 1‐1/2" X 2‐1/2" X 4FT 8662K84                                                                         ‐
ROD 6061 ALUMINUM DIA 1‐1/2" X 3FT 8974K18                                                                                      16.88
BAR 90 D ANGLE 6061 AL THICK=1/8" 1" X 1" LEGS LENGTH=12FT                                                                        2.05
BAR 6061 ALUMINUM 3/4" X 1‐1/2" X 12FT                                                                                            4.92
BAR 6061 ALUMINUM 1" X 3" X 12FT                                                                                                  7.88
BAR 6061 ALUMINUM 3/8" X 3/4" X 12FT                                                                                              0.96
ROD 6061 ALUMINUM DIA 5/8" X 3 FT 8974K48                                                                                       35.56
BAR SPRING STEEL 98535A410 STANDARD KEY STOCK 1/8" X 1/8" 36" LENGTH                                                              1.94
BAR 90 D ANGLE 6063 AL THICK=1/8" 1" X 1" LEGS SQUARE CORNERS ANODIZED                                                            6.10
LED T/H WP710A10VBC/D T1 3MM SS 465NM BLUE WATER CLEAR EMITTER KINGBRIGHT                                                       30.24
CABLE SJOOW 14/3 BLACK 1 X 250' 14AWG 3COND 300V 90C POWER                                                                      21.78
RECEPTACLE NEMA 5‐15 GFCI BOX MOUNT 125V 15A IVORY 7160K73                                                                          ‐
CONN T/H DB9 D‐SUB STR 9POS SOCKET FEMALE                                                                                           ‐
CONN 171‐009‐102L001 DB9 D‐SUB MALE SOLDER CUP TIN                                                                                  ‐
SOCKET CWR‐227‐10‐0000 CONN 10 PIN GOLD WITH KEY PRESS FIT (Plug into Mother Board)                                                 ‐
CABLE USB 2.0 A‐MALE TO A‐FEMALE 6FT 30‐3008‐6                                                                                      ‐
CONN HOUSING 5POS 70107‐0004 MOLEX MALE .100                                                                                        ‐
BAR 6061 ALUMINUM 1" X 3‐1/2" X 12FT                                                                                              5.22
CABLE C0763A.18.10 CAROL 6COND SHIELDED 22AWG 300V WHITE/BLACK/RED/GREEN/ORANGE/BLUE 500FT                                        8.24
LED T/H C503B‐RCN‐CW0Z0AA1 5MM RED CLEAR 624NM 30DEG CREE                                                                           ‐
RES T/H 357 OHM 1% 1/4W AXIAL MFR‐25FBF52‐357R                                                                                      ‐
BAR 6061 ALUMINUM 3/8" X 1/2" X 6FT 21431800                                                                                      2.39
BAR 90 D ANGLE 6063 AL THICK=1/16" 3/4" X 3/4" LEGS SQUARE CORNERS LENGTH=8FT 88805K69                                            0.78
CABLE POWER CORD U12‐41698 10FT ULTRA PC/DEVICE AC 3‐PRONG 10A (NEMA 5‐15‐P TO C13                                                  ‐
GROMMET PUSH‐IN 9600K21 ID:9/16" OD:1" THICKNESS:1/16" FOR 3/4" DIA HOLE                                                            ‐
GROMMET PUSH‐IN 9600K36 ID:5/8" OD:1‐1/8" THICKNESS:1/16" FOR 7/8" DIA HOLE                                                         ‐
SCREW SHCS M3X0.5MMX6MM 93070A061 LOW PROFILE BLACK OXIDE                                                                           ‐
MAGNETIC HOLDER 61199 US GENERAL 18" PULL 9.4 LBS                                                                                   ‐
TERMINAL SPADE & HOOK 3M BS‐31‐6S‐P STUD SIZE 6 WIRE GAUGE 22‐18 RED 69145K211                                                      ‐
TERMINAL BUTT SPLICE CRIMP 19164‐0056 MOLEX 10‐12AWG                                                                                ‐
BAR Z‐CHANNEL 7062T16 3FT THICK=1/16" HEIGHT=1‐1/8" LEG LENGTH=1‐1/8"                                                             0.72
CAP .1UF 250V 10% 0805 X7T C2012X7T2E104K125AA                                                                                      ‐
CONN T/H SDS101‐PRW2‐M09‐SN00‐1 DB9 D‐SUB STR 9POS MALE                                                                             ‐
CONN FH12A‐12S‐0.5SH(55) FPC/FCC 12POS .5MM HORZ SMD                                                                                ‐
CONN 10120‐3000PE 20POS MINI D RIBBON SOLDER CUP D‐SHAPE                                                                            ‐
BACKSHELL 10320‐52A0‐008 20POS MDR BLACK                                                                                            ‐
BAR 6061 ALUMINUM 1/2" X 1‐1/4" X 12FT 21434080                                                                                   1.50
RES 2.49 OHM 1% 0805 1/8W                                                                                                         1.96
IC AP8800SG LED DRIVER HIGH BRIGHT 8SOIC                                                                                            ‐
BAR 90 D ANGLE 6061 AL THICK=1/2" 4" X 4" LEGS LENGTH=8FT                                                                     114.71
CONN PLUG 10120‐3000PE 3M 20POS MINI D RIBBON SOLDER (FOR ORIENTAL MOTOR DRIVER                                                     ‐
BAR 6061 ALUMINUM 1‐1/2" X 1‐1/2" X 12FT                                                                                        11.53
EXTRUSION FOR CLAMP DIFFUSER HALF ROUND (FROM USAI ‐ OLD MOLD)                                                                    5.81
CABLE USB 2.0 UUSBHAUB1RA A MALE TO RIGHT ANGLE MICRO‐B MALE 5 PIN 1FT                                                              ‐
TUBE HEATSHRINK 1‐1/2" Q5‐3X‐1 1/2‐01‐QB48IN‐5                                                                                      ‐
DIODE B1100LB‐13‐F SCHOTTKY 100V 1A SMB                                                                                             ‐
BAR 6061 ALUMINUM 5/8" X 1‐1/4" X 6FT 8975K482                                                                                    2.90
BAR 90 D ANGLE 6063 AL THICK=1/16" 1‐1/4" X 1‐1/4" LEGS SQUARE CORNERS LENGTH=6FT 4630T16                                         1.67
BAR 6061 ALUMINUM 1/4" X 7/8" X 6FT 8975K595                                                                                      0.83
SLEEVE BEARING 9368T170 FOR 3/8" SHAFT DIA OD=1/2" LENGTH=1/4" BRONZE DRY‐RUNNING HIGH TEMP                                         ‐
BAR 6061 ALUMINUM 1‐1/4" X 4" X 12FT                                                                                            19.84
TERMINAL SPADE & HOOK STUD SIZE 6 WIRE GAUGE 16‐14 BLUE 69145K214                                                                   ‐
PRINTER SP‐E3 WITH LOCKED PANEL                                                                                                     ‐
BELT A 6G16‐061025 SDP .08" PITCH 61 TEETH MXL WIDTH=1/4" L=4.88" SINGLE SIDE POLYURETH W/ POLYEST                                  ‐
LABEL UL LSL‐70‐603 POLY WHITE SELF LAMINATED .50"W X .375"H 156/SH (Total Height=0.75")                                            ‐
RAIL & BLOCK (FOR FABW) THK 2SRS9XMUU+195LM SRS9XM SERIES (SET = 1 RAIL & 2 BLOCKS                                                  ‐
RAIL & BLOCK (FOR FABW) THK 2SRS9XMUU+155LM SRS 9XM SERIES (SET IS 1 RAIL & 2 BLOCKS                                                ‐
BALL BEARING 57155K2 SFRW155ZZA5 ID ‐ 5/32" OD ‐ 5/16" W ‐ 1/8" MINI HIGH PREC FLANGED SHIELDED                                     ‐
O‐RING 9396K308 4 1/8" ID X 4 1/2" OD RUBBER SILICONE                                                                               ‐
RING RETAINING 98408A120 1/4" DIAMETER E‐STYLE SS SIDE MOUNT                                                                        ‐
SET SCREW 6‐32 X 5/8" 91375A150                                                                                                     ‐
SCREW SHCS 6‐32 X 3/8" 91251A146                                                                                                    ‐
SCREW SHOULDER 91259A539 #10‐24 1/4" DIA 5/8" LONG SHOULDER                                                                         ‐
SPRING EXTENSION LENGTH: 1.5" EXT LENGTH: 3.58 0.375" OD                                                                            ‐
                       Case 18-23807-MAM                 Doc 1       Filed 11/05/18          Page 27 of 81


SCREW SHOULDER 91259A537 #10‐24 1/4" DIA 1/2" LENGTH                                                                        ‐
SCREW SHOULDER 99154A431 LOW HEAD #10‐24 DIA: 1/4" LENGTH: 3/8"                                                             ‐
LOCK NUT 90631A011 #10‐24 THREAD X 3/8" WIDTH X 15/64" HEIGHT STEEL ZINC PLATED                                             ‐
SCREW SHCS M4X0.70MMX8MM 91290A140 BLACK OXIDE                                                                              ‐
SCREW SHOULDER 92012A535 #10‐32 1/4" DIA 3/8" LENGTH                                                                        ‐
SHIM 90482A522 0.032" THICK 1/2" ‐ ID X 3/4" ‐ OD SPRING STEEL                                                              ‐
SHIM 97022A440 .020" THICK 1/4" ‐ ID 3/8" ‐ OD SS                                                                           ‐
SCREW SHOULDER 91259A172 # 10‐32 1/4 DIA 1/2 LENGTH                                                                         ‐
PULLEY A 6A 4‐14DF05016 TIMING .375 L PITCH 14 TEETH 1/2" BORE 1/2" BELT DOUBLE FLANGE HUB AL                               ‐
MOUNTING BRACKET SET IGUS 080‐40‐12PZ FEMALE / MALE                                                                         ‐
BUMPER 9540K32 RUBBER ROUND 7/8" DIAMETER 5/8" HIGH WITHOUT WASHER                                                          ‐
LCD DISPLAY MONITOR LCD 15‐026D 15" CAPACITIVE TOUCHSCREEN KRISTEL DISPLAYS                                           667.50
TRACK 08‐40‐048‐0 SERIES LINK CABLE CARRIER IGUS (15.2 LINKS PER FOOT)                                                      ‐
SET SCREW 6‐32 X 1/8" 92311A142                                                                                             ‐
STANDOFF 93620A910 MALE‐FEM THREADED 8‐32 TO 8‐32 HEX SIZE=1/4" LENGTH=3/8"                                                 ‐
BELT GATES LL050L 0.375" PITCH 1/2" WIDTH                                                                                   ‐
SPRING LE 022B 01 S EXTENSION OD ‐ .188" FREE LENGTH ‐ 1" SS VEND DOOR                                                      ‐
LIMIT SWITCH V7‐5F17D8 SW PLUNGR SPDT 3A SILVR QC 125V VEND DOOR                                                            ‐
DOWEL PIN 98381A216 DIA ‐ 1/8" L ‐ 5/16 STEEL                                                                               ‐
CAM LOCK 1770A557 KEYED TO C346A 3/4" Dia Hole 5/8" Thickness Nickel Finish                                                 ‐
SCREW HEX/SLOTTED #6‐32 X 3/4" 93882A149 THREAD FORMING FOR METAL QUICK INSTALL                                             ‐
SET SCREW 8‐32 X 3/4" 91375A197                                                                                             ‐
COLLAR 9414T6 SET SCREW FOR 1/4" DIAMETER SHAFT BLACK OXIDE 1/4" ID 1/2" OD 9/32" WIDTH                                     ‐
THUMB SCREW HEAD 94052A033 1/4" ID 3/4" OD YELLOW                                                                           ‐
SET SCREW 1/4‐20 X 3/8" 91375A535                                                                                           ‐
SET SCREW 6‐32 X 3/8" 91375A146                                                                                             ‐
SET SCREW 1/4‐20 X 3/4" 91375A540 CUP POINT BLACK OXIDE                                                                     ‐
SCREW SHOULDER 91259A165 # 8‐32 3/16" DIAMETER 1/4" LENGTH                                                                  ‐
SCREW BHCS 8‐32 X 5/8" 91255A196 BLACK OXIDE                                                                                ‐
SCREW FHCS 10‐32 X 3/4" 91253A008                                                                                           ‐
SCREW SHCS 1/4‐20 X 3‐1/4" 91251A555 PARTIALLY THREAD BLACK OXIDE                                                           ‐
SCREW SHCS 10‐32 X 1" 91251A347 BLACK OXIDE                                                                                 ‐
SCREW SHCS 6‐32 X 7/8" 91251A152                                                                                            ‐
SCREW SHCS 6‐32 X 3/4" 91251A151                                                                                            ‐
SCREW PFHS #6 X 3/4" 90033A155 PHILLIPS FLAT HEAD FOR SHEET METAL BLACK OXIDE                                               ‐
SCREW NAIL 90081A144 #6 X 1/4" LENGTH                                                                                       ‐
CABLE RED & WHITE POWER 3‐PIN CONN FOR PRINTER                                                                              ‐
SCREW SHCS M4X0.70MMX22MM 91290A170                                                                                         ‐
SET SCREW 6‐32 X 1‐3/4" 91375A156                                                                                           ‐
SET SCREW 10‐32 X 1/4" 91375A438                                                                                            ‐
STANDOFF 93505A853 AL MALE‐FEMALE 3/16" HEX THREAD=4‐40 L=3/16" ‐‐‐‐ DUPLICATED PREFERRED (W0112730                         ‐
WASHER 95601A295 FIBER OD ‐ 1/4" ID ‐ 1/8"                                                                                  ‐
TRACK 08‐20‐038 LINK CABLE CARRIER IGUS (PITCH =16 LINKS PER FOOT)                                                          ‐
MOUNTING BRACKET SET IGUS 080‐20‐12PZ FEMALE / MALE                                                                         ‐
BALL BEARING ID ‐ 1/2" OD ‐ 1‐1/8" W ‐ 5/16" FLANGED FR8‐2RS SHIELDED                                                       ‐
SHIM 92661A743 .062" THICK ID ‐1/2" OD ‐ 3/4" ALUMINUM (USE AS NEEDED                                                       ‐
SHIM 3088A483 0.093" THICK 1/2" ‐ ID X 3/4" ‐ OD STEEL                                                                      ‐
LEVELING MOUNT GRAINGER 2G379 1/2‐13 INTERNAL                                                                               ‐
NUT 94846A523 NUT 1/2‐13 WIDTH: 5/16"                                                                                       ‐
ROD 95475A722 THREAD 1/2‐13 ZINC PLATED                                                                                     ‐
STANDOFF 93505A805 AL MALE‐FEMALE 1/4" HEX SIZE THREAD= 4‐40 LENGTH=1/4"                                                    ‐
WASHER 92141A005 #4 18‐8SS FLAT 5/16" OD .02"‐.04" THICK                                                                    ‐
HARD DRIVE 120GB SSDNow UV400 SATA 3 2.5" Solid State Drive SUV400S37/120G KINGSTON                                         ‐
WASHER 92141A009 #8 18‐8SS FLAT 3/8" OD .02"‐.04" THICK                                                                     ‐
HOLDER FOR TIE WRAP 7566K55 SCREW MOUNT #1/4 7/8" X 11/16" 2‐WAY HEAVY DUTY FOR .30" MAX TIE WHITE                          ‐
SCREW SHCS 8‐32 X 3/4" 91251A197 FULLY THREADED BLACK OXIDE                                                                 ‐
DOWEL PIN 98381A510 DIA ‐ 3/16" L ‐ 1" STEEL                                                                                ‐
PIN 98296A910 SPRING SLOTTED STEEL Dia ‐ 3/16" Length ‐ 1"                                                                  ‐
SCREW SHCS 2‐64 X 3/16" 91251A746 BLACK OXIDE                                                                               ‐
SCREW FHCS 8‐32 X 1" 91253A199 HEX CAP SCREW                                                                                ‐
CLAMP 9431T18 DOUBLE LINE 1/2" OD                                                                                           ‐
NUT 8‐32 90760A199 UNDERSIZED WIDTH 5/16" HEIGHT 7/64"                                                                      ‐
NUT 1/4‐28 94895A805 HEX WIDTH 7/16" HEIGHT 7/32" YELLOW PLATED                                                             ‐
SPRING 9657K49 154‐A COMPRESSION OD ‐ 0.187" WIRE ‐ 0.02" LENGTH ‐ 1"                                                       ‐
NUT 90675A195 10‐32 THREAD W=3/8" HEIGHT=1/8' WITH EXTERNAL‐TOOTH LOCK WASHER ZINC‐PLATED STEEL HEX                         ‐
PIN 90692A086 SPRING SLOTTED 1/16" DIA 1/2" LENGTH                                                                          ‐
BELT A 6Z16‐058025 .08" PITCH 58 TEETH MXL WIDTH=1/4" SDP L=4.64" SINGLE SIDE NEOPRENE W/ F‐GLASS R                         ‐
TRACK E04‐07‐018‐0 IGUS FOR CABLES 18.28 LINKS / FT                                                                         ‐
                      Case 18-23807-MAM                 Doc 1       Filed 11/05/18          Page 28 of 81


SCREW SHTS M2.26 TORX L=5MM PITCH=.91MM 99397A323 THREAD FORMING FOR PLASTIC                                               ‐
WAVE DISC SPRING 9714K15 ID ‐ .393" OD ‐ .662" .012" THICK HIGH‐CARBON STEEL                                               ‐
SHIM 94397A595 .032" THICK 3/8" ‐ ID X 5/8" ‐ OD COPPER                                                                    ‐
O‐RING SILICONE 9396K94 H‐TEMP 3/16" WIDTH DASH #348 PICKER BAND (Old Model ‐ Not linked to BOM's)                         ‐
BELT 1679K643 160MXL .080" PITCH 12.8" OUTER 1/4" WIDE EXT/RET (Old Model ‐ Not linked to BOM's)                           ‐
DOWEL PIN 98381A585 DIA: 5/16" L: 1‐1/4" Steel Alloy                                                                       ‐
SCREW PPHS #2‐32 X 1/4" 92525A110 PHILLIPS PAN HEAD THREAD FORMING 18‐8 SS FOR SHEET METAL                                 ‐
HUB USB 2.0 4‐PORT AMAZON B005P2BY5I PLUGABLE                                                                              ‐
SHIM 91140A232 .005" THICK #8 LENGTHENING SPRING STEEL FOR 3/16" SHOULDER SCREW                                            ‐
BAR CODE SCANNER CR8013‐L00‐MT2‐D1 CODE CORP INTERNAL MICRO USB                                                      315.00
STANDOFF 91780A755 4‐40 SCREW 1" LENGTH ALUM FEMALE THREADED 1/4" HEX                                                      ‐
FUSE HOLDER 7687K3 1/4" DIA X 1‐1/4" LONG FUSE SNAP APART 10 POLES                                                         ‐
FOAM 8694K113 NEOPRENE ADHESIVE‐BACK 5/8" X 1/16" THICK                                                                    ‐
CONS FAB LARGE DOOR V2.0 SKIN/SUPPORT VERT/SUPPORT HORIZONTAL 1XFAB11_865/1XFAB11_870/2XFAB11_871                          ‐
SCREW BHCS M5X0.8MMX8MM LONG 94500A230 316 SS                                                                              ‐
SOLDER BAR SN62/36PB/2AG KESTER (Solder Pot for Thick Film Silver Substrates)                                            6.67
CONS CAP .1UF 50V 10% 0603 X7R 490‐1519‐2‐ND                                                                               ‐
CONS CAP .1UF 50V 10% 1206 X7R PCC104BTR‐ND / ECJ‐3VB1H104K / / 478‐1556‐2‐ND                                              ‐
CAP ELECT 33UF 25V F55 EMVK250ADA330MF55G                                                                                  ‐
CONS CONN POWER 43650‐0212 MICRO FIT 3.0 R/A SMD                                                                           ‐
CONS CONN CVILUX CP3502P1VST 2PIN STRAIGHT CP35 MOLEX 43045‐0218 SMT                                                       ‐
CONS DIODE INC S1G 1A 400PIV SMA                                                                                           ‐
CONS IC LM358PWR DUAL OP‐AMP 8‐TSSOP                                                                                       ‐
CONS VOLT REG NCV1117ST12T3 12V LINEAR SOT‐223                                                                             ‐
CONS RES 100 OHM 5% 1206 1/4W 311‐100ERTR‐ND                                                                               ‐
CONS RES 100K 5% 0603 1/8WP100KHTR‐ND                                                                                      ‐
CONS RES 10K 5% 0603 1/10W RHM10.0KHTR‐ND                                                                                  ‐
CONS RES 10K 0805 5% 1/8W P10.0KCTR‐ND                                                                                     ‐
CONS VARISTOR VOLT REF LM4040C25QDBZR / LM4040D25IDBZR 2.5V SOT‐23                                                         ‐
CONS XSTR NDT451ANTR FAIRCHAILD N CHANNEL POWER FET SOT‐223                                                                ‐
CONS PCB J&J LLS‐TS‐XPE‐PCB 8UP 22.4"X1 ALUMINUM                                                                           ‐
CONS DIODE S5GL RECTIFIER 5A SMC                                                                                           ‐
CONS XSTR 2STF1360 SOT‐89 OR 2SC5824T100QTR‐ND NPN POWER 60V 3A                                                            ‐
CONS RES 3 OHM 1% 1206 1/2W (OR 2.55 OHM) CRCW12063R00FKEAHP                                                               ‐
CONS RES 1.5K 1% 1206 1/4W CRCW12061K50FKEAHP                                                                              ‐
PCB KEYTECH 2‐00‐629 PLUGGED VIAS 4UP                                                                                  64.52
PCB KEYTECH 2‐00‐654 PLUGGED VIAS 6UP                                                                                  12.78
PCB FXKEY225 LIGHT BLOCK LED KEYTECH 8 UP                                                                                  ‐
PCB KEYTECH 2‐00‐180 30UP Rev 6 / 2‐00‐181 PLUGGED VIAS 34 UP                                                              ‐
PCB KEYTECH 2‐00‐278 PLUGGED VIAS 4UP Rev 3                                                                            49.06
IC MC74ACT138DR2 16SOIC HCMOS 3‐TO‐8 LINE DEC/DEMUL                                                                        ‐
RES 0 OHM 0805 JUMPER 1/8W LEAD FREE AB4711‐000 ‐‐‐ DUPLICATED PREFERRED (Check W0114164 for Inv                           ‐
IC T/H GP1S53VJ000F OPTO PHOTO INTERRUPTER                                                                             59.35
RES 402 OHM 1% 0805 1/8W                                                                                                   ‐
HEADER T/H 4POS 70553‐0003 .100 R/A GOLD                                                                               37.69
HEADER T/H 5POS 70553‐0004 .100 R/A GOLD                                                                                   ‐
IC 74HC7541D 112 8B 20SOIC OCTAL SMITCH TRIG BUFF/DVR                                                                      ‐
RES 1.1K 1% 1206 1/4W 311‐1.10KFRTR‐ND                                                                                 17.62
IC ULN2803AFWG / TD62083AFG DRVR DARL 8CH 50V.5A 18‐SOL                                                                    ‐
OPTO SENSOR SLOT EE‐SX1108 SLOT TYPE 2MM 4‐SMD                                                                             ‐
LED T/H LTE‐4206 BIN "D" EMITTER IR 3MM 940NM CLEAR                                                                        ‐
CAP 1UF 50V ‐20/+80% 0805 Y5V                                                                                            1.45
CONN T/H PWR JCK PJ‐047A / AH 2.0 X 6.0MM W/SHLD                                                                           ‐
IND 100UH CBC3225T101MR 20% 1210                                                                                           ‐
IC MOCD223M OPTOCOUPLER 8SOIC PHOTODARL 500%                                                                               ‐
DIODE B240A‐13‐F SCHOTTKY 40V 2A SMD DO‐214AC                                                                              ‐
IC LM22675MRE‐5.0 REG SWITCH BUCK 1A 5V 8PSOP                                                                              ‐
IC TS321ILT OPAMP SGL BIPOLAR LP SOT23‐5                                                                                   ‐
IC AP331AWG‐7 COMPARATOR SGL DIFF SOT‐25                                                                                   ‐
CAP 1UF 25V 10% 0603 X5R 06033D105KAT2A                                                                                    ‐
XSTR DUAL MMDT3904‐7‐F NPN 200MA 40V SOT363 NO POL                                                                     12.32
RES 7.5K 5% 0603 1/10W ERJ‐3GEYJ752V                                                                                     0.85
RES 402 OHM 1% 0603 1/10W ERJ‐3EKF4020V                                                                                  0.87
RES 300 OHM 5% 0603 1/10W ERJ‐3GEYJ301V                                                                                  0.79
RES 6.2K 5% 0603 1/10W ERJ‐3GEYJ622V                                                                                     0.64
RES 300 OHM 5% 0805 1/8W ERJ‐6GEYJ301V                                                                                   0.32
CONN T/H RA 10POS XG4C‐1034 DIP RIGHT ANGLE 3A DIP PLUG                                                                    ‐
POT T/H PV36P102C01B00 1K TRIM 25TURN 9MM SIDE ADJ                                                                       9.26
                      Case 18-23807-MAM                 Doc 1       Filed 11/05/18           Page 29 of 81


CONN T/H 4POS 39‐29‐9044 4.2MM STR GOLD MALE PIN                                                                            ‐
HEADER T/H 11POS 70543‐0010 .100 VERT GOLD                                                                                  ‐
RES 51.1K 1% 0805 1/10W AB4712‐062                                                                                        0.63
CONN HOUSING 4POS 50‐57‐9404 MOLEX .100" FEMALE WITH LATCH                                                                  ‐
LED CLM3C‐WKW‐CWBYA453 COOL WHITE PLCC2 SMD                                                                                 ‐
SCREW 90081A146 NAIL EASY DRIVE #6 .140" Dia X 3/8" Length                                                                  ‐
IC A3959SLPTR‐T MOTOR DRIVER PWM FULL 28TSSOP                                                                               ‐
RES .51 OHM 5% 2010 1/2W                                                                                                    ‐
RES 953 OHM 1% 0805 1/8W ERJ‐6ENF9530V                                                                                    0.39
CONF COATING 1H20AR3/D DIP HUMISEAL ACRYLIC 5‐LITER CONTAINER ‐ WATER BASED MGMT OK NEEDED                                  ‐
CONF COATING 1H20AR1/S SPRAY HUMISEAL ACRYLIC 5‐LITER CONTAINER ‐ WATER BASED                                               ‐
PCB CLN 2UP GALIL I/O INTERFACE REV C                                                                                       ‐
CONN S8B‐ZR‐SM4A‐TF(LF)(SN) FLEX 8POS                                                                                       ‐
CLINICAL DYNAMICS PCB 7X11 25UP REV 3.0                                                                                     ‐
CONS ENCODER 7X11 195‐00278 CLINICAL DYNAMICS                                                                               ‐
PCB 41‐22004‐001 Rev A DISPLAY SENSOR I2C WAYPOINT X LEAD FREE 40UP FLEXTRONICS                                           4.56
SOLDER PASTE 60/40 SOLVENT CLEAN                                                                                        20.67
WIRE SOLDER NC RMA245‐3 SN62/PB36/AG2 ENG ONLY                                                                            0.15
LABEL 0.25"X0.5"X0.002" 5 LABELS PER ROW WHITE UOM = 1 EA 10K/ROLL .5‐.25‐TC‐ECL                                            ‐
PARTITION .060 CHIPBOARD 7 CELLS X 15 CELLS FOR BOX W0104627/W0104628                                                       ‐
BOX FOL 275#DW P2P1C KR PKG (DELPHI ESC)                                                                                    ‐
CAP 1PF 25V +/‐.1PF 0402 C0G/NP0 516‐00169                                                                                3.02
LABEL WHITE 1"X0.5" CORE 2500/ROL                                                                                           ‐
SOLDER PASTE TYPE 3 SN62.6/P B37/AG.4 WS FLUX INDIUM 6.4R NEED APPROVAL TO BUY                                              ‐
HEADER T/H TERM BLOCK 3.81MM 2POS EDSTLZ1555/2                                                                              ‐
HEADER T/H TERM BLOCK 3.81MM 4POS EDSTLZ1555/4                                                                              ‐
RES 5K 1% 0603 1/16W                                                                                                      2.11
RES 1.9 OHM 1% 1206 1/4W                                                                                                  3.00
CAP 4.7UF 50V 10% 1210 X7R                                                                                              63.77
RES .22 OHM 1% 1206 1/4W ERJ8RQFR22V                                                                                    29.94
RES .47 OHM 1% 1206 1/4W ERJ8RQFR47V                                                                                    17.48
RES .68 OHM 5% 1206 1/4W                                                                                                  9.60
GLOP TOP EL‐CAST HIGH PROFILE 55GRAMS=30ML BLACK                                                                            ‐
LABEL .75X.25 ABLE WHITE .75‐.25‐TC‐ECL                                                                                     ‐
EPOXY 5404 HENKEL THERMAL CONDUCTIVE                                                                                        ‐
WIRE 22AWG BLACK STRANDED 3051BK005 7/30 PVC 300V UL STYLE 1061                                                           4.61
WIRE 22AWG RED STRANDED 3051RD005 7/30 PVC 300V UL STYLE 1061                                                           26.33
WIRE 22AWG M16878/4‐BFB‐0 BLK TEFLON E 600V 9972200                                                                       7.65
SOLDER PASTE SN62.6/PB37/AG.4 TYPE 4 WATER SOLUBLE FLUX INDIUM 6.4R NEED APPROVAL TO BUY                                    ‐
TUBE HEATSHRINK 1/16" (4FT) Q2‐F3X‐1/16‐01‐AB POLY                                                                          ‐
CONN T/H DB37 FEMALE DIP SLD NORCOMP 171‐037‐213R001                                                                        ‐
RES NET T/H BUSSED 330 OHM 16‐DIP BOURNS 4116R‐2‐331                                                                        ‐
RES 28K 1% 0805 1/8W                                                                                                      3.22
HEADER T/H 6POS 70553‐0005 .100 R/A GOLD                                                                                    ‐
CABLE USB 2.0 A‐MALE TO MINI 5PIN MALE B 5M CNC TECH 102‐1031‐BL‐00500 (BAG PICKER CAMERA                                   ‐
HEADER T/H 2POS 39‐28‐1023 4.2MM VERT TIN                                                                                   ‐
HEADER T/H 4POS 39‐28‐1043 4.2MM VERT TIN                                                                                   ‐
TUBE HEATSHRINK 3/32" (4FT) Q2‐F‐3/32‐01‐QB48IN‐25                                                                          ‐
RES 820 OHM 1% 0402 1/16W                                                                                                   ‐
IC MCP6041T‐I/OT OPAMP GP 14KHZ RRO SOT23‐5                                                                                 ‐
IC MCP9700AT‐E/TT SENSOR THERMAL 2.3V SOT‐23‐3                                                                              ‐
CABLE USB 2.0 A‐MALE TO A‐FEMALE 10FT U024‐010 TRIPP LITE                                                                   ‐
CABLE USB 2.0 A‐MALE TO MINI 5PIN MALE B 1M AK672M/2‐1‐R                                                                    ‐
RES 90.9K 1% 0805 1/8W                                                                                                    1.27
RES 3.48K 1% 0805 1/8W                                                                                                    5.22
RES 43.2K 1% 0402 1/16W                                                                                                     ‐
SCREW SHCS 10‐24 X 1.25" 92185A249 STAINLESS STEEL (Lux Solar)                                                              ‐
SCREW FHCS 6‐32 X 3/8" 90585A212 STAINLESS STEEL TYPE 316 (Lux Solar                                                        ‐
RES 1 OHM 1% 0603 1/8W                                                                                                      ‐
CAP 1.8PF 50V +/‐.25pF 0603 C0G/NP0                                                                                         ‐
SCREW SHCS 5/16‐18 X 2‐1/4" 91251A592 HEX SOCKET HEAD CAP BLACK OXIDE PARTIAL THREAD                                        ‐
SCREW SHCS 3/8‐16 X 3" 91251A636 SOCKET HEAD CAP HEX SOCKET BLACK OXIDE                                                     ‐
SCREW FHDS 6‐20 X 1/2" 94195A110 SS DRILLING SCREW FOR METALS DRILL POINT #2 (Lux Solar                                     ‐
CAP 1.8PF 50V +/‐.1pF 0603 C0G/NP0 ML03511R8BAT2A RF HIGH FREQUENCY                                                         ‐
CAP 22PF 50V 2% 0603 C0G/NP0 GQM1885C1H220GB01D RF HIGH FREQUENCY                                                           ‐
CAP 47PF 50V 2% 0603 C0G/NP0 GQM1885C1H470GB01D RF HIGH FREQUENCY                                                           ‐
PLATE 6061 ALUMINUM 3/8" X 12‐1/8" X 12‐1/8" CUT TOLERANCE +1/8 ‐0                                                    148.22
PLATE CARBON STEEL C1018 CF 1/2" X 5" STOCK X 5‐1/8" +1/8" /‐0 ALRO 00121600                                            27.72
                        Case 18-23807-MAM                   Doc 1       Filed 11/05/18           Page 30 of 81


IC NE555S‐13 OSC SINGLE TIMER 500KHZ 8SOIC                                                                                      ‐
IC CD4026BPWR COUNTER/DIVIDER DECADE 16SO                                                                                       ‐
DISPLAY T/H BC56‐11EWA 627NM RED 3DIG 0.56" 28DIP                                                                               ‐
DIODE BAS40‐05‐7‐F ARRAY SCHOTTKY 40V SOT23‐3                                                                                   ‐
SWITCH T/H GPB081A09R PUSH SPST‐NO 0.5A 125V                                                                                    ‐
CONN T/H PJ‐037A R/A POWER JACK ID=2.10MM OD=5.50MM                                                                             ‐
SWITCH T/H GRS‐4011‐0068 ROCKER SPST 16A 125V BLACK PANEL MOUNT SNAP IN                                                         ‐
SCREW FHCS 10‐32 X 1" 91253A010 HEX SOCKET FLAT COUNTERSUNK HEAD CAP                                                            ‐
LABEL UL LSL‐80‐602 POLY WHITE SELF LAMINATED 1.88"W X .97"H 12/SH (Total Height = 3.17")                                       ‐
TUBE HEATSHRINK 3/8" GLUE Q5‐3X‐3/8‐01‐QB48IN‐25 4FT                                                                            ‐
PIN CRIMP 0018122602 MALE 10‐14AWG TIN MOLEX                                                                                  1.28
PIN CRIMP 0018121602 FEMALE 10‐14AWG TIN MOLEX                                                                                1.35
CONN HOUSING 4 POS .330" MALE WHITE 0003122046 FOR 10‐14AWG WIRE MOLEX                                                          ‐
CONN HOUSING 4POS .330" FEMALE WHITE 0003121046 FOR 10‐14AWG WIRE MOLEX                                                         ‐
LABEL 2" x .5" 2‐.5‐TT‐0 ABLE LABEL PAPER WHITE THERMAL TRANSFER                                                                ‐
LABEL 2" x 1.5" 2‐1.5‐TT‐0 ABLE LABEL PAPER WHITE THERMAL TRANSFER                                                              ‐
LABEL 1.25" x .5" 1.25‐.5‐TT‐0 ABLE LABEL PAPER WHITE THERMAL TRANSFER                                                          ‐
LABEL 3" x 2" 3‐2‐TT‐0 ABLE LABEL PAPER WHITE THERMAL TRANSFER                                                                  ‐
RES 110K 5% 1206 1/4W                                                                                                           ‐
RES 750K 5% 1206 1/4W                                                                                                           ‐
HEADER TSM‐103‐01‐T‐SH 3POS R/A .100" SNGL SMD                                                                                  ‐
CONN 105450‐0101 USB CONNECTORS USB TYPE C RECEP SMT C 3.1 R/A TOPMNT GLD FLASH                                             49.34
BATTERY CONTACT T/H BK‐92 AA SIZE CYLINDRICAL HEIGHT 0.605"                                                                     ‐
LED T/H BLUE CLEAR WP7113LVBC/D T‐1 3/4 5MM RADIAL 470NM 2.65V                                                                  ‐
RES 698K 0.1% 0805 1/4W                                                                                                         ‐
POT TRIMMER ST4ETA502 5K OHM 0.25W SMD J LEAD TOP                                                                               ‐
IC LP38690DTX‐5.0/NOPB REG LINEAR 5V 1A TO252‐3                                                                                 ‐
PRESSURE SENSOR T/H ABPDANT005PGAA5 DIPWET MEDIA5PSIGANA AMP 10% TO 90% 5V BOARD MOUNT                                          ‐
LED T/H RED LTL‐4263 DIFF 5MM RADIAL 638NM 1.8V                                                                                 ‐
LED T/H YELLOW LTL‐307YLC DIFF 5MM RADIAL 588NM 1.8V                                                                            ‐
LED T/H GREEN LTL‐307G DIFF 5MM RADIAL 569NM 2.1V                                                                               ‐
LABEL 3" x 2" 3‐2‐TC‐0 ABLE LABEL POLYESTER WHITE THERMAL TRANSFER                                                              ‐
WIRE SOLDER NC245 Sn63/Pb37 NC KESTER 245 DIA .062"                                                                           0.09
SOLDER BAR SN63/37PB (Standard Leaded Wave Solder / Wire Tin Small Solder Pots / SIP)                                     129.96
WIRE SOLDER WS331 Sn63/Pb37 WS KESTER 331 DIA .031" 1SPOOL=1LB=350FT                                                      132.27
FLUX NR300 ALPHA VOC‐FREE NO CLEAN (WATER OR KYZEN)                                                                             ‐
GEL SILICONE I* CLEAR GE LOWE'S 8.5 OUNCE/TUBE SUN/FREEZE‐PROOF WATERPROOF                                                      ‐
EPOXY E‐30CL HYSOL LOCTITE CLEAR                                                                                                ‐
FLUX #5 RA INDALLOY Indium Corp p/n 84039 ‐ ROSIN ACTIVATED ‐ CORROSIVE ‐ DO NOT KEEP ON PRODUCTION                             ‐
WIRE SOLDER NC RMA 282 SN62/PB36/AG2 DIA .015"                                                                                1.50
UNITED RESIN 4123 HARDENER PART B                                                                                               ‐
TAPE FILM 3" CLEAR B0041PKJLK REMOVABLE PROTECTIVE PATCO 5560 X 36 YDS                                                          ‐
GEL SILICONE GE51000 RUBBER SEALANT 10.1FL OZ = 260 GR                                                                          ‐
CAP .1UF 50V 10% 0805 X7R ROHS LEAD FREE                                                                                      3.34
RES 130 OHM 1% 1206 1/4W ROHS LEAD FREE                                                                                       5.81
CONN T/H 4POS 22‐05‐3041 MOLEX R/A .100" ROHS LEAD FREE                                                                         ‐
RES 270 OHM 5% 1210 1/2W ROHS LEAD FREE                                                                                         ‐
IC MAX521BCWG QUAD/OCTAL SER 8BIT 2WIRE 24‐SOIC ROHS LEAD FREE                                                                  ‐
IC LM2937IMP‐5.0 5V VREG SOT223 LDO ROHS LEAD FREE                                                                              ‐
IC TL431IPK ADJ SHUNT REG SOT‐89 ROHS LEAD FREE                                                                             45.89
SOLDER PASTE SN96.5/AG3/CU.5 SAC305 TYPE 3 NC FLUX 10.1R PASTEOT‐800889 88.25% ROHS LEAD FREE                             286.85
SOLDER PASTE SN96.5/AG3/CU.5 SAC305 W/S FLUX INDIUM 6.4R ROHS PBF NEED APPROVAL TO BUY                                          ‐
RES 180 OHM 1% 0603 1/10W RC0603FR‐07180RL LEAD FREE                                                                          2.74
CONN FPC 7POS SMT 0.5MM PITCH OR750CT‐ND / XF2L‐0725‐1A LEAD FREE                                                               ‐
IC ATTINY25V‐10SU‐ND 8 bit MCU AVR 2KB FLASH 10MHZ 8SOIC LEAD FREE                                                              ‐
SOLDER PASTE LOCTITE NO CLEAN 10 SAC305T3 NC 885V 52U IDH:2023628 LEAD FREE ROOM TEMP                                       14.74
CAP .1UF 25V 20% 0805 X7R LEAD FREE                                                                                             ‐
CAP 10UF 16V 20% 0805 X5R LEAD FREE                                                                                             ‐
RES 10 OHM 5% 1206 2/3W LEAD FREE                                                                                             7.61
RES 10.2K OHM 1% 1206 1/4W LEAD FREE                                                                                            ‐
WIRE SOLDER NC SAC‐305 275 DIA .031" ROHS LEAD FREE                                                                         64.72
WIRE SOLDER WS KESTER 331 SAC‐305 DIA .031" ROHS LEAD FREE                                                                378.24
TRANSFER FROM W8106637 >> WIRE SOLDER WS331 Sn63/Pb37 WS KESTER 331 DIA .031" 1SPOOL=1LB=350FT                                0.02
CONS SPRING CLAMP THERMO CRAFT                                                                                                  ‐
CONS RES 100G OHM 0603 +/‐20% CHP0603K1100GNT                                                                                   ‐
CONS AMP JFET3 TF412 MINIFET SMT TF412ST5G                                                                                      ‐
PCB 14612‐001 NORGREN AUTOMATION 15UP LEAD FREE                                                                             65.61
PCB 14845A‐01 and 14845A‐02 LEAD FREE NORGREN AUTOMATION 6UP (PCB Indirect Sensor NPN/PNP)                                544.61
                       Case 18-23807-MAM                 Doc 1        Filed 11/05/18          Page 31 of 81


PCB NA4366BB 2‐UP 24V & 120V LEAD FREE 14365v3G2 DBANXN Driver Board NORGREN AUTOMATION SOLUTIONS                            ‐
PCB NA5179AA 2‐UP LEAD FREE RoHS 15179 DBA (NxN) Display NORGREN AUTOMATION SOLUTIONS                                        ‐
RES 10K 1% 0603 1/10W ‐‐‐‐ DUPLICATED (Check W0108759 for Inventory)                                                       3.63
CAP .01UF 50V 5% 0603 X7R ‐‐‐‐ DUPLICATED PREFERRED (WR111831)                                                         349.98
RES 15.4K 1% 0805 1/8W                                                                                                     2.82
RES 1.5K 1% 0603 1961501                                                                                                   8.85
RES 30.1K 1% 0603                                                                                                        29.78
CAP .1UF 25V 5% 1206 C0G/NP0                                                                                             58.57
BRIDGE RECT HD06‐T CBRHD‐06BK .8A 600V                                                                                 128.04
RES 4.64K 1% 0805 1/8W AB4712‐035                                                                                          7.97
TEST POINT TP‐108‐02 1625854‐2 SMT                                                                                       74.70
IC ATTINY44A‐SSU >>VENDOR PROGRAM<< HEX CODE 14655SA.HEX LABEL 14655SA V3.1 MCU 8BIT 4KB FLASH 14SO                    185.76
IC LMC7101BIM5 OP‐AMP SOT‐23‐5                                                                                         175.31
IC AD8400AR1 DIG POT 1K SO‐8                                                                                           369.36
IC iC‐DXC I/O DRIVER DFN8‐3X3 (IC HAUS ‐ iC‐DXC DFN8‐3X3)                                                          1,614.82
IC AD7814ART TEMP SNSR SOT23‐6                                                                                         784.63
IC LM4040DIM3‐2.5 2.5V SOT‐23                                                                                            76.87
CAP 6200PF 50V 5% 0805 C0G                                                                                             114.36
CAP 22UF 6.3V 10% 0805 X5R                                                                                               99.65
RES 3.3 OHM 5% 0603 1/10W                                                                                                13.12
RES 510 OHM 5% 0603 1/10W                                                                                                  4.65
RES 820 OHM 5% 0603 1/10W                                                                                                  2.98
SWITCH KSC341JLFS PB SPST‐NO 0.05A 32V SMD                                                                               74.49
LED LTST‐C190CKT 1.8V RED 0603 VERT                                                                                      36.94
RESONATOR CSTCR6M00G53‐R0 6.00MHZ SMD                                                                                  196.12
IC 74VHC393MTC COUNTER BIN DUAL 4BIT 14TSSOP                                                                           161.03
ICLM2936MM‐3.3/NOPB VOLT REG 3.3V 50MA 8VSSOP                                                                          239.40
IC MSP430F1132IP >>VENDOR PROGRAM<< HEX CODE 14864SA.HEX LABEL "14864SA V2.0" 8KB FLASH 20TSSOP                        998.05
IC NC7SZ02M5X IC GATE NOR 1CH 2‐INP SOT‐23‐5                                                                             60.91
RES 2.87K 1% 0805 1/8W CRCW08052K87FKEA                                                                                  10.61
PIN CRIMP 0430300010 MOLEX FEMALE TIN 26‐30AWG                                                                             0.26
CONN HOUSING 6POS 43025‐0600 MOLEX FEMALE 0.118" PITCH VERT DUAL                                                             ‐
SENSOR OPB980T51Z OPTICAL TRANSMISSIVE .125" PRE‐WIRED SLOTTED                                                               ‐
DIODE SCHOTTKY B240A‐13‐F 40V 2A SMA                                                                                         ‐
CAP .1UF 35V 10% 0402 X7R CGA2B3X7R1V104K050BB                                                                           10.77
CAP 1UF 10V 10% 0402 X5R C1005X5R1A105K050BB                                                                                 ‐
CAP 10000PF 50V 10% 0402 X7R GRM155R71H103KA88D                                                                          11.38
CAP 10UF 10V 10% 0805 X7R C2012X7R1A106K125AC                                                                                ‐
CAP .033UF 50V 10% 0402 X7R CGA2B3X7R1H333K050BB                                                                             ‐
CAP .1UF 10V 10% 0402 X7R C1005X5R1A104K050BA                                                                              8.88
CAP 15PF 50V 5% 0402 C0G/NP0 C1005C0G1H150J050BA                                                                           3.95
CAP 2.2UF 6.3V 20% 0402 X5R C1005X5R0J225M050BC                                                                              ‐
CAP .22UF 25V 10% 0402 X5R C1005X5R1E224K050BC                                                                               ‐
CAP 10000PF 50V 10% 0402 X7R C1005X7R1C103K050BA                                                                             ‐
CAP 100PF 50V 5% 0402 C0G C1005C0G1H101J050BA                                                                                ‐
DIODE ZENER AZ23C3V0‐7‐F ARRAY 3V 300MW SOT23                                                                                ‐
DIODE ZENER SMAZ30‐13‐F 30V 1W SMA                                                                                           ‐
TVS DIODE SMAJ30CA LITTELFUSE 30VWM 48.4VC SMA                                                                           15.45
TVS DIODE USBLC6‐4SC6Y 5.25VWM 17VC SOT23‐6                                                                                  ‐
TVS DIODE PESD5V0U1BA,115 5VWM SOD323                                                                                    15.82
DIODE 1N4448WS‐7‐F DIODES INC SWITCHING 75V 0.25A SOD323                                                                     ‐
TVS DIODE PESD3V3L1BA,115 3.3VWM 26VC SOD323                                                                                 ‐
RES 10K 0.1% 0402 1/16W 7‐1879208‐3                                                                                          ‐
RES 240 OHM 0.1% 0402 1/16W 3‐1879208‐4                                                                                      ‐
RES 47.5K 0.1% 0402 1/16W 9‐1879215‐8                                                                                        ‐
RES 10 OHM 0.1% 0402 1/16W 1879208‐1                                                                                     34.82
RES 4.7K 0.1% 0402 1/16W 6‐1879208‐5                                                                                         ‐
RES 150 OHM 5% 1206 1/4W CRCW1206150RJNEA                                                                                    ‐
RES 220 OHM 0.1% 0402 1/16W 3‐1879208‐3                                                                                      ‐
RES 330 OHM 0.1% 0402 1/16W 3‐1879208‐7                                                                                      ‐
RES 51K 0.1% 0402 1/16W 9‐1879208‐0                                                                                          ‐
RES 35.7K 0.1% 0402 1/16W 8‐1879215‐6                                                                                        ‐
RES 56.2K 0.1% 0402 1/16W 1879216‐6                                                                                          ‐
RES 43K 0.1% 0402 1/16W 8‐1879208‐8                                                                                          ‐
RES 11.5K 0.1% 0402 1/16W 4‐1879215‐2                                                                                        ‐
RES 52.3K 0.1% 0402 1/16W 1879216‐3                                                                                          ‐
RES 10.7K 0.1% 0402 1/16W 4‐1879215‐0                                                                                        ‐
IC MC33932VWR2 MOTOR DRIVER PAR 44HSOP                                                                                       ‐
                      Case 18-23807-MAM                 Doc 1      Filed 11/05/18   Page 32 of 81


IC N25Q064A13ESE40G FLASH 64MBIT 108MHZ 8SO                                                                        ‐
IC LT3508EFE#PBF REG BUCK ADJ 1.4A DL 16TSSOP                                                                      ‐
CRYSTAL 16MHZ 18PF ECS‐160‐18‐23A‐EN‐TR                                                                            ‐
HEADER T/H 4POS 3‐647609‐4 VERT .100 TIN                                                                           ‐
HEADER T/H 4POS 640454‐4 VERT .100 TIN                                                                             ‐
HEADER T/H 5POS 3‐647609‐5 VERT .100 TIN                                                                           ‐
HEADER T/H 5POS 640454‐5 VERT .100 TIN                                                                         14.86
HEADER T/H 6POS 640454‐6 VERT .100 TIN SF‐231‐581                                                                  ‐
CAP 10UF 6.3V 10% 0805 X5R JMK212AB7106KG‐T                                                                        ‐
RES 20K 0.1% 0402 1/16W 8‐1879208‐0                                                                                ‐
RES 30K 0.1% 0402 1/16W 8‐1879208‐4                                                                                ‐
RES 60.4 OHM 0.1% 0402 1/16W 3‐1879213‐6                                                                           ‐
IC SN75477DRG4 DUAL PERIPHERAL DRVR 8‐SOIC                                                                     51.22
IC TS5A3167DBVR SWITCH SPST SOT23‐5                                                                                ‐
HEADER T/H 3POS 640454‐3 .100 TIN VERT                                                                             ‐
HEADER T/H 3POS 3‐644631‐3 STR 30AU                                                                                ‐
CONN T/H 5747150‐7 D‐SUB 9POS RECPT STR PCB AU                                                                     ‐
CONN T/H 5749374‐3 D‐SUB 15POS RCPT VERT GOLD                                                                      ‐
STANDOFF M3 8MM HEX R30‐3000802                                                                                    ‐
STANDOFF M3 6MM HEX R30‐3000602                                                                                    ‐
DIODE T/H GBU601 RECT BRIDGE GPP 100V 6A GBU                                                                   27.11
POLYSWITCH T/H RXEF250 PTC RESET 2.5A                                                                              ‐
JUMPER WIRE T/H 0.3" LONG 923345‐03‐C ORANGE                                                                       ‐
VARISTOR T/H V140LA2P 220V 1.2KA DISC 7MM140VAC                                                                    ‐
HEADER T/H 14POS R/A 1‐640457‐4 0.100" UNSHROUDED                                                                  ‐
HEADER T/H 3POS 640456‐3 0.100" UNSHROUDED                                                                         ‐
HEADER T/H 12POS R/A 1‐640457‐2 0.100" UNSHROUDED                                                                  ‐
CAP T/H 12000UF 35V 20% ALUMINUM RADIAL SLPX123M035H3P3                                                            ‐
CAP .01UF 100V 10% 0805 X7R                                                                                      7.19
CAP 6.8UF 100V 20% 2220 X7S CGA9M3X7S2A685K200KB / KTS101B685M55F0T00                                              ‐
CAP 3.3UF 100V 20% 2220 X7S C5750X7R2A335K230KA                                                                    ‐
CAP 1000PF 50V 10% 0603 X7R                                                                                      1.12
CAP 4.7UF 35V ‐20/+80% 1206 Y5V                                                                                    ‐
CAP TANT 15UF 16V 10% 1411 293D156X9016B2TE3                                                                       ‐
CAP 2200PF 50V 10% 0603 X7R                                                                                        ‐
CAP .22UF 50V ‐20/+80% 0603 Y5V                                                                                    ‐
CAP 330UF 35V 20% ALUMINUM RADIAL CAN SMD EEE‐FK1V331GP                                                            ‐
CAP .1UF 10V 10% 0402 X5R                                                                                        1.76
CAP 2.2UF 16V ‐20/+80% 0603 Y5V                                                                                13.88
CAP 22UF 10V ‐20/+80% 1210 Y5V                                                                                     ‐
CAP 4.7UF 25V 10% 0805 X5R                                                                                         ‐
CAP 1UF 10V 10% 0603 X5R                                                                                           ‐
CAP .01UF 50V 10% 0603 X7R                                                                                         ‐
CAP .1UF 100V 20% 0805 X7R                                                                                         ‐
CAP .22UF 50V 10% 0603 X7R                                                                                         ‐
CAP 5600PF 50V 10% 0805 X7R                                                                                        ‐
CAP 4700PF 50V 20% 0603 X7R                                                                                        ‐
CAP .027UF ECH‐U1C273GX5 FILM METALLIZED 16V 2% 1206 SMT STACKED                                                   ‐
CAP 8200PF 50V 10% 0603 X7R                                                                                      2.84
CAP 3300PF 50V 10% 0603 X7R                                                                                        ‐
CAP 8PF 50V +/‐0.5PF 0603 NP0                                                                                      ‐
CAP 220PF 50V 10% 0603 X7R                                                                                       2.47
CAP .1UF 50V 10% 0603 X7R                                                                                          ‐
DIODE ARRAY BAT30SWFILM SCHOTTKY 30V SOT‐323                                                                   10.14
DIODE PDS5100‐13 SCHOTTKY 100V POWERDI5                                                                            ‐
DIODE SBR0560S1‐7 SBR 60V 500MA SOD123                                                                             ‐
TVS DIODE 3.3VWM MSP3V3‐M3/89A MICROSMP                                                                        29.15
IC LM4040C25IDCKR VREF SHUNT 2.5V SC‐70‐5                                                                          ‐
DIODE BZX84C10LT1G ZENER 10V 225MW SOT23‐3                                                                         ‐
RES 0 OHM 0603 JUMPER 1/10W                                                                                      1.95
IND 10UH FIXED 10A 9.85 MOHM SMD CDEP147NP‐100MC‐125                                                               ‐
IND 4.7UH LBC3225T4R7MR UNSHIELDED WIREWOUND 680MA 100 MOHM 1210                                                   ‐
IND 68UH P0770.683NLT UNSHIELDED WIREWOUND 400MA                                                               35.80
HEADER 14POS 15‐91‐0140 SMT 2X7 .100" BREAKAWAY MALE PINS UNSHROUDED GOLD                                          ‐
HEADER 6POS GRPB032VWQS‐RC SMT 2X3 .050"                                                                           ‐
HEADER 10POS 15912100 SMT 2X5 .100" BREAKAWAY MALE PINS UNSHROUDED                                                 ‐
MOSFET SI7852ADP‐T1‐GE3 N‐CH 80V 30A PPAK SO‐8                                                                     ‐
MOSFET DMN601DWK‐7 2N‐CH 60V 0.305A SOT‐363                                                                        ‐
                      Case 18-23807-MAM                 Doc 1      Filed 11/05/18          Page 33 of 81


MOSFET FDN5618P P‐CH 60V 1.25A SSOT3                                                                                      ‐
XSTR BCX70J NPN 45V 0.2A SOT‐23                                                                                           ‐
MOSFET NDS7002A N‐CH 60V 280MA SOT‐23                                                                                     ‐
XSTR BSS84‐7‐F MOSFET P‐CH 50V 130MA SOT23‐3                                                                              ‐
MOSFET NDC7002N 2N‐CH 50V 0.51A SSOT6                                                                                     ‐
XSTR FMMT497TA NPN 300V 0.5A SOT23‐3                                                                                      ‐
RES 140K 1% 0603 1/10W                                                                                                  4.97
RES 73.2K 1% 0603 1/10W                                                                                                 2.16
RES 2.49K 1% 0603 1/10W                                                                                                 2.13
RES 20.0K 1% 0603 1/10W                                                                                                 1.43
RES 47K 5% 0603 1/10W                                                                                                   1.75
RES 8.87K 1% 0603 1/10W                                                                                                 2.13
RES 2.1K 1% 0603 1/10W                                                                                                  2.16
RES 2.67K 1% 0603 1/10W                                                                                                 2.16
RES 36.5K 1% 0603 1/10W                                                                                                 2.05
RES 22K 5% 0603 1/10W                                                                                                   1.84
RES 3.3K 5% 0603 1/10W                                                                                                  0.45
RES 51.1K 1% 0603 1/10W                                                                                                 1.96
RES 10K 1% 0603 1/10W                                                                                                   9.01
RES 510 OHM 5% 0603 1/10W                                                                                               1.59
RES 30.1K 1% 0603 1/10W                                                                                                 1.19
RES 75.0K 1% 0603 1/10W                                                                                                 2.16
RES .33 OHM 1% 2512 2W                                                                                                    ‐
RES 14.7K 1% 0603 1/10W                                                                                                 2.50
RES 2K 1% 0603 1/10W                                                                                                    2.19
RES 9.53K 1% 0603 1/10W                                                                                                 2.48
RES 39.2K 1% 0603 1/10W                                                                                                 2.49
RES 5.62K 1% 0603 1/10W                                                                                                 2.49
RES 9.09K 1% 0603 1/10W                                                                                                 2.23
RES 5.1K 5% 0603 1/10W                                                                                                  1.60
RES 15K 5% 0603 1/10W                                                                                                   2.11
RES 7.32K 1% 0603 1/10W                                                                                                 2.50
RES 19.1K 1% 0603 1/10W                                                                                                 2.50
RES 5.1K 5% 0805 1/8W                                                                                                   2.36
RES 301K 1% 0603 1/10W                                                                                                  2.16
RES 1K 5% 1206 1/4W                                                                                                     2.65
RES 180 OHM 5% 0805 1/8W                                                                                                1.81
RES 4.7K 5% 6327 3W                                                                                                       ‐
RES 1.5K 1% 0603 1/10W                                                                                                  2.47
RES 22 OHM 5% 1206 1/4W                                                                                                 5.20
RES 910 OHM 0603 1/10W                                                                                                  2.36
RES 10 1% 1210 1/2W                                                                                                       ‐
RES 100K 1% 0603 1/10W                                                                                                  2.98
RES 300 OHM 0603 1/10W                                                                                                  1.23
RES 150K 1% 0603 1/10W                                                                                                11.51
RES 150 OHM 5% 0603 1/10W                                                                                               1.69
SWITCH 90HBW04PT SPST 4 POSITION SMT                                                                                  38.16
IC SN74CBTLV1G125DBVR TO‐252‐3 LV SINGLE FET BUS SW SOT‐23‐5                                                              ‐
IC LT1776CS8#PBF 8‐SOIC BUCK SWITCHING REG POSITIVE ADJ                                                                   ‐
IC ATXMEGA128A1U‐AU 100‐TQFP (14X14) MICROCONT 8/16‐BIT 32MHZ 128KB (64K X 16) FLASH                                      ‐
OSCILLATOR 8MHZ CB3LV‐3C‐8M0000 HCMOS TTL XO (STANDARD) SURFACE MOUNT 3.3V 12MA ENABLE/DISABLE                            ‐
IC OPA4348AIPWT OPAMP GP 1MHZ RRO 14TSSOP                                                                                 ‐
IC LTC1660CGN#PBF 16‐SSOP D/A CONV 10BIT OCTAL                                                                            ‐
IC LM393M 8‐SOP COMPAR DUAL DIFF                                                                                          ‐
RELAY LH1540AABTR SSR 1 FORM A 6SMD                                                                                       ‐
XSTR PS2705‐1‐A OPTOISOLATOR OUTPUT 3750VRMS 1 CHANNEL 4‐SOP                                                              ‐
IC LM317MDTRKG DPAK‐3 LINEAR VOLT REG IC POSITIVE ADJ 1 OUTPUT 1.2 V ~ 37 V 500MA                                         ‐
IC AD5206BRUZ10 24‐TSSOP DIG POT 10K OHM 6 CIRCUIT 256 TAPS SPI INTERFACE                                                 ‐
DIODE T/H 3N255‐E4/51 BRIDGE 2A 200V 4SIP                                                                                 ‐
CAP T/H .1UF R82DC3100DQ50K FILM 40V 63V METALLIZED ‐ STACKED RADIAL                                                      ‐
CAP T/H 100UF UPJ1H101MPD6TD 50V ALUMINUM RADIAL CAN 5000 HRS @ 105°C                                                     ‐
POLYSWITCH T/H RXEF050 PTC RESET 0.5A                                                                                     ‐
JUMPER WIRE T/H 0.2" LONG RED PKG OF 200                                                                                  ‐
HEADER T/H 8POS R/A 640455‐8 0.100" UNSHROUDED                                                                            ‐
HEADER T/H 15POS 1‐640456‐5 0.100" UNSHROUDED                                                                             ‐
HEADER T/H 5POS 640456‐5 0.100" UNSHROUDED                                                                                ‐
CAP 22UF 10V 1206 ‐20/+80% Y5V                                                                                            ‐
DIODE SK15‐LTP SCHOTTKY 1A DO214AA                                                                                        ‐
                       Case 18-23807-MAM                  Doc 1       Filed 11/05/18      Page 34 of 81


CONN 16POS 89898‐308LF .100 DL STR RCPT SMD                                                                              ‐
RES 3.3K 5% 0603 1/10W                                                                                                 2.93
RES 4.7K 5% 2010 3/4W                                                                                                    ‐
RES 12 OHM 5% 1206 1/4W                                                                                              12.99
RES 100 OHM 5% 0805 1/8W                                                                                               5.70
IC LP38691DT‐3.3/NOPB LINEAR VOLT REG POSITIVE FIXED 1 OUTPUT 3.3V 500MA TO‐252‐3                                        ‐
IC ATXMEGA128A3U‐AU 64TQFP MCU 8BIT 128KB FLASH                                                                          ‐
IC SN74LVC8T245PW 24TSSOP BUS TRANSCVR 8BIT                                                                              ‐
IC SN74HC241DWR 20‐SOIC BUFFER NON‐INV 2 ELEMENT 4 BITS PER ELEM INPUT PUSH‐PULL OUTPUT                                  ‐
CAP .012UF 50V 5% 1206 NP0                                                                                           38.92
CAP .1UF 25V 5% 1206 C0G/NP0                                                                                         27.95
CAP 10000PF 50V 10% 0805 X7R                                                                                         15.18
CAP .1UF 50V 10% 0805 X7R                                                                                          813.39
CAP .18UF 50V 10% 0805 X7R                                                                                           44.36
DIODE BAV99,215 100V 215mA SOT‐23                                                                                    36.50
DIODE HD04‐T RECT BRIDGE GP 400V 0.8A MINIDIP                                                                        49.62
DIODE MMBD6050LT1G GEN PURP 70V 200MA SOT23‐3                                                                        21.08
LED GREEN CMD12‐21VGC/TR8 WATER CLEAR SMD                                                                                ‐
LED YELLOW CMD12‐21VYC/TR8 WATER CLEAR SMD                                                                           75.66
RES 3.92K 1% 0805 1/8W                                                                                                 3.39
RES 20K 1% 0805 1/8W                                                                                                   6.58
RES 9.09K 1% 0805 1/8W                                                                                                   ‐
RES 0 OHM 0805 JUMPER 1/8W                                                                                             4.36
RES 430K 5% 0805 1/8W                                                                                                  4.58
RES 2K 1% 0805 1/8W                                                                                                    5.58
RES 1.2K 1% 0805 1/8W                                                                                                  5.38
RES 56K 5% 0805 1/8W                                                                                                   4.34
RES 13K 5% 0805 1/8W                                                                                                   7.97
RES 43.2K 1% 0805 1/8W                                                                                                   ‐
RES 90.9K 1% 0805 1/8W                                                                                                   ‐
RES 14K 1% 0805 1/8W                                                                                                     ‐
RES 91K 5% 0603 1/10W                                                                                                  3.56
RES 3.9K 5% 0603 1/10W                                                                                                 6.36
SWITCH CHS‐01TA DIP 1‐POS SLIDE SMD 6V                                                                             142.68
TEST POINT TP‐108‐02 PC MOUNTED SMD                                                                                  54.99
IC LMV339MTX/NOPB COMPARATOR TINY QUAD 14‐TSSOP                                                                    217.85
IC LM4040DIM3‐2.5+T VREF SHUNT 2.5V SOT23‐3                                                                        130.43
IC‐DX IC‐HAUS DFN6 2X2MM UNIVERSAL DIGITAL SENSOR OUTPUT DRIVER                                                    760.28
IC LMC7101BIM5/NOPB OPAMP GP 1.1MHZ RRO SOT23‐5                                                                    129.17
POT TRIMMER T/H 2K 3296P‐1‐202LF 0.5W PC PIN                                                                         89.52
RES 6.19K 1% 0805 1/8W                                                                                                 6.41
RES 18K 1% 0805 1/8W                                                                                                   6.37
RES 9.09K 1% 0805 1/8W                                                                                                 6.42
RES 5.11K 1% 0805 1/8W                                                                                                 6.49
RIBBON CABLE FLAT 3302/26 100 26 COND PITCH .050" 28AWG LEAD FREE                                                    12.21
CONN HOUSING 164‐9002‐E 2X13 FOR RIBBON CABLE FEM GOLD W/STRAIN RELIEF .100" VERT                                        ‐
RIBBON CABLE FLAT 3302/50‐100 50 COND PITCH .050" 28AWG LEAD FREE                                                      4.72
CONN HOUSING 164‐9005‐E 2X25 FOR RIBBON CABLE FEM GOLD W/STRAIN RELIEF .100" STRAIGHT                                    ‐
LABEL GP 4" X 6" PACKING S‐6802 THERMAL 250/ROLL                                                                         ‐
BAG STATIC SHIELDING 15"x18" S‐1500                                                                                      ‐
TAPE WHITE PAPER .250" X120YDS                                                                                           ‐
FLANGE FOR 13 IN DIA REEL                                                                                                ‐
HUB 16 MM                                                                                                                ‐
HUB 44MM X 6 IN DIA PLASTIC WHITE                                                                                        ‐
BAG DESICCANT .50 3X3.5X.25 TYVEK BAG FOR HUMIDITY CTRL                                                                  ‐
BOX 14"X14"X2" PKG S‐8342 WHITE LITERATURE MAILER (PIZZA BOX)                                                            ‐
BOX 15"X15"X6" PKG S‐4533 CORRUGATED 200LB                                                                               ‐
FOAM 14.37X13.5X.5 CHARCOAL URETHANE PAD                                                                                 ‐
LABEL POLYESTER .375"X1.85" WHITE                                                                                        ‐
HUB 24MMX4 IN DIA PLASTIC                                                                                                ‐
BUBBLE WRAP S‐1268P PINK ESD 1/2X12" ROLL PERF 250 FT                                                                    ‐
SHEET ‐ VCI ANTI TARNISH                                                                                                 ‐
BOX 14"X8"X8" PKG S‐4139 CORRUGATED 200LB                                                                                ‐
HUB 12MM X 4 IN DIA PLASTIC                                                                                              ‐
BOX 7.25"X6.75"X4.375" PKG                                                                                               ‐
RUBBER BAND 7" X 1/8" # 117‐B                                                                                            ‐
BAG STATIC SHIELDING 4"X6" S‐1313                                                                                        ‐
BAG ANTI‐STATIC ROLL 3" WIDE S‐6607 500'                                                                                 ‐
                         Case 18-23807-MAM                     Doc 1         Filed 11/05/18     Page 35 of 81


BAG ANTI‐STATIC ROLL 4" WIDE 500', S‐1535 ULINE                                                                                ‐
BAG ANTI‐STATIC ROLL 8" WIDE S‐1537 ULINE                                                                                      ‐
BOX 8"X6"X3" PKG S‐10698 WHITE INDESTRUCTO MAILER 200LB                                                                        ‐
FOAM ROLL ESD S‐6697P 12"X1/4"X250'                                                                                            ‐
BOX 24"X6"X6" PKG S‐4332 TALL CORRUGATED 200LB                                                                                 ‐
BAG STATIC SHIELDING 10"X12" S‐2264 RECLOSEABLE                                                                                ‐
BUBBLE WRAP S‐1266P 3/16"X12"X12" PERF ROLL 750 FT                                                                             ‐
BAG CLEAR ROLL 9" X 12.5" PERFORATED S‐1265 2MIL 1K/ROLL                                                                       ‐
BOX 22"X15"X15" PKG S‐13321 CORRUGATED 200LB                                                                                   ‐
BOX 15"X15"X12" S‐4494 PKG ULINE CORRUGATED 200LB                                                                              ‐
TRAY PINK RECYCLED 10 SLOTS FROM W0106156 CONNECTORS                                                                           ‐
BOX 20"x15"x9" S‐15038 PKG CORRUGATED 200LB                                                                                    ‐
RUBBER BAND #32 3" x 1/8"                                                                                                      ‐
STICK WOOD (PALITOS) L=11" Dia=0.5"                                                                                            ‐
BAG BUBBLE ESD 4"X7.5" S‐905 SELF‐SEAL                                                                                         ‐
BAG BUBBLE ESD 8"X11.5" S‐531 SELF‐SEAL                                                                                        ‐
BOX 24"X14"X14" PKG S‐4654 CORRUGATED 200LB                                                                                    ‐
BAG BUBBLE ESD 12"X15.5" S‐533 SELF SEAL                                                                                       ‐
BOX 18"X16"X14" PKG S‐4238 CORRUGATED 200LB                                                                                    ‐
BOX 12"X6"X2" PKG S‐14310 WHITE INDESTRUCTO MAILER 200LB                                                                       ‐
BAG CLEAR 9"X10" 1 mil S‐10883                                                                                                 ‐
BAG STATIC SHIELDING 8"X10" S‐1315                                                                                             ‐
BOX 18"X18"X6" PKG S‐4398 CORRUGATED 200LB                                                                                     ‐
BOX 20"X18"X6" PKG ULINE S‐4903 CORRUGATED 200LB                                                                               ‐
BAG BUBBLE ESD 15" X 17‐1/2" ULINE S‐534                                                                                       ‐
BOX 16"X16"X6" PKG S‐4495 MULTI‐DEPTH CORRUGATED 200LB                                                                         ‐
BOX 12"X12"X4" PKG S‐4215 CORRUGATED 200LB                                                                                     ‐
CARDBOARD PAD S‐2439 12" X 12" X 1/8" 150LB CORRUGATED                                                                         ‐
BOX 26"X6"X6" PKG S‐4938 LONG CORRUGATED 200LB                                                                                 ‐
BOX 16"X16"X8" PKG S‐4393 ULINE CORRUGATED 200LB                                                                               ‐
BOX 14"X12"X8" PKG S‐19854 CORRUGATED 200LB (To be used with pink foams 75 cav ‐ 8 cav ‐ etc)                                  ‐
BOX 21X14X14 S‐4365 BOX                                                                                                        ‐
PAD FOAM ANTI‐STATIC                                                                                                           ‐
BOX SET 2‐PART 11 7/16" X 14" X 2 5/8"                                                                                         ‐
FOAM INSERT 75 CAV WITH GLUED BOTTOM                                                                                           ‐
PCB PSC 293PCB1 1 UP MK 800787R4 PSC‐802787 REV4                                                                     1,267.20
PCB PSC 293PCB2 1UP 1MK PSC‐802788 REV 4                                                                                 690.00
PCB PSC293 MK PSC‐800790R5 2UP                                                                                           550.80
PCB PSC R336 3‐UP 802601R2/802602R3                                                                                            ‐
PCB 1UP R216P & M104 PSC‐802801/2 R8 LEAD FREE                                                                           497.25
PCB 3UP PCB ASSY R341P 3UP                                                                                                     ‐
PCB PSC R330PG PSC‐802600R5 LEAD FREE                                                                                          ‐
PCB PSC RAW PSC COMBO R339P 8028034 R4 LEAD FREE 4UP                                                                     501.72
RES 1 OHM 5% 2512 1W PSC‐1991008 ‐‐‐‐ DUPLICATED PREFERRED (Check W0107539 for Inventory                                   17.71
CAP 4700PF 50V 10% 1206 X7R PSC‐2264720                                                                                      6.04
CAP 2.2UF 16V 10% 1206 X7R PSC‐2262250                                                                                     27.17
CAP .47UF 25V 10% 1206 X7R PSC‐2264746                                                                                       0.54
CAP .1UF 50V 10% 1206 X7R PSC‐2261046                                                                                      25.16
RES 30.1K 1% 1206 1/4W PSC‐1943012                                                                                           9.04
RES 10K 5% 1206 1/4W PSC‐1941002                                                                                           19.19
TEST POINT RED 5010 KEYSTONE PSC‐672007                                                                                    15.23
STANDOFF KFE‐440‐4ET BROACHING 4‐40X.125L PSC‐9579044                                                                          ‐
RES POWER 2K WSC00022K000FEB B572001 VISHAY PSC‐B572001                                                                    24.33
RES 1K 1% 1206 1/4W PSC‐1941001                                                                                            14.94
RES 100K 1% 1206 1/4W PSC‐B941003                                                                                          20.36
RES 2.49K 1% 1206 1/8W PSC‐1942491                                                                                           4.49
RES 5.1K 1% 1206 1/4W PSC‐1945101                                                                                            1.67
RES 51K 1% 1206 1/4W PSC‐1945102                                                                                             0.97
RES 680 OHM 1% 1206 1/4W PSC‐1946800                                                                                       10.80
RES 8.25K 1% 1206 1/4W PSC‐B948251                                                                                             ‐
RES 82K 5% 2512 1W PSC‐B998202                                                                                                 ‐
CAP 100PF 100V 10% 1206 PSC‐2261011                                                                                        34.24
CAP 390PF 100V 10% 1206 C0G/NP0 PSC‐2263913                                                                                13.95
CAP 470PF 50V 10% 1206 C0G/NP0 PSC‐C264710                                                                                   7.91
CAP TANT 22UF 16V 20% PSC‐2482262 293D226X0016C2TE3                                                                        12.96
DIODE PMLL4148L 75V 200MA PSC‐317710 SOD80C MELF                                                                             3.72
DIODE MMSZ5229BT1G ZENER 4.3V 500MW SOD‐123                                                                                    ‐
XSTR NPN 2222A MMBT2222ALT1G SOT‐23 PSC‐400001 ‐‐‐‐ DUPLICATED PREFERRED (A0322517)                                        24.79
                        Case 18-23807-MAM                    Doc 1       Filed 11/05/18           Page 36 of 81


XSTR MMBT2907ALT1G PNP GP PSC‐410003 60V 600MA SOT‐23                                                                          7.92
RES 1 OHM 5% 2512 1W PSC‐1991008 ‐‐‐‐ DUPLICATED (Check W0106154 for Inventory)                                                  ‐
TERMINAL TURRET 11‐307‐2‐05 KYSTNE 1540‐2 PSC‐670128                                                                         63.18
TEST T/H POINT RED 4953                                                                                                        9.92
HEADER T/H 24WAY 43045‐2401 0.079                                                                                                ‐
HEADER T/H .100 2 WAY 22‐12‐2024                                                                                             12.48
RES POWER 150 OHMS WSC0002150R00FEB PSC‐1571500                                                                              40.32
RES VAR 50 OHM G43TRB500M 1T TOP ADJUST                                                                                          ‐
RES 10 OHM 1% 1206 1/4W PSC‐1941007                                                                                            4.07
RES 22 OHM 1% 1206 1/4W PSC‐1942207                                                                                            1.27
RES 6.8K 1% 1206 1/4W PSC‐1946801                                                                                              5.37
RES 7.87K 1% 1206 1/8W PSC‐1947871                                                                                               ‐
RES 2.2K 5% 2512 1W PSC‐1992201                                                                                              21.48
RES 43 OHM 5% 2512 1W PSC‐1994307                                                                                              6.92
RES 75 OHM 5% 2512 1W PSC‐B997507                                                                                              1.29
CAP T/H 180UF 400V TYPE LLQ LLQ2G181MESB 30X25                                                                                   ‐
CAP ELECT 22UF 50V NACZ220M50V6.3X6.3TR13F PSC‐2082261                                                                           ‐
CAP ELECT 470UF 25V PSC‐2084770 UUD1E471MNL1GS                                                                               38.36
CAP ELECT 680UF 35V NACZ681M35V12.5X14TR15F                                                                                      ‐
CAP T/H .22UF F17724222000 250V X2 CLASS                                                                                     92.07
CAP T/H .01UF 250V 20% Y CLASS (Marking K or M) PSC‐2141038 R413I2100JH00M                                                   29.44
CAP 1UF 50V 10% 1812 PSC‐2261051                                                                                                 ‐
CAP .33UF 25V 10% 1206 PSC‐2263346                                                                                           21.95
IC LM2670S‐ADJ SWITCH REG TO‐263‐7 PSC‐239762                                                                                32.40
DIODE MURS160T3 RECT 1A 600V DO‐214AA PSC‐317629                                                                             16.50
RES 1M 1% 1206 1/4W PSC‐1941004                                                                                                5.08
RES 221K 1% 1206 1/4W PSC‐1942213                                                                                              2.80
RES 10K 1% 0603 1/10W 1961002 LEAD FREE ‐‐‐‐ DUPLICATED PREFERRED (Check W0105909 for Inventory                                6.85
IC LM2902DG ON‐SEMI OPAMP 1.2MHZ 14SOIC QUAD PSC‐221249                                                                        3.72
IC TC4451VOA 12 DRIVER SO8 PSC‐225219                                                                                        48.31
IC MC78M05ABDT 5V REGULATOR PSC‐230053 DPAK                                                                                  24.00
IC UC2855BDW CONTROLLER 20SOIC PSC‐258550                                                                                  146.64
IC MM74HC4046M 16‐SOIC LOCK LOOP FASE CMOS PSC‐274046                                                                        22.31
IC MM74C00M 14SOIC GATE NAND QUAD 2‐INPUT PSC‐277400                                                                         21.84
IC MM74HC74AM 14‐SOIC FLIP FLOP DUAL PSC‐277474 AB3234‐074                                                                     6.27
DIODE 30ETH06STRLPBF RECT D2PAK 600V 30A PSC‐317628                                                                          57.51
DIODE MBRS130LT3 SCHOTTKY 1A 30V DO‐214AA PSC‐327416                                                                         15.86
LED RT ANGLE SML‐LXR85IC‐TR PSC‐500007 RED LUMEX                                                                             33.92
RES POWER 4.99 OHM 1% 4527 WSC00024R990FBA 2W WIREWOUND PSC‐1574708                                                              ‐
POT TRIMMER 1K 3314G‐1‐102ECT 4MM SQ 1T TOP ADJ                                                                            116.42
POT TRIMMER 2K 3314G‐1‐202ECT 4MM SQ 1T TOP ADJ PSC‐1782001                                                                      ‐
RES 100 OHM 1% 1206 1/4W PSC‐1941000                                                                                           4.99
RES 11.5K 1% 1206 1/4W PSC‐1941152                                                                                           10.28
RES 1.3K 1% 1206 1/4W PSC‐1941301                                                                                              8.38
RES 130K 1% 1206 1/4W PSC‐1941303                                                                                              5.81
RES 140K 1% 1206 1/4W PSC‐1941403                                                                                              5.77
RES 16.2K 5% 1206 1/4W PSC‐1941622                                                                                             9.48
RES 16.9K 1% 1206 1/4W PSC‐1941692                                                                                             5.81
RES 180 OHM 5% 1206 1/4W PSC‐1941800                                                                                         10.07
RES 180K 1% 1206 1/4W PSC‐1941803                                                                                              5.83
RES 220 OHM 5% 1206 1/8W PSC‐1942200                                                                                           6.78
RES 22.1K 1% 1206 1/4W PSC‐1942212                                                                                               ‐
RES 240K 1% 1206 1/8W PSC‐1942403                                                                                              3.78
RES 33.2K 1% 1206 1/8W PSC‐1943322                                                                                             5.28
RES 34.8K 0.1% 1206 1/8W PSC‐1943482                                                                                           7.52
RES 3.9K 5% 1206 1/4W PSC‐1943901                                                                                              4.84
RES 4.7K 1% 1206 1/4W PSC‐1944701                                                                                                ‐
RES 4.7M OHM 5% 1206 1/8W PSC‐1944704                                                                                          5.34
RES 60.4 OHM 1% 1206 1/4W PSC‐1946047                                                                                            ‐
RES 9.09K 1% 1206 1/8W PSC‐1949091                                                                                             5.49
RES 9.53K 1% 1206 1/8W PSC‐1949531                                                                                             1.56
RES 1M 5% 2512 1W PSC‐1991004                                                                                                    ‐
RES 10M OHM 5% 2512 1W PSC‐1991006                                                                                               ‐
RES 150K 5% 2512 1W PSC‐1991503                                                                                                  ‐
RES 1.5 OHM 5% 2512 1W PSC‐1991508                                                                                               ‐
RES 5.1 OHM 5% 2512 1W PSC‐1995108                                                                                               ‐
CAP ELECT 1000UF 10V NACZ102M10V10*10 5 2081080                                                                                  ‐
CAP 1000PF 100V 10% 1206 X7R PSC‐2261023                                                                                       6.06
                     Case 18-23807-MAM                Doc 1      Filed 11/05/18   Page 37 of 81


CAP .1UF 100V 10% 1812 X7R C1812C104K1RAC PSC‐2261045                                                            ‐
CAP .15UF 50V 10% 1206 PSC‐2261541                                                                           10.72
CAP 220PF 200V 10% 1206 PSC‐2262210                                                                              ‐
CAP 2200PF 100V 10% 1206 X7R PSC‐2262220                                                                         ‐
CAP 330PF 50V 5% 1206 C0G/NP0 PSC‐2263310                                                                    15.08
CAP .68UF 20V 10% 1206 PSC‐2266847                                                                               ‐
CAP TANT 47UF 20V 10% 2917 293D476X0020E2WE3 PSC‐2484764                                                         ‐
IC UC3844BVD1G CONTROLLER SOIC‐8 PSC‐C54408                                                                  14.99
XSTR IRFBF20SPBF MOSFET N‐CH 900V 1.7A D2PAK PSC‐454213                                                          ‐
IC LM2901M QUAD COM SOIC14 PSC‐222395                                                                        16.00
DIODE MBR0520LT1G SCHOTTKY 0.5A 20V SOD‐123 PSC‐327721                                                       12.63
THYRISTOR MCR08BT1 SOT223 PSC‐369821 0.8A 200V                                                               54.56
IND CHOKE 1UH 9A NP184M1R0 XFTPRH1207‐1R2M PSC‐741108                                                            ‐
RES POWER 10 OHMS 5% 4527 WSC000210R00FEB 2W WIREWOUND PSC‐1571007                                               ‐
RES POWER 0.2 OHM 1% 2W 4527 METAL STRIP WSR2R2000FEB PSC‐1572009                                                ‐
POT TRIMMER 1K 3314Z‐GA4‐102E 1 TURN 4MM SIDE ADJ 1791001                                                    71.81
POT 500 OHM 1T SIDE ADJ G43SAT1B‐501M PSC‐1795000                                                                ‐
RES 1.58K 5% 1206 1/4W PSC‐1941581                                                                             4.41
RES 20K 1% 1206 1/4W PSC‐1942002                                                                             10.05
RES 2.26K 1% 1206 1/4W                                                                                         1.15
RES 390 OHM 1% 1206 1/4W PSC‐1943900                                                                           3.34
RES 44.2K 5% 1206 1/4W PSC‐1944422                                                                             3.87
RES 5.1 OHM 1% 1206 1/4W PSC‐1945108                                                                           9.21
RES 6.04K 5% 1206 1/4W                                                                                         1.47
RES 300 OHM 5% 2512 1W PSC‐1993000                                                                             7.00
CAP ELECT 220UF 50V 2082272 NACZ221M50V10*10.5*14                                                            34.06
CAP ELECT 4.7UF 35V NACZ4R7M35V4X6.3 PSC‐2084750                                                             26.11
CAP .022UF 100V 10% 1206 PSC‐2262233                                                                           8.49
DIODE MMSZ5263B‐V‐GS08 ZENER 56V SOD123 1/2W 5% PSC‐352560S                                                    3.50
RES POWER 24.9 OHM RE4 PSC‐1572497 WSC000224R90FTA                                                               ‐
POT VAR 500 OHM G43ATB501M TOP ADJ SMT PSC‐1785000                                                               ‐
RES 100K 1% 1208 1/8W PSC‐1941003                                                                                ‐
RES 1 OHM 1% 1206 1/4W 1941008                                                                                 2.48
RES 1.21K 1% 1206 1/4W 1941211                                                                                 6.73
RES 12.7K 1% 1206 1/4W 1941272                                                                                 2.02
RES 14K 1% 1206 1/8W 1941402                                                                                   1.06
RES 1.6K 5% 1206 1/4W 1941601                                                                                  2.01
RES 2.74K 1% 1206 1/8W PSC‐1942741                                                                             3.06
RES 3.65K 5% 1206 1/4W 1943651                                                                                 2.12
RES 61.9K 1% 1206 1/8W 1946192                                                                                 1.85
RES 7.5K 1% 1206 1/8W 1947501                                                                                  1.95
RES 100 OHM 5% 2512 1W PSC‐1991000                                                                               ‐
RES 1K 5% 2512 1W 1991001                                                                                        ‐
RES 100K 5% 2512 1W 1991003                                                                                      ‐
RES 200K 5% 2512 1W 1992003                                                                                      ‐
RES 220 OHM 5% 2512 1W 1992200                                                                                 9.00
RES 33 OHM 5% 2512 1W 1993307                                                                                    ‐
IC OPAMP SA5230DR2G LOW VOLT 8SOIC 225230                                                                        ‐
IC UC3845BVD1G SOIC8 CTRLR CURRENT MODE PSC‐254509                                                           36.23
DIODE US1M ULTRA‐FST 1000V PSC‐317133 1A DO‐214AC                                                            23.28
DIODE MBRD835LG 8A 35V 327415 SCHOTTKY DPAK                                                                      ‐
FET SPB20N60C3 INFINEON *STATIC SENS DEVICE*454212                                                               ‐
FUSE 0461.002ER LITTELFUSE SMT 2.0 AMP SLO BLO PSC‐524202                                                        ‐
IND XF00047S1M L5 PSC287 729392                                                                            105.60
THERMISTOR T/H MF72‐010D11 CANTHERM SS10005 1723001                                                              ‐
DIODE T/H MBRF1635 SCHOTTKY 16A 35V ITO‐220AC 327418                                                             ‐
DIODE T/H GBU8J RECT BRIDGE 8A 600V 4‐SIP (GBU)373623                                                        39.27
FET FDMC6679AZ 50A .01OHM STATIC SENS DEVICE 455212                                                              ‐
CAP TANT 10UF 6.3V 20% 1206 293D106X96R3A2TE3 2481064                                                            ‐
CONN T/H 2P 43650‐0216 MOLEX AB2110‐087 PSC‐ 670147                                                            5.25
RES 11K 1% 1206 1/4W PSC‐1941102                                                                               2.30
RES 21.5K 1% 1206 1/4W PSC‐1942152                                                                             4.22
RES 249 OHM 1% 1206 1/4W PSC‐1942490                                                                           4.03
RES 46.4K 1% 1206 1/4W PSC‐1944642                                                                             2.86
RES 523 OHM 1% 1206 1/4W PSC‐1945230                                                                           4.21
RES 6.19K 1% 1206 1/4W PSC‐1946191                                                                             3.84
RES 6.49K 5% 1206 1/4W PSC‐1946491                                                                             4.22
RES 8.66K 1% 1206 1/4W PSC‐1948661                                                                             3.62
                        Case 18-23807-MAM                    Doc 1       Filed 11/05/18   Page 38 of 81


IC MC7915BD2TG ON‐SEMI LIN REG NEG PSC‐2341522 1A 15V D2PAK                                                              ‐
IC MOC8021SR2M/MOC8050SR2M OPTO COUPLER PSC‐290098 PHOTODARL 6SMD                                                        ‐
DIODE MURD620CT 3A 200V PSC‐317225 DPAK                                                                                  ‐
DIODE MMSZ5242BT1 ZENER 12V PSC‐352120S 500MW SOD‐123                                                                14.87
FET FQB19N20C *STATIC SENS****455210 N‐CH 200V 19A D2PAK PSC‐455210                                                      ‐
IND 33UH XFTPRH1207‐330M PSC‐729395 3A XFM                                                                               ‐
RELAY V23079D1003B301 2POLE PSC‐750006 12V COIL TYCO                                                                 44.64
RES 2.43K 1% 1206 1/4W PSC‐1942431                                                                                   15.24
RES 3.32K 1% 1206 1/4W PSC‐1943321                                                                                     2.82
RES 806 OHM 1% 1206 1/4W PSC‐1948060                                                                                   2.35
CAP ELECT 10UF 100V 2081060 EMVH101ADA100MHA0G                                                                           ‐
CAP T/H DD221 BCC 220PF PSC‐2202210 1KV DISK                                                                             ‐
CAP TANT 68UF 20V 10% PSC‐2486861 593D686X9020E2T                                                                        ‐
DIODE MMSZ5245BT1 ZENER 15V PSC‐3571501 500MW SOD‐123                                                                    ‐
DIODE MMSZ5256BT1 ZENER 30V PSC‐357300 225MW SOT23                                                                       ‐
IND 2R2UH NPI104T2R2MTRF PSC‐729394 NIC                                                                              50.40
IND 0.5UH 5A XFSDR43‐R50 PSC‐741471 XFM                                                                                  ‐
CAP T/H DD103 0.01UF DISK PSC‐2201033 562R5GAS10 1KV                                                                     ‐
HEADER T/H VERT 2POS .100" PSC‐690164 MOLEX 22‐29‐2021                                                                   ‐
CAP T/H ELECT 150UF 400V 2011574 KMX400VB151M16*60LL                                                                     ‐
CAP T/H X2 CLASS 0.1UF 250V 10% (Marking K) PSC‐2121041 R46KI3100S0M1K                                                   ‐
DIODE T/H RECT W08G VISHAY PSC‐373621 1.5A 800V WOG                                                                      ‐
HEADER T/H R/A 22‐12‐2074 PSC‐690170 .100" 7 WAY                                                                         ‐
FASTENER KF2‐440‐ET PEM PSC‐9576010 INTERNAL THREAD                                                                    5.58
RES 9.53K 1% 1206 1/10W                                                                                                3.16
RES 100 OHM 1% 0603 1/10W ‐‐‐‐ DUPLICATED (Check W0114177 for Inventory) PSC‐1961000                                     ‐
RES 2K 1% 0603 1/10W                                                                                                     ‐
RES 3.92K 1% 0603                                                                                                        ‐
RES 47.5K 1% 0603                                                                                                      2.48
RES 560K 1% 0603                                                                                                         ‐
RES 9.09K 1% 0603                                                                                                      6.25
RES 12K 5% 2512 1W                                                                                                     8.70
RES 27 OHM 5% 2512 1W                                                                                                    ‐
RES 2.7 OHM 5% 2512 1W PSC‐1992708                                                                                       ‐
RES 470 OHM 5% 2512 1W                                                                                                   ‐
CAP T/H 100UF 400V ALUMINUM 16*30 PAG                                                                              179.03
CAP 330UF 35V AL EL SMNT                                                                                                 ‐
CAP .033UF 250V 10% 2220 X7R X2 RATED                                                                              104.14
CAP 47PF 1KV 10% 1206 C0G/NP0                                                                                        19.97
CAP 4700PF 250V 10% 2220 X7R                                                                                       243.00
CAP 1UF 50V 10% 0805 X7R ‐‐‐‐ DUPLICATED PREFERRED (Check W0114058 for Inventory)                                    12.31
CAP 1.5UF 25V 0805                                                                                                       ‐
CAP 2.2UF 16V 10% 0805 X7R                                                                                               ‐
CAP 0.01UF 200V 10% 0603 X7R                                                                                           5.27
CAP 2200PF 200V 10% 0603 X7R                                                                                         20.39
CAP 330PF 200V 10% 0603 X7R                                                                                              ‐
CAP 680PF 200V 10% 0603 X7R                                                                                            9.69
IC UCC28512DW PFC INVERTER                                                                                           68.64
DIODE STTH1002CB 16A 200V 20NS DPAK                                                                                  17.98
DIODE MMSZ5243B T1G ZENER REG 13V 225MW MMZ                                                                            4.68
DIODE NYC0102BLT1G SCR .25A 200V SOD123                                                                                  ‐
BRIDGE RECTIFIER 1.5A 600V SMNT DF06S                                                                                    ‐
FET 6A 600V DPAK IPD60R600C6                                                                                         35.84
FET SOT23 CASE 2 OHM 2N7002K                                                                                           8.63
FUSE 1.5 AMP SMNT SLO BLO 04611.25ER                                                                                 43.33
CONN T/H 43045‐1402 DUAL 7 WAY WAY R/A                                                                               62.60
IND 100UH .75A DR73‐101‐R                                                                                            66.84
FLEXSTRIP T/H (30WAY*.1*2"L) FSN‐22A‐30                                                                              20.54
RES 3.01K 1% 0603 1/10W PSC‐1963011                                                                                    2.32
WIRE PIECE 22AWG RED CUT 4" STRIPPED BOTH SIDES .125"                                                                10.91
WIRE PIECE 22AWG BLUE CUT 2.5" STRIPPED BOTH SIDES .125"                                                               2.15
WIRE PIECE 22AWG BLUE CUT 3.5" STRIPPED BOTH SIDES .125"                                                               9.37
WIRE PIECE 22AWG RED CUT 5.5" STRIPPED BOTH SIDES .125"                                                                8.31
RES 5.49K 5% 1206 1/8W PSC‐1945491                                                                                     3.70
RES 22 OHM 5% 2512 1W PSC‐1992207                                                                                      7.51
RES 330K 5% 2512 1W PSC‐1993303                                                                                          ‐
CAP TANT 33UF 25V SMNT 593D336X_025_035 PSC‐2493361                                                                      ‐
DIODE MMSZ5236BT1G ZENER REG. 7.5V SMT PSC‐357757S                                                                       ‐
                       Case 18-23807-MAM                  Doc 1       Filed 11/05/18          Page 39 of 81


FET FDS6681Z 20A 30V SO8 PSC‐455213                                                                                          ‐
RES 53.6K 1% 1206 1/8W PSC‐1945362                                                                                         3.30
RES 8.45K 1% 1206 1/8W PSC‐1948451                                                                                         4.55
IC LM22680MRE‐ADJ/NOPB SWITCH SMNT REG BUCK ADJ 2A 8SOPWRPAD PSC‐222680A                                               374.22
CAP 2700PF 50V 5% 1206 C0G/NP0 PSC‐2262720                                                                                   ‐
DIODE MMSZ5254BT1 ZENER 27V 500MW SOD123 SMT PSC‐357270                                                                    2.89
DIODE MMSZ5230BT1 ZENER 4.7V 500MW SOD123 SMT PSC‐3574771 & PSC‐357517                                                       ‐
DIODE MURF1660CT RECT ARRAY 600V 8A TO220FP PSC‐373628                                                                   53.87
FET SPA20N60C3 *STATIC SENS. DEVICE* MOSFET N‐CH 650V 20.7A TO220FP PSC‐454214                                           24.75
FET FQPF6N90C ***STATIC SENS. DEVICE*** MOSFET N‐CH 900V 6A TO‐220F PSC‐455207                                           22.82
FLEXSTRIP T/H 4‐6437158‐1 (FULLSIZE*.1*0.5"L) PSC‐660025                                                                   8.93
CONN T/H 6POS 15246060 4.2MM R/A TINSHROUDED PSC‐690086                                                                  45.90
RES 1.65K 1% 0603 1/10W PSC‐1961651                                                                                        1.46
RES 22.1K 1% 0603 1/10W PSC‐19622121                                                                                       1.64
RES 7.5K 1% 0603 1/10W PSC‐1967501                                                                                         1.66
CAP .1UF 50V 10% 0603 X7R PSC‐2281040 ‐‐‐‐ DUPLICATED PREFERRED (Check W0106304 for Inventory                            11.03
CAP 470PF 200V 10% 0603 X7R PSC‐2284710                                                                                  11.60
IC LM2675M‐ADJ ADJUSTABLE 1A SWITCH REG PSC‐239750                                                                           ‐
RECT STTH310S HGH SPEED 1000V 3A. SMNT SMA PSC‐317132                                                                        ‐
CAP T/H 4700PF 300V PHE850EA4470MA03R17 A.C. Y2 CLASS PSC‐2124720                                                            ‐
CONN T/H 4 PIN 44428‐0401 HEADER MIROFIT PSC‐690191                                                                          ‐
CAP CER 0.22UF 630V X7R 2220 GRM55DR72J224KW01L PSC‐2262241                                                                  ‐
IC IR1155STRPBF PFC ONE CYCLE CONTROL 8SOIC CAPF DETER PSC‐211550S                                                       32.34
CAP 750PF 50V 5% 1206 C0G/NP0 C1206C751J5GACTU PSC‐2267510                                                                   ‐
RES POWER 0.18 OHM WSR2R1800FEA 2W 1% 4527 PSC‐1571890                                                                   32.10
RES 470 OHM 1% 1206 1/8W PSC‐1944700                                                                                         ‐
RES T/H 27K MOX 2W 5% RSF2B‐273‐KBW PSC‐1162702                                                                          32.18
CAP T/H 1.0M 250VAC X2 R46KR410000M1M PSC‐2121050                                                                            ‐
CAP T/H 0.1M 100V 10% CK06BX104K PSC‐2231041                                                                                 ‐
FET T/H SPP20N60C3XKSA1/SPP20N60C3 MOSFET N‐CH 600V 18A TO‐220 PSC‐455211                                              154.44
HEADER T/H 6POS VERTICALWAY MALE PIN 2X3 PSC‐690136                                                                        5.18
CONN T/H 10POS 09‐48‐3105 PCB RT ANGLE SKT .156 SELECT GOLD PSC‐690139                                                   95.90
HEADER T/H 3POS 39‐30‐2030 PCB RT.ANG GOLD CONTACTS PSC‐690177                                                             4.50
CONN T/H 3POS 22‐16‐2031 PCB R/A GOLD PSC‐690187                                                                         13.39
CAP T/H 1M 50V 10% CK06BX105K PSC‐2231051                                                                                    ‐
CONN T/H HEADER 10POS 30UGOLD 43045‐1014 PSC‐670141 2X5                                                                  15.12
CONN T/H HEADER 14POS 2X7 30UGOLD 43045‐1414 PSC‐670142                                                                  17.60
CONN T/H HEADER 12POS 2X6 15UGOLD 43045‐1214 PSC‐670143                                                                  19.34
CONN T/H HEADER 4POS .100 30UGOLD 641215‐4 PSC‐670146                                                                    16.07
CONN T/H HEADER 8POS 2X4 30UGOLD 43045‐0814 PSC‐690142                                                                   11.93
CONN T/H HEADER 6POS 2X3 30UGOLD 43045‐0614 PSC‐690143                                                                     9.64
CONN T/H 5POS RT ANGLE GOLD CONTACTS 22‐16‐2050 PSC‐690180                                                               20.59
CAP T/H 2.2M 630VDC MKP4J042207E00KSSD MKP4 2.2UF/630VDC 20 PSC‐2122251                                                  88.43
CAP 22PF 1KV 10% 1206 C0G/NP0 1206AA220KAT1A PSC‐2262201                                                                     ‐
DIODE T/H 30ETH06 RECIFIER 30A 30ETH06 PSC‐317630                                                                        74.40
FET T/H SPW47N60C2ENS. DEVICE* SPW47N60C3 PSC‐454211                                                                   471.60
HEADER T/H 7POS VERT GOLD CONTACTS MOLEX 22‐29‐2071 PSC‐690165                                                           11.40
CONN T/H 4POS PLA04M300A1 PSC‐690181                                                                                     58.91
VARISTOR T/H V385LA7P LITTELFUSE 620V 1.2KA DISC 7MM PSC‐1713851                                                             ‐
TERMINAL RING 8‐34104‐1 CRIMP STUD #4 22‐16AWG WIRE TE CONNECTIVITY PSC‐675202                                               ‐
K4 ADM INSULATOR R216P PSC PSC‐900602R2                                                                                      ‐
SCREW PPHS 4‐40 X 3/16" 90402A104 PHILLIPS PAN HEAD W/CAP LOCK.W. CBNSTL ZINC PL UNC‐2A PSC‐9195034                          ‐
SOLDER TAG #6 (M3.5) #11B W/.144 HOLE ZIERICK PSC‐9946073                                                                    ‐
L BRACKET (4‐40) 621 KEYSTONE PSC‐9991060                                                                                    ‐
INPUT EMI ASSEMBLY PSC‐729418R3                                                                                              ‐
NOM MH LASER INSULATOR R216P PSC PSC‐900601R2                                                                                ‐
DIODE T/H MUR1660CTG RECTIFIER 600V 16A TO‐220AB‐3 ULTRA FAST ON SEMICONDUCTOR PSC‐373622                                    ‐
INSULATING SHIELD TFS1403 .066"X.098" ORANGE PTFE ATLANTIC TUBING CO PSC ‐ TBD                                             0.02
WIRE 16AWG BLACK MIL‐W‐16878/4 TYPE E STRAND 19/29 UL 1213 HOOK‐UP WIRE 600V 200°C ROHS PSC‐9971600                      14.82
DIODE T/H MBR20200CT RECT 20A 200V SMT TO220 PSC‐327321                                                                  16.98
SCREW PFHS 4‐40 X 3/16" PHILLIPS FLAT HEAD 18‐8 SS MS24693‐C1 PSC‐9115035                                                    ‐
FET STB21N90K5 D2PAK *** STATIC SENS.DEVICE*** PSC‐455218                                                                    ‐
SCREW PFHS 4‐40 X 7/16" PHILLIPS FLAT HEAD 18‐8 SS MS24693‐C5 PSC‐9115075                                                    ‐
CLEAR SLEEVING 20AWG KSM TFT‐20‐NAT PSC‐9932000                                                                              ‐
CLEAR SLEEVING 24AWG DABURN DTT500‐24 PSC‐9932400                                                                            ‐
WIRE RED CUT LENGTH 3.75" 22AWG (STRIPPED ON BOTH ENDS) TEFLON 600V PSC‐9972202                                            0.73
WIRE RED CUT LENGTH 1.5" 24AWG (STRIPPED ON BOTH ENDS) TEFLON 600V PSC‐9972402                                             0.57
WIRE BLACK CUT LENGTH 1.5" 24AWG (STRIPPED ON BOTH ENDS) TEFLON 600V PSC‐9972400                                           0.57
                      Case 18-23807-MAM                 Doc 1       Filed 11/05/18             Page 40 of 81


WIRE BLUE CUT LENGTH 1.5" 24AWG (STRIPPED ON BOTH ENDS) TEFLON 600V PSC‐9972406                                             0.57
WIRE 18AWG 19/30 GREEN/YELLOW HOOK‐UP GROUND 600V JE1819‐54 MIL‐W‐16878/4 TYPE E PSC‐9971854                              22.38
RES 160 OHM 5% 1206 1/4W PSC‐1941600                                                                                        4.78
IC 6N137S OPTO ISOLATOR 5KV 1CH OPEN COLL 8SMD PSC‐290100                                                                     ‐
HEADER T/H 3POS 22‐28‐4033 BREAKAWAY KK GOLD PITCH 0.100" 1 ROW                                                               ‐
MOSFET T/H IPW60R160P6 or STP24N60DM2 HIGH POWER_LEGACY MOSFET N‐CH 600V 18A TO‐220 PSC‐TBD                               45.80
ADHESIVE 3145 RTV CLEAR DOW CORNING DC‐3145‐MS‐CL‐10.3                                                                        ‐
CONF COATING 1B73‐5L HUMISEAL 5‐LITER = 4640 GRAMS MGMT OK NEEDED                                                             ‐
THINNER T73‐5L HUMISEAL 5‐LITER = 4360 GM NEED MGMT OK (FOR COATING MATERIAL 1B73‐5L                                          ‐
DIODE T/H AXIAL 1N4148 ROHS 780‐000405.50 PSC‐ 310120                                                                       1.61
CONS INVERTER T/H RR330P 719413R7                                                                                             ‐
CONS IND T/H L6 RR330P PSC‐729412R2                                                                                           ‐
CONS IND T/H L7 RR330P PSC‐729413R2                                                                                           ‐
CONS XFMR T/H FFD CONV PSC292 PSC‐719308 REV 1                                                                                ‐
CONS IND T/H O/P COMBO PSC292 PSC‐729393 REV1                                                                                 ‐
CONS INSULATOR T/H PSC‐900503 REV1 NOMEX INPUT CONNECTOR                                                                      ‐
CONS COPPER PELLOTS PSC‐900345                                                                                                ‐
CONS FILTER T/H ASSEMBLY PSC‐729435 FOR H0111170                                                                              ‐
CONS INVERTER SMT R339P 719500R1 (PLACED AT THRU HOLE)                                                                        ‐
CONS IND T/H O/P R339P 729500R1                                                                                               ‐
CONS IND T/H P.F.C. R339P 729502R1                                                                                            ‐
CONS T/H INVERTER R216P PSC‐719410R2                                                                                          ‐
CONS IND T/H R P.R.C. R216P PSC‐729410R2                                                                                      ‐
CONS IND T/H OUTPUT R216P PSC‐729411R2                                                                                        ‐
CONS T/H INVERTER R341P PSC‐719601R1                                                                                          ‐
CONS IND T/H P.F.C. R341P PSC‐729601R1                                                                                        ‐
CONS IND T/H P.F.C. R341P PSC‐729602R1                                                                                        ‐
CRYSTAL T/H OSCILLAOR 400 KHZ B1300‐AEMF‐400KHZ PSC‐550001                                                                    ‐
CONS INVERTER T/H 26.5V PSC293 719309R1 PSC‐719309                                                                            ‐
CONS IND T/H COMBO PSC293 26.5V 729396R1 PSC‐729396                                                                           ‐
CONS NOMEX CIRCLE INSULATOR PSC‐9062931                                                                                       ‐
CONS NOM LASER INSULATOR 900380 REV 2 MAIN PCB1 PSC292                                                                        ‐
CONS NOM LASER INSULATOR 900381 REV 5 INPUT PCB2 PSC292                                                                       ‐
CONS NOMEX MH LASER 293 CIRCLE 19.2 MM DIA 0.01 PSC‐9062932                                                                   ‐
CONS NOMEX MH LASER 293 DONUT 10 MM DIA 0.01 PSC‐9062933                                                                      ‐
RES 120K 1% 1206 1/4W CRCW1206120KFKEA PSC‐1941203                                                                            ‐
CAP 270PF 1000V 5% 1812 C0G/NP0 (SMT kept at T/H) NMC‐H1812NP0271J1KVTRPLPF PSC‐2262710                                       ‐
CAP 470PF 50V 10% 1206 C0G/NP0 PSC‐2264710                                                                                    ‐
CAP 4700PF 50V 10% 1206 X7R C1206C472K5RAC PSC‐2264720                                                                        ‐
WIRE YELLOW 3" LONG STRIP&TIN KYNAR 125C 30AWG INDUSTRIES 30‐Y‐030 PSC‐99830041                                               ‐
PCB DVD‐36‐000‐05 CPSPB043 2UP                                                                                          123.39
CAP .1UF 100V 10% 0805 X7R                                                                                                33.44
FUSE T/H .3A RADIAL MF‐R030 RESETTABLE 60V BOURNS                                                                             ‐
CAP 1UF 25V ‐20/+80% 0805 Y5V                                                                                             18.80
HEADER T/H 10POS 66506‐002                                                                                                25.52
IND B82464A4223K 22uH 10% POWER (or 15uH)                                                                                     ‐
IND PE‐53819S 173uH 20% .54A                                                                                                  ‐
RES 1K 5% 0805 1/8W AB4711‐102                                                                                              2.61
DIODE MELF DL4004 DIODE                                                                                                   16.80
DIODE MELF 1N4736A/ZM4733A‐GS08                                                                                               ‐
DIODE SGL41‐20‐E3/96 SCHOTTKY 1A 20V DO‐213AB MELF                                                                            ‐
RES 2.2K 1% 0805 1/8W                                                                                                     25.00
RES 220 OHM 5% 0805 1/8W                                                                                                    0.94
CAP ELECT 220uF 35V 20% UWT1V221MNL1GS                                                                                        ‐
CAP 22PF 50V 5% 0805 C0G/NP0‐‐‐‐ DUPLICATED PREFERRED (W0109971)                                                            7.17
HEADER T/H 3POS 70543‐0002 LEAD FREE                                                                                          ‐
RES 30K 5% 0805 1/8W                                                                                                        1.74
RES 330 OHM 5% 0805 1/8W AB4711‐331                                                                                         9.61
HEADER T/H 4POS 70543‐0003 STRAIGHT LEAD FREE                                                                             27.15
CONN 10POS 87759‐1050 SMD 2MM VERTICAL                                                                                      9.18
JUMPER SHUNT 86730‐001 2MM BLACK                                                                                          88.92
CAP 470PF 50V 5% 0805 C0G/NP0 AB1530‐110‐‐‐‐ DUPLICATED PREFERRED (W0109947                                               27.97
CAP ELECT 330UF SMT 35V EEE‐FC1V331P                                                                                          ‐
RES 47K 5% 0805 1/8W                                                                                                          ‐
FUSE PLUG IN 4A 39514000440 ‐ MARKED WITH BLUE PAINTMARKER AT FME                                                         43.45
IC 4N32SM PHOTOCOUPLER DARL 6 SMD                                                                                         24.96
HEADER T/H 5POS 70543‐0004 LEAD FREE                                                                                        3.94
CRYSTAL 5.068 MHZ ECS‐51‐20‐5P‐TR                                                                                           9.45
                        Case 18-23807-MAM                    Doc 1       Filed 11/05/18   Page 41 of 81


HEADER T/H 6POS 70543‐0005                                                                                             7.94
IC LM2594MX‐5.0 VOLTAGE REG 8SOIC                                                                                    30.74
XSTR MJD122T4 NPN DARL 100V DPAK                                                                                     17.53
IC PIC16F874‐20/L PROGRAMABLE 44PLCC 8 BIT 20 MHZ                                                                    65.07
POT 1K OHM Pot. 3/8" SQ TURN TOP ADJUST 3361P‐1‐102G                                                                 39.63
IC QUAD OPTOCOUPLER DARL OUT 16SOP 4CH                                                                             155.99
LED RED SMT SML‐LXT0805IW‐TR                                                                                         44.02
LED GREEN SML‐LXT0805GW‐TR LUMEX SMT                                                                                     ‐
LED YELLOW SML‐LXT0805YW‐TR LUMEX SMT                                                                                    ‐
FUSE PLUG IN 2.5A 39612500440                                                                                      329.74
FUSE 1.10A 30V SMD100F‐2 RESETTABLE FAST                                                                                 ‐
IC PIC16F870‐I/SO MCU Flash 2Kx14 EE 28SOIC                                                                              ‐
IC HCPL0600R2 OPTOCOUPLER HIGH SPEED 10MBIT SGL 8‐SOIC                                                               40.33
IC DUAL MAX232DW DRIVER/REC SOIC16 WIDE PACKAGE                                                                          ‐
CAP 1UF 50V 10% 1210 X7R                                                                                                 ‐
RES 1.2K 5% 1210 1/2W                                                                                                  6.38
POT 10K MULTI TURN                                                                                                       ‐
RES 22K 1% 0805 1/8W                                                                                                     ‐
XSTR PMBT3904 NPN SIG SOT23 40V 0.2A                                                                                     ‐
FUSE HOLDER T/H 56200001009 TE5                                                                                    120.10
CONN T/H 183‐009‐213R181 9PIN DB9 D‐SUB FEMALE .590" R/A N                                                               ‐
FOAM INSERT 2 CAV CPSFI001 DVD25 & DVD36                                                                                 ‐
FOAM INSERT 6 CAV CPSFI002 DVD26                                                                                         ‐
FOAM INSERT 12 CAV CPSFI004 DVD27 & DVD37                                                                                ‐
IC A4973SLBTR‐T 1.5A PWM MOTOR DVR FULL 16SOIC                                                                     161.85
RES 976 OHM 1% 0805 1/8W ERJ‐6ENF9760V                                                                                 3.06
RES 3.92K 1% 0805 1/8W ERJ‐6ENF3921V                                                                                   4.30
RES .51 OHM 5% 2512 1W RCWL2512R510JNEA                                                                              48.23
FOAM INSERT 8 CAV FX GLUED BOTTOM                                                                                        ‐
POT 5K OHM 3361P‐1‐502GLF TOP ADJUST 1/2W SMT 0.277" L x 0.264" W x 0.192" H                                             ‐
HEADER T/H 8POS 3‐641215‐8 VERT .100 30AU                                                                                ‐
HEADER T/H 6POS 3‐641215‐6 VERT .100 30AU                                                                                ‐
HEADER T/H 2POS 3‐641215‐2 VERT .100 30AU                                                                                ‐
PCB 145‐234 3UP FR4 LEAD FREE HASL FINISH SCIENTIFIC INSTRUMENTS                                                   144.26
PCB 145‐235 4UP FR4 LEAD FREE HASL FINISH SCIENTIFIC INSTRUMENTS                                                   114.24
PCB 145‐602 8UP FR4 LEAD FREE HASL FINISH SCIENTIFIC INSTRUMENTS                                                     32.98
PCB 145‐603 8UP FR4 LEAD FREE HASL FINISH SCIENTIFIC INSTRUMENTS                                                     15.98
CAP TANT 10UF 16V 1206 20% F971C106MAA                                                                                   ‐
CAP 1UF 25V 10% 0805 X7R                                                                                                 ‐
CAP TANT LOWESR 22UF 20V 10% TPSB226K020R0400                                                                            ‐
CAP .33UF 50V 5% 1206 X7R                                                                                                ‐
CAP 1UF 25V 5% 1206 X7R                                                                                                  ‐
CAP 1000PF 50V 10% 0603 X7R                                                                                          43.88
CAP 10000PF 16V 10% 0603 STANDARD                                                                                        ‐
CAP 470PF 50V 10% 0603 X7R                                                                                               ‐
INDUCTOR 12UH FIXED 500MA 600 MOHM POWER 10% NLC453232T‐120K‐PF                                                          ‐
CRYSTAL ABM3‐25.000MHZ‐D2Y‐T 25.0000MHZ 18PF 2‐SMD NO LEAD                                                               ‐
DIODE BZX84C5V1FSDKR‐ND ZENER 5.1V 350MW SOT23‐3                                                                         ‐
DIODE 1N914BWS 75V 150MA SOD323F                                                                                         ‐
DIODE MMSZ5241B‐7‐F ZENER 11V 500MW SOD‐123                                                                              ‐
LED LTST‐C170KRKT SUPER RED CLEAR 0805 SMD                                                                               ‐
IC AD620AR / AD620ARZ OPAMP INSTR 1MHZ 8SOIC LOW POWER                                                             129.80
IC LTC2630CSC6‐HZ12#TRMPBF DAC 12BIT R‐R SC70‐6                                                                      59.71
IC OPA2277UA OPAMP GP 1MHZ DUAL 8SOIC                                                                              112.04
IC LTC2400CS8#PBF A/D CONV 24BIT MICRPWR 8‐SOIC                                                                    129.46
IC ADR01ARZ VREF PREC 10V 10MA SOIC‐8                                                                                57.89
IC ADR03ARZ VREF PREC 2.5V 10MA SOIC‐8                                                                               39.50
IC ADA4665‐2ARZ‐R7 OPAMP GP R‐R CMOS DUAL 8SOIC                                                                      36.67
IC LD1117DT33TR REG LDO 3.3V 950MA D‐PAK                                                                                 ‐
IC LTC2641CS8‐16#PBF /DAC8830ICDG4 DAC 16BIT SOIC‐8                                                                176.40
IC OPA277UA OPAMP GP 1MHZ SGL PREC 8SOIC                                                                             39.65
RES 100 OHM 1% 0603 1/8W                                                                                                 ‐
RES 1K 0.5% 0603 1/10W                                                                                                   ‐
RES 10K 0.5% 0603 1/10W                                                                                                  ‐
RES 10 OHM 0.1% 0603 1/10W                                                                                               ‐
RES 1.91K 1% 0603 1/10W                                                                                                  ‐
RES 20K 0.5% 0603 1/10W                                                                                                  ‐
RES 2.49K 0.5% 0603 1/10W                                                                                                ‐
                       Case 18-23807-MAM                   Doc 1       Filed 11/05/18   Page 42 of 81


RES 249K 0.5% 0603 1/10W                                                                                               ‐
RES 360K 0.5% 0603 1/16W                                                                                               ‐
RES 499 OHM 0.5% 0603 1/10W                                                                                            ‐
RES 4.99K 0.1% 0603 1/10W                                                                                              ‐
RES 7.15K 1% 0603 1/10W                                                                                                ‐
XSTR FMMTA06 / FMMTA06TA NPN MED POWER SMT 80V 0.5A SOT23‐3                                                            ‐
XSTR MMBT3906T‐7‐F PNP 40V 200MA SOT523                                                                                ‐
XSTR MMBT3904T‐7‐F NPN 40V 200MA SOT523                                                                                ‐
IC PIC18F67J60‐I/PT MICROCONTROLLER 8BIT 128KB FLASH 64TQFP 41.667MHz                                              74.42
IC MAX3232CDG4 / MAX3232CD RS‐232 DRVR/RCVR MULTCH RES232 16SOIC 3‐5.5V                                            33.41
IC 25LC256‐I/SN EEPROM 256KBIT 10MHZ 8SOIC                                                                             ‐
CAP T/H .1UF 63V 5% B32529C104J EPCOS METAL POLY RADIAL                                                                ‐
CAP T/H 1000PF FILM 250VAC 20% PME271Y410MR30 (p/n is for 1KVDC) RADIAL                                                ‐
HEADER T/H 2POS .156" POL F/LOCK 640445‐2                                                                            2.87
HEADER T/H 6POS R/A 5.08MM 1916834                                                                               149.74
HEADER T/H 5POS .156" POL F/LOCK 640445‐5                                                                            2.47
CONN T/H 10POS .100 VERT GOLD 5104338‐1                                                                            39.31
HEADER T/H 8POS .100 VERT GOLD 22‐11‐2082                                                                          17.98
CONN T/H 3PIN RCPT MINI‐DIN CIRCULAR FEM MD‐30SG                                                                   41.04
CONVERTER T/H D/C D/C IH0515S +/‐15V 2W 2 OUTPUT 15V‐15V 66MA INPUT 4.5V‐5.5V                                      97.94
RELAY T/H PE014005 SPDT 5VDC 5A/250VAC DIP GEN PURPOSE                                                             67.72
RES ARRAY T/H CSC08A0110K0GEK 10K OHM 7 RES 8‐SIP                                                                      ‐
IC AS1107WL‐T 8‐DIGIT LED DRIVER 24‐SOIC                                                                         112.86
CABLE ASSEMBLY T/H IDMS‐08‐T‐06.00‐A‐R RIBBON 8 PIN CONN 0.1" PITCH SINGLE ROW                                     62.66
DISPLAY T/H BC56‐12SRWA THREE DIGIT 7 SEGMENT 0.56" CC RED                                                         60.84
SWITCH T/H D6R90 F2 LFS PUSH BUTTON SPDT‐NO 0.1A 32V                                                               42.38
DIODE CZRB5339B‐HF ZENER 5.6V 3W DO‐214AA SMB                                                                    147.96
RES 2.49K 0.1% 0603 1/10W                                                                                              ‐
RES 6.81K 0.1% 0603 1/10W                                                                                              ‐
CAP 10000PF 50V 10% 0603 X7R                                                                                           ‐
CAP .1UF 100V 10% 0603 X7R                                                                                             ‐
IC LTC2055IMS8#PBF OPAMP GP 700KHZ 8VSSOP                                                                              ‐
IC LT1761ES5‐2.5#TRMP REG LDO 2.5V 0.1A TSOT23‐5                                                                   35.60
HEADER T/H 22POS TSW‐122‐05‐F‐S SAMTEC RCPT .100" SNGL TIN STRIP BREAKAWAY                                           0.99
KNOB SMT PF50‐632‐0CN SURFACE MOUNT PHILLIPS 6‐32 SPRING LOADED LOW PROFILE                                        34.43
STANDOFF SMTSO‐632‐8ET SURFACE MOUNT 6‐32 0.250                                                                      4.77
DIODE CZRB5347B‐HF ZENER 10V 5W DO‐214AA SMB                                                                       76.56
RES 3.32K 0.1% 1206 1/4W                                                                                               ‐
RES 1.1K 0.1% 1206 1/4W                                                                                                ‐
RES 249 OHM 0.1% 1206 1/4W                                                                                             ‐
RES 510 OHM 0.1% 1206 1/4W                                                                                             ‐
HEADER T/H 22POS .100" SLW‐122‐01‐F‐S TIGER BUY LOW PROFILE SOCKET STRIP BREAKAWAY                                     ‐
FUSE T/H 0305.050H 50MA 277VAC/VDC BRD MNT RADIAL LITTLEFUSE                                                           ‐
TERMINAL T/H 2 PINS 1299 SCREW 10‐32 .064"BRASS KEYSTONE                                                             7.04
CONS T/H AC/DC CONVERTER ECL05US05‐E 5V 5W 85 ~ 264 VAC INPUT XP POWER SF‐ 405‐093                                     ‐
PCB PCB8002 r2 B HUB 9UP 2"x2.5" WINET 433MHZ RF TYPE 1 (NEED SOLDER SAMPLE                                      374.63
PCB PCB1062‐01 PSS EXTERNAL ANTENNA TUNING PCB 100UP FOR FLOOR MAT                                               135.00
UC1035EA CONSIGNED TO BE REFURBISHED ‐ FAS1510‐00 Dispenser Beacon                                                     ‐
EL0001AA CONSIGNED TO BE REFURBISHED ‐ FAS1550 FLOOR MAT w/ANTENNA ECOLAB                                              ‐
RES 10K 1% 0402 1/16W 517‐00247                                                                                      8.72
CAP 4.7UF 6.3V 10% 0603 X5R GRM188R60J475KE19D                                                                     12.56
DUPLICATED ‐ USE W0110689 ‐ CAP .01UF 25V 10% 0402 X7R                                                               3.32
CAP .1UF 10V 10% 0402 X5R                                                                                        194.74
CAP 10PF 50V 5% 0402 C0G/NP0                                                                                         0.17
CAP 10UF 10V ‐20/+80% 0805 Y5V                                                                                     12.77
CAP 13PF 50V 5% 0402 C0G/NP0                                                                                       19.35
CAP 15PF 50V 5% 0402 C0G/NP0                                                                                         5.73
CAP 220PF 50V 5% 0402 C0G/NP0                                                                                      24.10
CAP 3.0PF 50V .25PF 0402 C0G/NP0                                                                                     0.05
CAP 3.3PF 50V +/‐.25pF 0402 C0G/NP0                                                                                24.35
CAP 3.9PF 25V .25PF 0402 C0G/NP0                                                                                   25.29
CAP ELECT 470UF 25V 20% SMD                                                                                        74.29
CAP 5.6PF 25V .25PF 0402 C0G/NP0                                                                                     7.11
CAP 7PF 25V +/‐0.5PF 0402 C0G/NP0                                                                                  15.16
CAP 8.2PF 25V .25PF 0402 C0G/NP0                                                                                     2.88
CONN T/H RJ‐11 TM5RE1‐66 (20) (50)                                                                               142.49
CONN T/H CONREVSMA002‐L SMA R/A 50 OHM                                                                           391.65
CONN T/H 2POS R/A 1990973 / SPT 2.5/2‐H‐5.0                                                                        84.15
                      Case 18-23807-MAM                 Doc 1      Filed 11/05/18     Page 43 of 81


DIODE PGB1010603MR SUPPRESSOR ESD 24VDC 0603                                                                     62.92
FET FDC638APZ POWER MOSFET RDS=43MOHMS ID=4.5A                                                                   17.90
FILTER B39431B3710U410 SAW 433.92MHZ SMD                                                                       104.30
IC MSP430F2272IRHA 16‐BIT 1.8V 32K FLASH 256 BYTES RAM QFN‐40                                                  296.48
IC MGA‐61563‐BLKG AMP MMIC LNA 2GHZ SOT‐363                                                                    111.22
IC AT25512N‐SH EEPROM MEMORY 512K BIT SO‐8                                                                     110.88
IC TPS7A4533KTTR LIN REG 3.3V 1A DDPAK‐5                                                                       255.00
IC CC1101RTKR RF TRANSCEIVER SUB 1GHZ QLP‐20                                                                   623.73
IC SN75HVD08D RS485 TXRX 3/5V 8‐SOIC                                                                           236.25
IC SKY13268‐344LF SW SPDT 300K‐3GHZ SOT‐666                                                                      26.52
IND 19NH 5% 0402 744765119A                                                                                      40.43
IND 20NH 5% 0402 744765120A                                                                                      73.25
IND 22NH 2% 0402 ELJ‐RF22NGFB                                                                                    29.79
IND 27NH 2% 0402 ELJ‐RF27NGFB                                                                                    23.75
IND 4.7UH 20% 1008 NLCV25T‐4R7M‐PF                                                                               13.94
IND 40NH 2% 0402 744765140A                                                                                      37.34
LED T/H SSL‐LX5097IGW DUAL COLOR T‐1 3/4                                                                         34.50
RES 1.50K 1% 0402 1/10W                                                                                            2.91
RES 10 OHM 1% 0402 1/10W                                                                                           2.89
RES 150 OHM 1% 0402 1/10W                                                                                          5.17
RES 56.2K 1% 0402 1/10W                                                                                            3.84
SWITCH T/H B3F‐3100 PUSHBUTTON R/A RIGHT ANGLE                                                                   30.94
CRYSTAL 26.000 MHZ SMT NX3225SA‐26.000000MHZ‐G4                                                                  67.86
CRYSTAL 32.768 KHZ CYLINDIRCAL AB26TRB‐32.768KHZ‐T                                                               35.96
RES 100K 1% 0402 1/10W                                                                                             5.56
IC APX803‐29SAG‐7 IC MPU RESET CIRC 2.93V SOT23‐3                                                                19.74
MAGNETIC WIRE 610230 MW‐28C SL 30AWG 1KG/2.2LBS                                                                  28.35
POP RIVET 1/8" X 1/8" ALUMINUM STANLEY PAA42W‐1B 97447A310                                                       13.95
FERRITE CORE 2643806402 25.4MM DIA X 12.7MM LENGTH                                                                 3.54
RUG ANCHOR pack of 4                                                                                           163.46
BOX 39"X24.5"X4" BOARD GRADE: 32ECT B FLUTE 5 PANEL FOLDER                                                       25.50
LABEL FOR HUB COVER HHCM PRE‐PRINTED 771143_8500_0517 92052259 C&C                                                   ‐
ANCHOR 2314 POWER FASTENERS WALL DOG 1/4 OHS CHRM ZINC OVAL HEAD                                                 48.69
ADAPTER SWI12‐9‐N‐P5R CUI INC AC/DC WALL MOUNT 9V 12W 100/240VACX9VDC                                          461.16
ANTENNA ANT‐418‐CW‐HWR‐RPS WHIP 418HMZ RP/SMA 1/4 WAVE                                                               ‐
SCREW PFHS M3X0.5MMX6MM 92010A116 PHILLIPS FLAT HEAD 18‐8SS                                                      47.46
SCREW POHS M3X0.5MMX5MM 90258A173 PHILLIPS OVAL HEAD SCREW 18‐8SS                                              104.41
LABEL 2" x .5" 2‐.5‐TC‐0 ABLE LABEL POLYESTER WHITE THERMAL TRANSFER                                                 ‐
LABEL 2" x 1.5" 2‐1.5‐TC‐0 ABLE LABEL POLYESTER WHITE THERMAL TRANSFER                                               ‐
LABEL 1.25" x .5" 1.25‐.5‐TC‐0 ABLE LABEL POLYESTER WHITE THERMAL TRANSFER                                           ‐
BAG 2" X 3" X 2 MIL RE‐CLOSABLE S‐1291                                                                             7.76
BOX 6" X 4" X 2" WHITE S‐419                                                                                     48.51
CONS COVER HHCM HUB MES1410                                                                                          ‐
CONS BASE HHCM HUB MES1409                                                                                           ‐
SOLDER PASTE SN63/PB37 TYPE 4 NO CLEAN FLUX INDIUM SMQ92H REQUIRES APPROVAL FOR BUY                            113.54
CONS CONN 71436‐2164 OR 71436‐2464 SMD                                                                               ‐
CONS RES 0 OHM 0805                                                                                                  ‐
CONS IC TPS7325QD 2.5V REGULATOR 500MA 8SOIC                                                                         ‐
CONS CAP .1UF 100V 10% 0603 GRM188R72A104KA35D                                                                       ‐
CONS DIODE BAT54DW‐7‐F SOT‐363 DUAL SCHOTTKY 30V (NO POLARITY)                                                       ‐
CONS RES 30K 1% 0603                                                                                                 ‐
CONS RES 1.6K .1% 0603                                                                                               ‐
CONS RES 10K 1% 0603 RC0603FR‐0710KL/ERJ‐3EKF1002V/CRCW060310K0FKT                                                   ‐
CONS RES 20K 1% 0603 1/10W RC0603FR‐0720KL/ERJ‐3EKF2002V/CRCW060320K0FKT                                             ‐
CONS RES 1K 1% 0603 CRCW06031K00FKEA/RC0603FR‐071KL/ERJ‐3EKF1001V                                                    ‐
CONS IC MAX845EUA TRANSFORMER DRIVER ISO 8‐UMAX                                                                      ‐
CONS IC AD8628ARTZ SOT23‐5 OPAMP ZRO‐DRFT 2.5MHZ                                                                     ‐
CONS IC LT1761ES5‐5 SOT23‐5 REG LINEAR 5V 100MA                                                                      ‐
CONS IC ADUM1201CR/ADUM1201CRZ SO8 DUAL DIG ISOLATOR                                                                 ‐
CONS IC LM50CIM3 SOT23 TEMP SENSOR                                                                                   ‐
CONS CAP 100PF 5% 0603 100V ECJ‐1VC2A101J/GCM1885C2A101JA16D                                                         ‐
CONS DIODE PDS5100H SCHOTTKY 100V POWERDI5                                                                           ‐
CONS RES 0 OHM 5% 0603 RC0603JR‐070RL/ERJ‐3GEY0R00V                                                                  ‐
CONS RES 20.5K 1% 0603                                                                                               ‐
CONS IC DIGITAL ISOLATOR ADUM1200CRZ 2.5KV GEN PURP 8SOIC                                                            ‐
CONS IC ADS7886SBDCKT SC70‐6 12BIT ADC                                                                               ‐
CONS CAP .1UF 50V 10% 0603 X7R ECJ‐1VB1H104K/GCM188R71H104KA93D/C0603C104K5RACAUTO                                   ‐
CONS CAP 10UF 10% 6.3V 0805 ECJ‐2FB0J106K/GCM21BR70J106KE22L                                                         ‐
                      Case 18-23807-MAM                 Doc 1       Filed 11/05/18     Page 44 of 81


CONS DIODE B0520LW‐7‐F SCHOTTKY 20V 500MA SOD123                                                                      ‐
CONS RES 100K 1% 0603                                                                                                 ‐
CONS RES 4.7K 1% 0603                                                                                                 ‐
CONS RES 49.9 OHM 1% 0603                                                                                             ‐
CONS CAP 10PF 100V 5% 0603 C0G/NP0 C0603C100J1GACTU/GCM1885C2A100JA16D                                                ‐
CONS XSTR MMBT3904T‐7‐F 40V SOT‐523                                                                                   ‐
CONS RES .001 OHM 1% 2512 ERJ‐MS4SF1M0U                                                                               ‐
CONS IC 50K DIGITAL POT AD5247BKS50‐R2/AD5247BKSZ50 SC70‐6                                                            ‐
CONS IC COMPARATOR LMV7235M7 SC70‐5                                                                                   ‐
CONS IC LTC4440ES6 HIGH SIDE DRIVER HV SOT23‐6                                                                        ‐
CONS RES 2.2K 1% 0603                                                                                                 ‐
CONS RES 24K 1% 0603                                                                                                  ‐
CONS RES 511 OHM 1% 0603                                                                                              ‐
CONS CAP 10UF 25V 10% 1210 X7R C3225X7R1E106K/C1210X106K3RACAUTO                                                      ‐
CONS CONN T/H RM342‐011‐201‐2900                                                                                      ‐
CONS IC TPS77115DGK REG LINEAR 1.5V 150MA 8VSSOP                                                                      ‐
CONS OSCILLATOR 16.000 MHZ 3.3V SMD ECS‐3953M‐160‐AU                                                                  ‐
CONS RES 20 OHM 1% 0603                                                                                               ‐
CONS RES 4.99K 1% 0603 ERJ‐3EKF4991V                                                                                  ‐
CONS PCB PLCM828‐CONTROL4 3UP                                                                                         ‐
CONS RES 3.3K 1% 0603 ERJ‐3EKF3301V/CRCW06033K30FKTA                                                                  ‐
CONS RES 10K 0.1% 0603                                                                                                ‐
CONS RES 9.1K 0.1% 0603                                                                                               ‐
CONS RES 1.1K 0.1% 0603 1/10W                                                                                         ‐
CONS RES 30K 0.1% 0603                                                                                                ‐
CONS CAP .047UF 50V 10% 0603 GCM188R71H473KA55D                                                                       ‐
CONS CAP .47UF 50V 0603 20% C1608X7R1H474M/CGA3E3X7R1H474KE                                                           ‐
CONS CAP .47UF 100V 10% 0805 X7S CGA4J3X7S2A474K125AE/AB                                                              ‐
CONS CAP .1UF 100V 10% 0805 X7R (DUP same as WY114390) GCM21BR72A104KA37                                              ‐
CONS CAP 4.7UF 16V 10% 0805 (DUP same as WY114340) CGA4J3X7R1C475K/GRM21BR71C475KA73                                  ‐
CONS DIODE BZT52C4V7T ZENER 4.7V 100MW SOD‐523                                                                        ‐
CONS DIODE 1N4148WT SW 75V 4NS SOD‐523                                                                                ‐
CONS DIODE DZ2J140M0L ZENER 14V 200MW SMINI2                                                                          ‐
CONS IC S9S08SG32E1MTG MICROCONTROLLER TSOP‐16                                                                        ‐
CONS IC ADC121C021CIMK MICROCONTROLLER TSOT‐23‐6                                                                      ‐
CONS IC ADUM1250SRZ ISOLATOR 1MBPS 4CH 2.5K 8‐SOIC                                                                    ‐
CONS IC 74LVC1G175GW125 FLIPFLOP UHS D‐TYPE SOT‐363                                                                   ‐
CONS XFMR TGM‐040P3 HALO                                                                                              ‐
CONS CONN 71436‐0464 64 POS                                                                                           ‐
CONS CAP .01UF 100V 10% 0603 X7R GCM188R72A103KA37/C0603C103K1RAC                                                     ‐
CONS CAP .022UF 100V 0603 X7R GCM188R72A223KA37/GCJ188R72A223KA01D                                                    ‐
CONS CAP .47UF 25V 0603 X7R GCM188R71E474KA64D                                                                        ‐
CONS CAP 1000PF 100V 5% 0603 C0G GCM1885C2A102JA16D / GCM188R72A102KA37D                                              ‐
CONS CAP 1UF 25V 10% 0805 X7R GCM21BR71E105KA56/C0805C105K3RACAUTO                                                    ‐
CONS CAP 2.2UF 100V 10% 1210 X7R GCM32DR72A225KA64L                                                                   ‐
CONS CAP 2700PF 50V 5% 0603 C0G CGA3E2C0G1H272J                                                                       ‐
CONS CAP 4.7UF 16V 0805 X7R (DUP Same as WY114322)                                                                    ‐
CONS CAP 47UF 10V 1210 X7R GRM32ER71A476KE15/CGA6P1X7S0J476M250AC                                                     ‐
CONS CONN 71439‐0164 / 71439‐0464 64POS VERT 1MM SMD                                                                  ‐
CONS CONN T/H 78 PIN DD78F32S00S/DD78S3S00X                                                                           ‐
CONS DIODE BZT52C16T ZENER 16V 150MA SOD‐523                                                                          ‐
CONS DIODE BZT52C3V9T‐7 OR BZX585‐C3V9,135 ZENER 3.9V 150MW SOD‐523                                                   ‐
CONS DIODE PD3S120L SCHOTTKY 20V 1A POWERDI‐323                                                                       ‐
CONS DIODE SMDJ45A TVS 45V 3000W SMC 72.7V DO214AB                                                                    ‐
CONS DIODE T/H 1N5551 DO41                                                                                            ‐
CONS DIODE T/H GA101 THYRISTOR SCR 60V 5A TO‐18                                                                       ‐
CONS IC 74LVC1G17DCKR FLIP FLOP 200MHZ SC‐70‐5                                                                        ‐
CONS IC A3P1000‐FG144I ACTEL 144FBGA                                                                                  ‐
CONS IC AD5245BRJ50 POT DGTL 5K 256POS SOT23‐8                                                                        ‐
CONS IC INA333AIDGKR OP AMP 150KHZ 8MSOP                                                                              ‐
CONS IC LT3014EDD#PBF MCU REG 50MA 10‐DFN                                                                             ‐
CONS IC MAX13052ASA+ CAN INTERFACE TRANSCEIVER W/80V 8‐SOIC                                                           ‐
CONS IC MC9S12XEP100MAL MCU 32 BIT 1M FLASH LQFP112                                                                   ‐
CONS IC MCP9700AT‐E/LT SENSOR THERMAL 2.3V SC70‐5                                                                     ‐
CONS IC NLU2G17AMX1TCG BUFFER SCHM 6‐XFLGA                                                                            ‐
CONS IC SN65HVD21MDREP TXRX RS485 SO ‐8 SN65HVD21MDREP/SN65HVD21DR                                                    ‐
CONS IC TPS54160DGQ BUCK MSOP‐10                                                                                      ‐
CONS IC TPS60400QDBVR‐Q1 CHRG PMP INV ADJ 60MA SOT23‐5                                                                ‐
                       Case 18-23807-MAM                  Doc 1        Filed 11/05/18   Page 45 of 81


CONS IND 47UH MSS1038‐473MLB SMD                                                                                       ‐
CONS LOCKWASHER 4/40 SS MS35338‐135                                                                                    ‐
CONS RES 10K 1% 0805 1/4W RNCP0805FTD10K0 / ERJ‐6ENF1002V                                                              ‐
CONS RES 140K 0.1% 0603                                                                                                ‐
CONS RES 16K 1% 0603 ERJ‐3EKF1602V/CRCW060316K0FKTA                                                                    ‐
CONS RES 2 OHM 2512 1% 1W ERJ‐1TRQF2R0U                                                                                ‐
CONS RES 215K 1% 0603                                                                                                  ‐
CONS RES 3.74K 0.1% 0603                                                                                               ‐
CONS RES 33.2K 0.1% 0603                                                                                               ‐
CONS RES 3K 1% 0603                                                                                                    ‐
CONS RES 412K 1% 0603                                                                                                  ‐
CONS RES 49.9K 1% 0603                                                                                                 ‐
CONS RES 60.4K 1% 0603                                                                                                 ‐
CONS RES T/H 400 OHM .5W AXIAL 25J400E                                                                                 ‐
CONS SCREW PPHS 4/40 X 1/4" PHILLIPS PAN HEAD SS MS51957‐13                                                            ‐
CONS XFRM TGM‐010P3 HALO                                                                                               ‐
CONS XSTR FMMT497TA HP 300V 500MA SOT‐23‐3                                                                             ‐
CONS XSTR IRLL3303PBFDK MOSFET N‐CH 30V 4.6A SOT‐223                                                                   ‐
CONS XSTR ZVN3320FTA MOSFET N‐CH 200V 60MA SOT‐23‐3                                                                    ‐
CONS SPACER FOR TO‐18 FARNELL 519‐984 M1802D                                                                           ‐
CONS PCB PLCM828‐CONTROL5 3UP REV A                                                                                    ‐
CONS PCB PLCM828‐COMM7 3UP                                                                                             ‐
CONS PCB HPLCM‐200‐CSB REV C 6UP                                                                                       ‐
CONS CAP 1UF 25V 10% 0603 X7R CGA3E1X7R1E105K080AC                                                                     ‐
CONS CAP .1UF 100V 10% 0805 X7R (DUP same as WY114321) GCM21BR72A104KA37                                               ‐
CONS DIODE BZT52C5V1T ZENER 5.1V 150MW SOD‐523                                                                         ‐
CONS IC MCP6566T‐E/LT COMPARATOR R‐R INPUT SC70‐5                                                                      ‐
CONS IC MC9S08DZ128MLF MCU 8 BIT 120KB FLASH LQFP48                                                                    ‐
CONS IC MC74HC1G14DFT1G SCHMITT INPUT INVERTER SOT‐353                                                                 ‐
CONS RES 68K 0.1% 0603                                                                                                 ‐
CONS RES 1K 0.1% 0603                                                                                                  ‐
CONS RES 18K 1% 0603                                                                                                   ‐
CONS XFRM TGM‐030P3 HALO                                                                                               ‐
CONS RES 4.7 OHM 1% 0805 ERJ‐6RQF4R7V / RK73H2ATTE4R70F / KTR10EZPF4R70                                                ‐
CONS CAP .22UF 250V 20% 1210 X7R CGA6M3X7R2E224M200AE                                                                  ‐
CONS CAP .022UF 250V 0805 X7R CGA4J3X7R2E223K125AA                                                                     ‐
CONS RES 51.1K 1% 0603                                                                                                 ‐
CONS CAP .068UF 50V 0603 X7R                                                                                           ‐
CONS CAP 2.2UF 100V SMT 1206 X7R 12061C225KAT2A                                                                        ‐
CONS CLOCK OSCILLATOR 16MHZ ECS‐3961‐160‐AU                                                                            ‐
CONS DIODE DFLS1100‐7 SCHOTTKY 100V POWERDI123                                                                         ‐
CONS DIODE SMBJ45A‐13‐F 45VWM 72.7VC SMB                                                                               ‐
CONS IND 1MH SRF0703‐102M ARRAY 2 COIL BOURNS SMD                                                                      ‐
CONS RES 100K 0.1% 0603                                                                                                ‐
CONS RES 12K 0.1% 0603                                                                                                 ‐
CONS RES 3.9K 0.1% 0603                                                                                                ‐
CONS RES 16.5K 1% 0603                                                                                                 ‐
CONS RES 1M 0603 1%                                                                                                    ‐
CONS RES 53.6K 1% 0603                                                                                                 ‐
CONS RES 2 OHM 1% 1206                                                                                                 ‐
CONS XFMR TGM‐020P3 HALO                                                                                               ‐
CONS DIODE PTVS5V0S1UR,115 TVS 5VWM 9.2VC SOD123W                                                                      ‐
CONS RES .002 OHM 1% 2512 3W ERJ‐MS4SF2M0U                                                                             ‐
CONS IC SST26VF032BT‐104I/SM FLASH 32M 80MHZ SOIC‐8                                                                    ‐
CONS RES 10K 1% 0402                                                                                                   ‐
CONS PCB AIM‐1008‐PCB_B PCB ADL PCM GOLD PLATED 1UP (Can't step or add edges)                                          ‐
CONS CAP 22UF 63V 20% 2220 X7R KCM55WR71J226MH01K                                                                      ‐
CONS CAP .01UF 200V 20% 1206 X7R C1206S103M2RACTU/C1206S103K2RAC7800                                                   ‐
CONS CAP 4700PF 200V 10% 0603 X7R C0603C472K2RACAUTO                                                                   ‐
CONS CAP 2.2UF 63V 10% 1812 X7R 18121C225KAZ2A                                                                         ‐
CONS CAP 2.2UF 100V 10% 1206 X7S CGA5L3X7S2A225K/SOFT/CGA5L3X7S2A225K160AB                                             ‐
CONS CAP TANT 47UF 35V 10% CASEX T495X476K035ATE300                                                                    ‐
CONS DIODE T/H MICROSEMI ONLY 1N5551 3A 400V G4 STANDARD SINTERGLASS ‐ BLUE                                            ‐
CONS DIODE BAV116W‐7‐F SWITCH 130V 250MW SOD123                                                                        ‐
CONS DIODE BZT52C10T‐7 10V ZENER 150MW SOD‐523                                                                         ‐
CONS DIODE BAT54C‐7‐F 0.2A DUAL SCHOTTKY 30V SOT23                                                                     ‐
CONS DIODE ES2DA 2A SCHOTTKY 200V SOD128                                                                               ‐
CONS CONN 12POS SMD RIGHT ANGLE 43045‐1211                                                                             ‐
                       Case 18-23807-MAM                 Doc 1       Filed 11/05/18   Page 46 of 81


CONS IND CM6460R‐334 4A COMMON MODE CHOKE 330UH SMD                                                                  ‐
CONS IC SI4487DY‐T1‐GE3 MOSFET P‐CH 30V 11.6A SO8                                                                    ‐
CONS IC FDS86240 MOSFET N‐CH 150V 7.5A SO8                                                                           ‐
CONS XSTR BSS138‐7‐F MOSFET N‐CH 50V 200MA SOT23                                                                     ‐
CONS XSTR SUD45P03‐09‐GE3 MOSFET P‐CH 30V 45A DPAK                                                                   ‐
CONS XSTR DMP3098L‐7 MOSFET P‐CH 30V 3.8A SOT23                                                                      ‐
CONS RES 330 OHM 1% 0603 1/10W                                                                                       ‐
CONS RES 499 OHM 1% 2010 1W                                                                                          ‐
CONS RES 430K 1% 0603 1/10W CRCW0603430KFKTA                                                                         ‐
CONS RES 44.2K 1% 0603 1/10W                                                                                         ‐
CONS RES 604 OHM 1% 0603 1/10W CRCW0603604RFKTA                                                                      ‐
CONS RES 100 OHM 1% 2010 3/4W CRCW2010100RFKEF                                                                       ‐
CONS RES 10 OHM 1% 0805 1/8W                                                                                         ‐
CONS RES 210K 1% 0603 1/10W CRCW0603210KFKTA                                                                         ‐
CONS RES 140 OHM 1% 2010 3/4W CRCW2010140RFKEF                                                                       ‐
CONS RES 2.2K 1% 1206 1/4W                                                                                           ‐
CONS RES .04 OHM 1% 2010 1W WSL2010R0400FEA18                                                                        ‐
CONS RES 1.78K 1% 0603 1/10W CRCW06031K78FKTA                                                                        ‐
CONS RES 5.49M OHM 1% 0603 1/10W CRCW06035M49FKEA                                                                    ‐
CONS TVS DIODE SMBJ36A‐13‐F UNIDIRECTION 36VWM 58.1VC SMB                                                            ‐
CONS TVS DIODE SMBJ36CA‐13‐F 36V 600W SMB                                                                            ‐
CONS IC PRE‐PROGRAMMED BY VETRONIX ‐ A54SX72A‐PQG208 OTP 171 I/O 208QFP MICROSEM                                     ‐
CONS IC LMV7239QM7/NOPB RRI LP LV VOLTAGE COMPARATOR SC70‐5                                                          ‐
CONS IC AD8065WARTZ 145 MHZ FASTFET OP‐AMP SOT23‐5                                                                   ‐
CONS IC AD5160BRJZ10 DIGITAL SPI POT 256 POSITION10K SOT23‐8                                                         ‐
CONS IC TPS7350QD 5V 100MA VOLTAGE REGULATOR 8SOIC                                                                   ‐
CONS IC LM2903AVQPWR(G4)Q1 DUAL DIFFERENTIAL COMPARATORS TSSOP8                                                      ‐
CONS IC ADUM7441CRQZ QUAD CHANNEL DIGITAL ISOLATORS QSOP16 1KV 4CH                                                   ‐
CONS IC LT3083EFE#PBF 3A ADJUSTABLE VOLTAGE REGULATOR TSSOP16‐EP                                                     ‐
CONS IC ADM4073FWRJZ HIGH‐SIDE CURRENT SENSE AMPLIFIER SOT23‐6                                                       ‐
CONS IC HCPL‐6730 DUAL PHOTO‐DARLINGTON OPTO LCC‐20 2‐CH 1.5KV                                                       ‐
CONS IC SN74LVC2G34MDCKREP BUFFER DUAL NON‐INVERTING SC70‐6                                                          ‐
CONS IC T/H V24C15M50BL2 VICOR (DO NOT CLEAN) ISOLATED DC CONVERTER QBRICK2 15V 50W                                  ‐
CONS IC CY62157EV30LL‐55ZSXE / CY62157EV55ZSXE STATIC RAM 8 MBIT TSOP44‐2                                            ‐
CONS IC SN74HC132QPWRQ1 QUAD NAND GATE TSSOP14                                                                       ‐
CONS CLOCK OSCILLATOR ECS‐3953M‐240‐AU‐TR 24MHZ SMD                                                                  ‐
CONS SCREW 4‐40 X 0.625 PAN PHIL SS MS51957‐18                                                                       ‐
CONS STANDOFF MODULE ADL PMC AIM‐1008‐1                                                                              ‐
CONS WASHER FLAT NO. 4 NAS620C4                                                                                      ‐
CONS CAP 20P 50V 1% 0603 NP0                                                                                         ‐
CONS CAP 100P 250V 10% 0603 NP0                                                                                      ‐
CONS CAP 2.2U 10V 10% 0603 X7R                                                                                       ‐
CONS CAP .1U 250V 10% 1206 X7R                                                                                       ‐
CONS CAP 10U 16V 10% 0805 X7R                                                                                        ‐
CONS CAP 4.7U 10V 10% 0603 X7R                                                                                       ‐
CONS CAP 22N 100V 10% 0603 X7R                                                                                       ‐
CONS CAP 10NF 50V 20% 0603 X7R                                                                                       ‐
CONS CAP 1U 35V 20% 0603 X7R                                                                                         ‐
CONS CAP 62P 50V 0603 5% NP0                                                                                         ‐
CONS CONN T/H HDR 2MM R/A W/LATCH 8POS M80‐8660822                                                                   ‐
CONS CONN HDR 2MM SMT W/LATCH SMT 20POS M80‐8282042                                                                  ‐
CONS CONN HEADER DUAL .05" SMT 6POS FTSH‐103‐01‐L‐DV                                                                 ‐
CONS CRYSTAL 10MHZ 12PF AB‐10.000MALE‐T HC                                                                           ‐
CONS DIODE SD1206S040S2R0 SCHOTTKY 2A 40V 1206                                                                       ‐
CONS DIODE SJPZ‐N18VL ZENER 2W SJP 18V 2‐SMD J‐LEAD                                                                  ‐
CONS DIODE CZRB5341B‐HF ZENER 5W SMB 6.2V                                                                            ‐
CONS FERRITE BEAD 22 OHM BK1608HS220‐T 0603 0.05?                                                                    ‐
CONS FERRITE BEAD 2500 OHM BK1608LM252‐T 0603 1.1?                                                                   ‐
CONS GYROSCOPE 3‐AXIS FXAS21002CQR1 QFN24                                                                            ‐
CONS IC ADXL362BCCZ‐RL7 ACCEL DIG LOW PWR 3‐AXIS 2‐8G SPI 16LGA                                                      ‐
CONS IC ADXL375 ACCEL SPI/I2C 3‐AXIS LGA‐14                                                                          ‐
CONS IC SN74LVC1T45DBVR BUS TRANSCEIVER TRI‐ST SOT23‐6                                                               ‐
CONS IC MCP6541T‐E/OT COMP 1.6V SNGL P‐P SOT23‐5                                                                     ‐
CONS IC SN74AUP1G58YFPR CONFIG MULTI‐FUNC GATE DSBGA‐6                                                               ‐
CONS IC AT45DB641E‐SHN2B‐T DATAFLASH 64MBIT SO8WB                                                                    ‐
CONS IC TMP112AIDRLT DIGITAL TEMP SENSOR SOT563                                                                      ‐
CONS IC AN48836B‐NL HALL SENSOR BIDIRECT SMINI‐5                                                                     ‐
CONS IC MCP23S17T‐E/SS I/O EXPANDER SPI 16B SSOP‐28                                                                  ‐
                        Case 18-23807-MAM                    Doc 1        Filed 11/05/18       Page 47 of 81


CONS IC AT32UC3L128‐AUR MCU 32BIT 128KB FLASH TQFP48                                                                          ‐
CONS IC ADA4051‐1ARJZ‐R2 OPAMP CHOPPER 125KHZ SOT23‐5                                                                         ‐
CONS IC MCP6031‐E/MC OPAMP GP 10KHZ RRO DFN‐8                                                                                 ‐
CONS IC BQ35100PW PRIMARY BATT FUEL GAUGE  TSSOP14                                                                            ‐
CONS IC TPS61222DCKR REG BOOST 0.2A SC70‐6                                                                                    ‐
CONS IC TPS63030DSKR REG BUCK BOOST ADJ 0.9A 10‐SON                                                                           ‐
CONS IC ISL32603EFBZ Transceiver RS485/422 ESD SO8                                                                            ‐
CONS IC REF3318AIDBZT VREF SERIES PREC 1.8V SOT23                                                                             ‐
CONS IND 100NH 12A 4MOHM ASPI‐4020HI‐R10M‐T SMD                                                                               ‐
CONS IND 4.7UH 2A 60MOHM ASPI‐4030S‐4R7M‐T SMD                                                                                ‐
CONS XSTR ZVN4525E6 MOSFET N‐CHANNEL 230MA 250V SOT23‐6                                                                       ‐
CONS XSTR ZVP4525E6 MOSFET P‐CHANNEL 197MA 250V SOT23‐6                                                                       ‐
CONS XSTR AO3415A MOSFET P‐CHANNEL 5A 20V SOT23                                                                               ‐
CONS OSCILLATOR TCXO KT3225T32768EAW30TAA DFN8 2K                                                                             ‐
CONS RES 7.15K 1% 0603 1/10W                                                                                                  ‐
CONS RES 340K 1% 0603 1/10W                                                                                                   ‐
CONS RES 549K 1% 0603 1/10W                                                                                                   ‐
CONS RES 150K 1% 0603 1/10W                                                                                                   ‐
CONS RES 1.6M 1% 0603 1/10W                                                                                                   ‐
CONS RES 200K 1% 0603 1/10W                                                                                                   ‐
CONS RES 470K 0.1% 0603 1/16W                                                                                                 ‐
CONS RES 1M 0.1% 0603 1/16W                                                                                                   ‐
CONS RES 100 OHM 1% 1206 1/2W                                                                                                 ‐
CONS RES 20 OHM 1% 2512 1W                                                                                                    ‐
CONS RES .91 OHM 1% 1210 1W                                                                                                   ‐
CONS RES 10 OHM 5% 2512 1W                                                                                                    ‐
CONS RES .2 OHM 1% 2512 2W                                                                                                    ‐
CONS RES .1 OHM 1% 2512 3W                                                                                                    ‐
CONS PCB 3UP POWER 4 VETRONIX PLCM‐828‐PWR4                                                                                   ‐
CONS MOSFET AUIRF7669L2TR N‐CH 100V 375A DIRECTFET L8                                                                         ‐
CONS DIODE PD3Z284C16‐7 ZENER 16V 500MW POWERDI‐323                                                                           ‐
CONS CAP 1UF 250V 10% 2220 X7R CGA9N3X7R2E105K230KA / CGA9N3X7R2E105M230KE                                                    ‐
CONS PIN T/H 4531‐0‐00‐01‐00‐00‐38‐0 LOAD OUTPUT MILL‐MAX FOR .063" HOLE                                                      ‐
CONS LEAD T/H RESISTOR (LEAD ONLY) 1.0KQBK‐ND                                                                                 ‐
CONS WIRE 3.16" 16AWG WHITE 600V M22759/41‐16‐9                                                                               ‐
CONS WIRE 2.89" 16AWG WHITE 600V M22759/41‐16‐9                                                                               ‐
CONS WIRE 2.47" 16AWG WHITE 600V M22759/41‐16‐9                                                                               ‐
CONS WIRE 2.16" 16AWG WHITE 600V M22759/41‐16‐9                                                                               ‐
PCB 2UP REVD LUNG TRAINER CURRENT DISCRETE                                                                                    ‐
WIRE .001" GOLD BOND 99.99 AU 3‐6% EL 350FT/SPOOL                                                                         34.76
EPOXY H20E SILVER TWO PART EPO‐TEK CONDUCTIVE PASTE                                                                           ‐
SOLDER PREFORM NO FLUX SN96.5/AG3.5 .133X.212X.004                                                                          0.08
CONS FILTER BLM18AG601SN1D 0603 519‐00049                                                                                     ‐
CAP 1UF 10V 10% 0603 X5R * SEE WP115528*                                                                                      ‐
SOLDER PREFORM .015"SQ X .001" 80Au / 20Sn                                                                                41.83
CAP 2.2UF 10V 10% 0603 X5R 516‐00185                                                                                          ‐
CAP .1UF 50V 10% 0603 X7R LEAD FREE PSC‐2281040 ‐‐‐ DUPLICATED (Check W0113553 for Inventory                                  ‐
RES 604 OHM 1% 0402 1/16W 517‐00002                                                                                           ‐
RES 2K 1% 0402 1/16W 517‐00260                                                                                                ‐
RES 158K 1% 0402 1/16W 517‐00494                                                                                              ‐
RES 51.1 OHM 1% 0402 1/16W 517‐00495                                                                                          ‐
RES 32.4K 1% 0402 1/16W 517‐00501                                                                                             ‐
EPOXY ABLEFILM 550K SHEET 12"X12"X.005" NON‐COND 400‐05‐073                                                                   ‐
SOLDER PREFORM .020"SQ X .0015" 80Au/20Sn                                                                               234.03
REEL 3 PCS 12MM HUB 13" DIA                                                                                                   ‐
CAP 4PF 50V +/‐.25PF 0402 C0G/NP0 516‐00162                                                                                   ‐
CAP .1UF 25V 10% 0402 X5R 516‐00226                                                                                           ‐
RES 75K 1% 0402 1/16W 517‐00298                                                                                               ‐
IC LMH6601MG/NOPb OP AMP 250MHz SC70‐6 511‐00675                                                                              ‐
GLOP TOP LOW PROFILE UNITED RESIN CORP                                                                                        ‐
CAP 1PF 50V +/‐.1PF 0402 C0G/NP0 516‐00381 C1005C0G1H010B050                                                                  ‐
CAP 6.8PF 50V +/‐.25PF 0402 516‐00382 C0G/NP0                                                                                 ‐
SOLDER PREFORM .015"SQ X .0015" 80Au / 20Sn                                                                             401.37
CONS ASIC 511‐00355 PE‐100 XH3‐05F/XH3‐009                                                                                    ‐
CONS VCSEL 514‐00016 SMALL DIE AVALON                                                                                         ‐
CONS PCB ME0036AA 25UP 507‐00526 Rev B                                                                                        ‐
CONS IC REG101NA‐A 100mA 511‐00237                                                                                            ‐
CONS IC AMP THS4131CDGN 511‐00296                                                                                             ‐
                        Case 18-23807-MAM                    Doc 1        Filed 11/05/18   Page 48 of 81


CONS IC AMP OPA2354AIDGKT 511‐00433                                                                                       ‐
CONS DETECTOR 511‐00435 PE‐100                                                                                            ‐
CONS GEL PACK BOX PE‐100                                                                                                  ‐
CONS LEADFRAME TS03XXT3 Dwg 8231224 for SM‐A‐803466‐XX EMC Technology / RF LABS                                           ‐
INK QS482 DIELECTRIC DUPONT                                                                                               ‐
INK QS175 CONDUCTOR AG DUPONT                                                                                       432.53
INK 7302L GLAZE GREEN DUPONT                                                                                              ‐
INK BQ971 CONDUCTOR Ag/AgCl DUPONT (See Additional Information Screen)                                              281.25
INK C1076SD (LPA609‐022) AG/PT CONDUCTOR                                                                            297.79
INK SMMR‐11U‐F RES 10 OHM EMCA                                                                                      445.34
INK SMMR‐12U‐F RES 100 OHM EMCA                                                                                       45.00
INK SMMR‐13U‐F RES 1K OHM EMCA                                                                                        81.64
INK SMMR‐14U‐F RES 10K OHM EMCA                                                                                     314.18
FOAM INSERT 4 CAV CPSFI006 DADE MEDICAL                                                                                   ‐
CERAMIC 5X6X.025" 10 UP HDX0479 COORSTEK MATERIAL ONLY                                                          3,631.02
INK C8728 CONDUCTOR HERAEUS LEAD FREE                                                                                 73.46
INK IP9217 DIELECTRIC HERAEUS                                                                                             ‐
CERAMIC 5" X 6" X .025" 168UP 96% ALUMINA SCRIBED .375" X .375" FOR LIDS AFF150‐‐XX                                       ‐
CERAMIC 5" X 6" X .025" 285UP 96% ALUMINA SCRIBED .350" X .225" FOR LIDS AFF100‐‐XX                                       ‐
CERAMIC 5X6X.025 15UP 1.000X2 HDX0052 DPSUB COORSTEK                                                                      ‐
CONS BOX INNER 16 X 13 1/2" SIEMENS                                                                                       ‐
CONS TRAY BLUE 50 UP SIEMENS                                                                                              ‐
CONS FOAM 4 CAV SIEMENS 15"X13"X3/4"                                                                                      ‐
CONS FOAM COVER SIEMENS 15"X13"X1/4"                                                                                      ‐
CONS SHIPPING BOX SIEMENS 27"X17"X17"                                                                                     ‐
CONS CERAMIC 2.25" X 0.75" X .040" 12UP BEO FOR CHP‐1022‐XX SUBSTRATES                                                    ‐
CONS CERAMIC 2.245" X 0.700" X .040" 18UP BEO WAF‐1018 FOR CHP‐1021‐XX SUBSTRATES                                         ‐
CONS CERAMIC 2.25" X 0.360" X .025" 20UP BEO FOR SMTA‐200/175‐10dB/B SUBSTRATES                                           ‐
                                                                                                              48,052.41
                Case 18-23807-MAM        Doc 1   Filed 11/05/18   Page 49 of 81




Equipment Description                                Liquidation Value

3D Printer                                            $            1,800.00
SUPPORT CLEANING APPARATUS                            $                 -
Optical Comparator                                    $               75.00
Instron 1000                                          $              300.00
Dage 4000 Wirebond pull & Shear tester                $            3,000.00
Heat Stake Cell -                                     $              750.00
Orthodyne Heavy Aluminum bonder #4                    $            3,750.00
Test Cell - RMI Laser                                 $            1,500.00
Board Loader                                          $              450.00
Sanyo TPM 5000 Solder Printer                         $            3,000.00
Sanyo TCM 3500Z Chip Shooter                          $            6,000.00
JOT Shuttle Conveyor                                  $              450.00
Sanyo TIM 5000 Flexible Placer                        $            6,000.00
Inspection Conveyor                                   $              450.00
Heller 1800W Convection Oven                          $            1,800.00
Board Loader                                          $              450.00
Sanyo TPM 5000 Solder Printer                         $            3,000.00
Sanyo TCM 3500Z Chip Shooter                          $            6,000.00
JOT Shuttle Conveyor                                  $              450.00
Sanyo TIM 5000 Flexible Placer                        $            6,000.00
Heller 1800EXL Convection Oven                        $            1,800.00
MPM UP2000 Solder Printer                             $            2,550.00
Samsung Advanced Flexible Mounter                     $           12,000.00
8mm electronic tape feeder (8)                        $              600.00
Samsung Flexible Placer                               $            2,250.00
Heller 1900EXL Convection Oven                        $            1,800.00
Sanyo TPM 5000 Solder Printer                         $            3,000.00
Sanyo TCM 3000Z Chip Shooter                          $            6,000.00
Autoveyor Shuttle Conveyor                            $              450.00
Samsung Flexible Placer                               $            2,250.00
Heller 1808EXL Convection Oven                        $            2,250.00
Conductive Reflow - 10 Zone                           $            3,000.00
MPM UP2000 Solder Printer                             $            2,550.00
SemiAqueous Batch Cleaner                             $              600.00
Aquastorm Aqueous Cleaner                             $            4,800.00
SmartSonic Stencil Cleaner                            $              450.00
                Case 18-23807-MAM         Doc 1   Filed 11/05/18   Page 50 of 81


Wave Solder                                            $             600.00
Wave Solder Lead Free                                  $           3,000.00
Selective Wave Solder                                  $             300.00
Wave Solder                                            $                -
Mini Wave Pot Sn63                                     $             300.00
Mini Wave Pot Sn62                                     $             300.00
Mini Wave Pot Sn100                                    $             300.00
Mini Wave Pot SAC305                                   $             300.00
Depanelizer                                            $             300.00
Depanelizer                                            $             300.00
Depanelizer                                            $             750.00
Oven                                                   $             150.00
Oven                                                   $             150.00
Oven                                                   $             120.00
Nicolet NXR-1525 X-Ray System                          $           7,500.00
Automated Optical Inspection                           $           3,000.00
Laser Marking System                                   $           1,500.00
SIP Leadframe Atttach Machine                          $             375.00
Leadform Press                                         $             300.00
Verticle Storage Carousel #1                           $             750.00
Verticle Storage Carousel #2                           $             750.00
Asymtek dispenser #1                                   $             600.00
Asymtek dispenser #2                                   $             600.00
Asymtek dispenser #3                                   $             600.00
Oven                                                   $             150.00
Oven                                                   $             120.00
Wire cutting and Stripping Machine                     $             225.00
Crimp Press                                            $             525.00
Flammable Storage Cabinents (6)                        $             600.00
Nitrogen Generator system                              $             600.00
DI System                                              $           2,250.00
Meter Mix Dispenser                                    $             525.00
Meter Mix Dispenser                                    $             375.00
3D automated Dispenser                                 $             750.00
Thermoform Machine                                     $             750.00
Lift Tables 6 each 1100 pound $700 each                $             630.00
Pallet Scissor lift #1                                 $             300.00
Pallet Scissor lift #2                                 $             300.00
Temperature Shock Chamber                              $             750.00
Cardboard Compactor                                    $             600.00
Wrapping Machine                                       $             450.00
Air Compressor #1                                      $             600.00
Air Compressor #2                                      $             600.00
Air Compressor #3                                      $             600.00
               Case 18-23807-MAM       Doc 1   Filed 11/05/18   Page 51 of 81


Dryer                                               $              75.00
Air Compressor #4                                   $             600.00
Dryer                                               $              75.00
Emergency Generator, 230KW, 287 KVA, 277/480 Volt   $           2,250.00
Deisel Storage tank 1000 gallons                    $             300.00
Scissor Lift                                        $           1,350.00
Forklift, Electric 36 volts                         $           1,200.00
Forklift, Electric 36 volts                         $             750.00
Forklift, Stand Up, 24 Volt                         $           1,500.00
Electric Pallet Jack #1                             $             300.00
Electric Pallet Jack #2                             $             300.00
Electric Pallet Jack #3                             $             300.00
Battery Charger 36 Volt                             $              75.00
Battery Charger 24 Volt                             $              75.00
DustKop Dust Exhaust Station                        $              30.00
Equipment Maintenance Software                      $                -
Phone system                                        $             450.00
Optical Measurement Equipment                       $           3,750.00
Digital Microscope                                  $           3,750.00
Micro Section work station                          $             225.00
Auto polish                                         $             600.00
Ionic Contamination tster                           $             150.00
Drill Press 20"                                     $             450.00
Drill Press                                         $              15.00
Drill Press                                         $              15.00
Hydraulic Press 20T                                 $              30.00
Fancort Leadform Press                              $             300.00
Manual Milling Machine                              $             450.00
Manual Milling Machine                              $           1,950.00
Manual Milling Machine                              $             450.00
Manual Milling Machine                              $             900.00
CNC Router #1                                       $             600.00
CNC Router #2                                       $             600.00
Surface Grinder                                     $             225.00
CNC Lathe                                           $           6,000.00
Machining Center                                    $           3,750.00
Verticle Machining Center                           $           9,750.00
18" Band Saw                                        $             525.00
Horizontal Band Saw #1                              $             300.00
Horizontal Band Saw #2                              $             300.00
Scotchman cold saw, 200 volt                        $             225.00
52" 10 GA Metal Shear                               $             750.00
Box Break                                           $                -
50 ton 60" Press Brake                              $             375.00
               Case 18-23807-MAM      Doc 1    Filed 11/05/18   Page 52 of 81


Blade Break, shear Roller combo                     $              75.00
Blade Break, shear Roller combo                     $             120.00
Notcher                                             $             120.00
Sand Blasting Blast Cabinet                         $              75.00
TIG Stick Welder AC/DC                              $             180.00
MIG Welder                                          $             300.00
Oxygen Acetylyn Torche                              $              45.00
Weld Table                                          $             150.00
Hipot Tester                                        $             330.00
Spectrum Analyzer 9 kHz to 26.5 GHz                 $           1,200.00
Network Analyzer                                    $             750.00
15 MHz Function/Arbitrary Waveform Generator        $              60.00
15 MHz Function/Arbitrary Waveform Generator        $              60.00
DC Power Supply                                     $              75.00
Multimeter                                          $              60.00
Power Supply                                        $              22.50
DC Power Supply                                     $              52.50
Data Aquistion Unit                                 $              90.00
Data Aquistion Unit                                 $              90.00
20 channel Multiplexer                              $              30.00
20 channel Multiplexer                              $              30.00
20 channel Multiplexer                              $              30.00
Universal Counter 22 MHz                            $              60.00
15 MHz Function/Arbitrary Waveform Generator        $              60.00
DC Power Supply                                     $              52.50
DC Power Supply                                     $              52.50
Oscilloscope 100 MHz                                $              37.50
Voltage/Current Source                              $              75.00
System Power Supply                                 $             150.00
Oscilloscope 100 MHz                                $              37.50
15 MHz Function/Arbitrary Waveform Generator        $              60.00
Oscilloscope 100 MHz                                $              37.50
7 1/2 digit Nanovolt/Microohm Meter                 $             375.00
15 MHz Function/Arbitrary Waveform Generator        $              60.00
Data Aquistion Unit                                 $              90.00
System Power Supply                                 $             150.00
DC Power Supply                                     $              52.50
DC System Power Supply 200W/ 20V/10A                $             150.00
Data Aquistion Unit                                 $              90.00
20 Channel Actuator                                 $              45.00
7 1/2 digit Nanovolt/Microohm Meter                 $             375.00
Data AquistionSwitch Unit                           $              90.00
20 Channel Actuator                                 $              45.00
20 channel Multiplexer                              $              30.00
              Case 18-23807-MAM      Doc 1   Filed 11/05/18   Page 53 of 81


7 1/2 digit Nanovolt/Microohm Meter               $             375.00
DC Power Supply                                   $              52.50
Precision LCR Meter, 20Hz-1MHz                    $             360.00
Dual DC power Supply                              $               7.50
AC/DC Safety Analyzer                             $             150.00
POWER METER                                       $              60.00
POWER METER                                       $              60.00
POWER SENSOR                                      $             127.50
POWER SENSOR                                      $             127.50
SIGNAL GENERATOR, 100KHZ-2000 MHZ                 $             112.50
SIGNAL GENERATOR, 100KHZ-2000 MHZ                 $             112.50
 FIXED ATTENUATOR 25 WATTS DC-18GHZ               $              30.00
 FIXED ATTENUATOR 25 WATTS DC-18GHZ               $              30.00
AMPLIFIER                                         $              36.00
AMPLIFIER                                         $              36.00
MICROWAVE SWITCH 00471                            $               3.60
MICROWAVE SWITCH 00471                            $               3.60
LOAD VSWR 10:1                                    $               1.80
LOAD VSWR 10:1                                    $               1.80
TROMBONE LINE STRETCHER TYPE N .25-4.0 GHZ        $              24.00
TROMBONE LINE STRETCHER TYPE N .25-4.0 GHZ        $              24.00
TROMBONE LINE STRETCHER TYPE N .25-4.0 GHZ        $              24.00
TROMBONE LINE STRETCHER TYPE N .25-4.0 GHZ        $              24.00
Automated Print Dry Island #1                     $           4,800.00
Automated Print Dry Island #2                     $           4,800.00
Screen Printer "F"                                $             360.00
Screen Printer "E"                                $             360.00
Screen Printer "C"                                $             360.00
Large Area Screen Printer                         $             480.00
Vantage Cyberscan Thickness Measurement           $             480.00
Furnace Loader                                    $             960.00
Firing Furnace #1 18" 14 Zone                     $           7,200.00
Furnace Reloader                                  $             960.00
Firing Furnace #2 18" 11 Zone                     $           4,800.00
UV Curing system                                  $             120.00
Regenerative Dessicant air Dryer                  $             720.00
LASER #1 (C)                                      $           3,600.00
Conceptromec Robotic Loader                       $             240.00
LASER #2 (B)                                      $           3,600.00
Conceptromec Robotic Loader                       $             240.00
LASER #3 (F)                                      $           3,600.00
Conceptromec Robotic Loader                       $             240.00
LASER #4 (A)                                      $           3,600.00
Conceptromec Robotic Loader                       $                -
                 Case 18-23807-MAM         Doc 1    Filed 11/05/18    Page 54 of 81


LASER Active Trim                                           $          4,800.00
LASER Pumped diode - Active Trim                            $          7,200.00
Treatment System:                                           $          2,400.00
                                      Storage Tanks (3)     $               -
                                    Bag Filter Series (9)   $               -
                                           Carbon filters   $               -
                                               pumps (3)    $               -
                                Nano filtration Racks (3)   $               -
Oil seperator/ skimmer/ boil down system                    $            360.00
Dage 4000 Wirebond pull & Shear tester                      $          3,000.00
Semi Automated Epoxy Die Placer                             $            600.00
Manual Die Placer #1                                        $            180.00
Manual Die Placer #1                                        $            180.00
Oven                                                        $               -
Automatic Gold Ball Wirebonder #1                           $          2,400.00
Automatic Gold Ball Wirebonder #2                           $          2,400.00
Automatic Wedge Wirebonder #1                               $          2,400.00
Automatic Wedge Wirebonder #2                               $          2,400.00
Automatic Wedge Wirebonder #3                               $          2,400.00
Orthodyne Heavy Aluminum bonder #1                          $          3,000.00
Orthodyne Heavy Aluminum bonder #2                          $          3,000.00
Orthodyne Heavy Aluminum bonder #3                          $          3,000.00
Vacuum Reflow                                               $          6,000.00
HP 34970A Data Aquistion Unit                               $             72.00
Plasma Cleaner                                              $             60.00
High Power Microscope                                       $            300.00
Vacuum Laminator #1                                         $            600.00
Vacuum Laminator #2                                         $            600.00
Manual Surface Mount taping Machine                         $            240.00
                                                            $        269,200.80
                                     Case 18-23807-MAM                        Doc 1          Filed 11/05/18         Page 55 of 81
 Fill in this information to identify the case:

 Debtor name         Florida Microelectronics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Anthony Byk                                    Describe debtor's property that is subject to a lien                          $0.00                    $0.00
       Creditor's Name

       160 Hill Avenue, Suite A
       West Palm Beach, FL 33407
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Lewis Goulfine                                 Describe debtor's property that is subject to a lien                          $0.00                    $0.00
       Creditor's Name

       160 Hill Avenue, Suite A
       West Palm Beach, FL 33407
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                      Case 18-23807-MAM                       Doc 1          Filed 11/05/18         Page 56 of 81
 Debtor       Florida Microelectronics, LLC                                                            Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Randy Norman                                  Describe debtor's property that is subject to a lien                        $0.00                    $0.00
        Creditor's Name

        160 Hill Avenue, Suite A
        West Palm Beach, FL 33407
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                 $0.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18                 Page 57 of 81
 Fill in this information to identify the case:

 Debtor name         Florida Microelectronics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           1601 Hill Avenue, LLC                                                Contingent
           2872 Old Cypress North
                                                                                Unliquidated
           Palm Beach Gardens, FL 33410
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Office Lease
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $338.12
           ABLE LABEL                                                           Contingent
           310 N. HAVEN STREET                                                  Unliquidated
           Spokane, WA 99202-3808                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      1508
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,066.50
           ADECCO EMPLOYMENT SERVICES                                           Contingent
           DEPT CH 14091                                                        Unliquidated
           Palatine, IL 60055-4091                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      1177
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $353.12
           ALLIED ELECTRONICS                                                   Contingent
           7151 JACK NEWELL BLVD S                                              Unliquidated
           Fort Worth, TX 76118                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      5698
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         26644                                            Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18                 Page 58 of 81
 Debtor       Florida Microelectronics, LLC                                                           Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,059.78
          AMERICA II ELECTRONICS INC.                                           Contingent
          P.O. BOX 21355                                                        Unliquidated
          Saint Petersburg, FL 33742-1355                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1475
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,100.00
          AOI SYSTEMS LIMITED                                                   Contingent
          AUTOMATED OPTICAL INSPECTION                                          Unliquidated
          511 RITCHIE PARK                                                      Disputed
          JOHNSTONE
                                                                             Basis for the claim:    1 Automated Optical Inspection testing equipment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,180.34
          ARROW ELECTRONICS                                                     Contingent
          9201 E. DRY CREEK ROAD                                                Unliquidated
          Centennial, CO 80112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4421
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19.00
          AUTOMATION DIRECT.COM                                                 Contingent
          3505 HUTCHINGSON ROAD                                                 Unliquidated
          Cumming, GA 30040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7780
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,677.75
          AVNET ELECTRONIC MARKETING                                            Contingent
          12001 RESEARCH PARKWAY, SUITE 310                                     Unliquidated
          Orlando, FL 32826                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3126
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,775.00
          BARCO SALES                                                           Contingent
          4201 N.E. 6TH AVENUE                                                  Unliquidated
          Fort Lauderdale, FL 33334                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.36
          BISCO INDUSTRIES                                                      Contingent
          1500 N. LAKEVIEW AVENUE                                               Unliquidated
          Anaheim, CA 92807                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0726
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18                 Page 59 of 81
 Debtor       Florida Microelectronics, LLC                                                           Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,513.27
          BLUE THUNDER TECHNOLOGIES                                             Contingent
          1 CORPORATE ROAD                                                      Unliquidated
          ENFIELD, CT 60820                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Capital One                                                           Contingent
          PO Box 60599                                                          Unliquidated
          City of Industry, CA 91716                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       8721
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,502.40
          CUSTOM DESIGN SERVICE CORP.                                           Contingent
          6 OHEHYAHTAH PL                                                       Unliquidated
          DANBURY, CT                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,098.98
          DIGI-KEY CORPORATION                                                  Contingent
          701 BROOKS AVE SOUTH                                                  Unliquidated
          Thief River Falls, MN 56701-0677                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2782
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,817.04
          DUPONT ELECTRONICS                                                    Contingent
          MICROCIRCUIT & COMPONENT MATERIALS                                    Unliquidated
          RESEARCH TRIANGLE PARK, NC                                            Disputed
          27709-4425
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0752                         Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,443.55
          FERRO GMBH                                                            Contingent
          POSTFACH 11 04 03                                                     Unliquidated
          GULTLEUTSTRABE 215                                                    Disputed
          FRANKFURT AM MAIN
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3923                         Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,320.50
          FUTURE ELECTRONICS CORP                                               Contingent
          41 EAST MAIN STREET                                                   Unliquidated
          Bolton, MA                                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3000
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18                 Page 60 of 81
 Debtor       Florida Microelectronics, LLC                                                           Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90.08
          HAAS FACTORY OUTLET LLC                                               Contingent
          913 U.S. HIGHWAY 301 SOUTH                                            Unliquidated
          Tampa, FL 33619                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $790.67
          HEILIND ELECTRONICS                                                   Contingent
          307 CRANES ROOST BLVD                                                 Unliquidated
          SUITE 1020                                                            Disputed
          Altamonte Springs, FL 32701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       FLMICZ                       Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $84,747.60
          HELLA NORTH AMERICA                                                   Contingent
          50 INDUSTRIAL PARK                                                    Unliquidated
          Flora, IL 62839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0007
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $353.66
          HISCO INC.                                                            Contingent
          700 BROOKER CREEK BLVD                                                Unliquidated
          SUITE 1700                                                            Disputed
          Oldsmar, FL 34677
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7988                         Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $547.20
          HTM SENSORS                                                           Contingent
          1889 MARYLAND AVE                                                     Unliquidated
          Niagara Falls, NY 14305                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       F653
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,840.00
          IC-HAUS GMBH                                                          Contingent
          Am Kuemmerling 18                                                     Unliquidated
          Bodenheim                                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0021
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $511.20
          KRAYDEN INC.                                                          Contingent
          1491 WEST 124TH AVENUE                                                Unliquidated
          Denver, CO 80234                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1589
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18                 Page 61 of 81
 Debtor       Florida Microelectronics, LLC                                                           Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,599.76
          LOGIC SYSTEMS CORPORATION                                             Contingent
          1567 CYPRESS DRIVE                                                    Unliquidated
          Jupiter, FL 33469                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       352
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $110.25
          MATHESON TRI-GAS                                                      Contingent
          18000 BEELINE HWY.                                                    Unliquidated
          Jupiter, FL 33478                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2082
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,993.30
          MAYFAIR PLASTICS INC.                                                 Contingent
          PO BOX 995                                                            Unliquidated
          Gaylord, MI 49734                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46.95
          MCMASTER CARR                                                         Contingent
          P.O. BOX 4355                                                         Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3501
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,327.28
          MEGA CIRCUIT INC.                                                     Contingent
          1040 S. WESTGATE STREET                                               Unliquidated
          Addison, IL 60101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1350
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,348.90
          MOUSER ELECTRONICS                                                    Contingent
          1000 NORTH MAIN STREET                                                Unliquidated
          Mansfield, TX 76063                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4501
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $623.51
          NEWARK IN ONE                                                         Contingent
          300 S. RIVERSIDE PLAZA                                                Unliquidated
          SUITE 2200                                                            Disputed
          Chicago, IL 60606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1823                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18                 Page 62 of 81
 Debtor       Florida Microelectronics, LLC                                                           Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $466.97
          NEWEGG BUSINESS INC.                                                  Contingent
          17560 ROWLAND STREET                                                  Unliquidated
          City of Industry, CA 91748                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3350
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,735.50
          POLY-NOVA TECHNOLOGIES                                                Contingent
          125 SOUTHGATE DRIVE                                                   Unliquidated
          GUELPH                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0310
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,058.80
          QUESTECH SERVICES CORP                                                Contingent
          2201 EXECUTIVE DRIVE                                                  Unliquidated
          Garland, TX 75041-6120                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.40
          ROCHESTER ELECTRONICS LLC                                             Contingent
          16 MALCOLM HOYT DRIVE                                                 Unliquidated
          Newburyport, MA 01950-4018                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       O009
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,007.32
          SAI GLOBAL INC.                                                       Contingent
          PO BOX 311116                                                         Unliquidated
          LOCK BOX #T66072U                                                     Disputed
          Detroit, MI 48231
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9171                         Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,318.00
          SEFAR INC.                                                            Contingent
          111 CALUMET STREET                                                    Unliquidated
          Depew, NY 14043                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4857
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $173.08
          SIGMA-ALDRICH INC.                                                    Contingent
          3050 SPRUCE STREET                                                    Unliquidated
          Saint Louis, MO 63103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7489
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18                 Page 63 of 81
 Debtor       Florida Microelectronics, LLC                                                           Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16.36
          SOUTH FLORIDA JANITORIAL SUPPLY                                       Contingent
          2119 CONGRESS AVENUE                                                  Unliquidated
          West Palm Beach, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1500
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $521.04
          STAPLES ADVANTAGE                                                     Contingent
          P.O. BOX 405386                                                       Unliquidated
          Atlanta, GA 30384-5386                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9868
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.00
          THE INDIUM CORPORATION                                                Contingent
          34 RONINSON ROAD                                                      Unliquidated
          Clinton, NY 13323                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9396
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,830.70
          TROPICAL STENCIL                                                      Contingent
          1530 CYPRESS DRIVE SUITE E                                            Unliquidated
          Jupiter, FL 33469                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,579.84
          TTI ELECTRONICS                                                       Contingent
          5774 S. SEMORAN BLVD                                                  Unliquidated
          Orlando, FL 32822                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       F041
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,505.23
          ULINE                                                                 Contingent
          950 ALBRECHT DRIVE                                                    Unliquidated
          Lake Bluff, IL 60044                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4228
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $107.14
          UNITED PARCEL SERVICE                                                 Contingent
          SOUTH FLORIDA DISTRICT                                                Unliquidated
          6517 TAFT STREET                                                      Disputed
          Hollywood, FL 33024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       X41W                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18                   Page 64 of 81
 Debtor       Florida Microelectronics, LLC                                                           Case number (if known)
              Name

 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $295.98
           VERICAL / ARROW                                                      Contingent
           9201 E. DRY CREEK ROAD                                               Unliquidated
           Englewood, CO 80112                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      6752
                                                                             Is the claim subject to offset?         No     Yes

 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $535.00
           WATER ZONE INC.                                                      Contingent
           1432-B SKEES ROAD                                                    Unliquidated
           West Palm Beach, FL 33411                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      9224
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Gary Dytrych & Ryan P.A.
           701 US Highway One                                                                         Line     3.1
           North Palm Beach, FL 33408
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     269,284.43

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        269,284.43




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                   Case 18-23807-MAM                    Doc 1         Filed 11/05/18       Page 65 of 81
 Fill in this information to identify the case:

 Debtor name         Florida Microelectronics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.        State what the contract or                   Month to month
             lease is for and the nature of               tenancy for
             the debtor's interest                        office/manufacturing
                                                          space known as Areas
                                                          A, B, C and D, 1601 Hill
                                                          Avenue, Mangonia
                                                          Park, Florida 33407.
                  State the term remaining
                                                                                         1601 Hill Avenue, LLC
             List the contract number of any                                             2872 Old Cypress North
                   government contract                                                   Palm Beach Gardens, FL 33410


 2.2.        State what the contract or                   Brokerage Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                         Bradway Group
             List the contract number of any                                             P.O. Box 32224
                   government contract                                                   West Palm Beach, FL 33420


 2.3.        State what the contract or                   Manufacture's
             lease is for and the nature of               Representative
             the debtor's interest                        Agreement

                  State the term remaining
                                                                                         Moats, Yates & Associates
             List the contract number of any                                             PO Box 162194
                   government contract                                                   Altamonte Springs, FL 32716




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case 18-23807-MAM                   Doc 1     Filed 11/05/18         Page 66 of 81
 Fill in this information to identify the case:

 Debtor name         Florida Microelectronics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18             Page 67 of 81



 Fill in this information to identify the case:

 Debtor name         Florida Microelectronics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $3,058,564.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $5,968,661.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $5,736,718.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18             Page 68 of 81
 Debtor      Florida Microelectronics, LLC                                                              Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 18-23807-MAM                         Doc 1         Filed 11/05/18              Page 69 of 81
 Debtor        Florida Microelectronics, LLC                                                               Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     KELLEY & FULTON, P.L.
                 1665 Palm Beach Lakes
                 Boulevard
                 The Forum - Suite 1000                                                                                        October
                 West Palm Beach, FL 33401                                                                                     2018                   $27,500.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                     Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                    Dates of occupancy
                                                                                                                            From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18             Page 70 of 81
 Debtor      Florida Microelectronics, LLC                                                              Case number (if known)



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Ingham Group                                                                               EIN:

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18             Page 71 of 81
 Debtor      Florida Microelectronics, LLC                                                              Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18             Page 72 of 81
 Debtor      Florida Microelectronics, LLC                                                              Case number (if known)



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Paul Smyth
                    Smyth & Hauck
                    631 U.S. Highway 1 Suite 405
                    North Palm Beach, FL 33408

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Amy Ferreira
                    160 Hill Avenue, Suite A
                    West Palm Beach, FL 33407

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Anthony Byk                                    160 Hill Avenue, Suite A                            President and Member                  33 1/3%
                                                      West Palm Beach, FL 33407

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Amy Ferriera                                   160 Hill Avenue, Suite A                            Member                                13 1/3%
                                                      West Palm Beach, FL 33407

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Daniel Liewe                                   160 Hill Avenue, Suite A                            Member                                13 1/3%
                                                      West Palm Beach, FL 33407




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18             Page 73 of 81
 Debtor      Florida Microelectronics, LLC                                                              Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Cowan                                   160 Hill Avenue, Suite A                            Member                                13 1/3%
                                                      West Palm Beach, FL 33407

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Randy Norman                                   160 Hill Avenue, Suite A                            Member                                13 1/3%
                                                      West Palm Beach, FL 33407

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lewis Goulfine                                 160 Hill Avenue, Suite A                            Member                                13 1/3%
                                                      West Palm Beach, FL 33407



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 18-23807-MAM                       Doc 1         Filed 11/05/18             Page 74 of 81
 Debtor      Florida Microelectronics, LLC                                                              Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 5, 2018

 /s/ Anthony Byk                                                        Anthony Byk
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case 18-23807-MAM                      Doc 1        Filed 11/05/18              Page 75 of 81

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      Florida Microelectronics, LLC                                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Amy Ferreira                                                                         13 1/3%                                    Member
 160 Hill Avenue, Suite A
 West Palm Beach, FL 33407

 Anthony Byk                                                                          33 1/3 %                                   Member
 160 Hill Avenue, Suite A
 West Palm Beach, FL 33407

 Daniel Leiwe                                                                         13 1/3%                                    Member
 160 Hill Avenue, Suite A
 West Palm Beach, FL 33407

 Lewis Goulfine                                                                       13 1/3%                                    Member
 160 Hill Avenue, Suite A
 West Palm Beach, FL 33407

 Randy Norman                                                                         13 1/3%                                    Member
 160 Hill Avenue, Suite A
 West Palm Beach, FL 33407

 Robert Cowan                                                                         13 1/3%                                    Member
 160 Hill Avenue, Suite A
 West Palm Beach, FL 33407


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 5, 2018                                                       Signature /s/ Anthony Byk
                                                                                            Anthony Byk

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 18-23807-MAM                     Doc 1        Filed 11/05/18   Page 76 of 81




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Florida Microelectronics, LLC                                                               Case No.
                                                                                  Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 5, 2018                                          /s/ Anthony Byk
                                                                       Anthony Byk/President
                                                                       Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 18-23807-MAM   Doc 1   Filed 11/05/18   Page 77 of 81


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            1601 Hill Avenue, LLC
            2872 Old Cypress North
            Palm Beach Gardens, FL 33410


            ABLE LABEL
            310 N. HAVEN STREET
            Spokane, WA 99202-3808


            ADECCO EMPLOYMENT SERVICES
            DEPT CH 14091
            Palatine, IL 60055-4091


            ALLIED ELECTRONICS
            7151 JACK NEWELL BLVD S
            Fort Worth, TX 76118


            AMERICA II ELECTRONICS INC.
            P.O. BOX 21355
            Saint Petersburg, FL 33742-1355


            Anthony Byk
            160 Hill Avenue, Suite A
            West Palm Beach, FL 33407


            AOI SYSTEMS LIMITED
            AUTOMATED OPTICAL INSPECTION
            511 RITCHIE PARK
            JOHNSTONE


            ARROW ELECTRONICS
            9201 E. DRY CREEK ROAD
            Centennial, CO 80112


            AUTOMATION DIRECT.COM
            3505 HUTCHINGSON ROAD
            Cumming, GA 30040


            AVNET ELECTRONIC MARKETING
            12001 RESEARCH PARKWAY, SUITE 310
            Orlando, FL 32826


            BARCO SALES
            4201 N.E. 6TH AVENUE
            Fort Lauderdale, FL 33334
Case 18-23807-MAM   Doc 1   Filed 11/05/18   Page 78 of 81



        BISCO INDUSTRIES
        1500 N. LAKEVIEW AVENUE
        Anaheim, CA 92807


        BLUE THUNDER TECHNOLOGIES
        1 CORPORATE ROAD
        ENFIELD, CT 60820


        Bradway Group
        P.O. Box 32224
        West Palm Beach, FL 33420


        Capital One
        PO Box 60599
        City of Industry, CA 91716


        CUSTOM DESIGN SERVICE CORP.
        6 OHEHYAHTAH PL
        DANBURY, CT


        DIGI-KEY CORPORATION
        701 BROOKS AVE SOUTH
        Thief River Falls, MN 56701-0677


        DUPONT ELECTRONICS
        MICROCIRCUIT & COMPONENT MATERIALS
        RESEARCH TRIANGLE PARK, NC 27709-4425


        FERRO GMBH
        POSTFACH 11 04 03
        GULTLEUTSTRABE 215
        FRANKFURT AM MAIN


        FUTURE ELECTRONICS CORP
        41 EAST MAIN STREET
        Bolton, MA


        Gary Dytrych & Ryan P.A.
        701 US Highway One
        North Palm Beach, FL 33408


        HAAS FACTORY OUTLET LLC
        913 U.S. HIGHWAY 301 SOUTH
        Tampa, FL 33619
Case 18-23807-MAM   Doc 1   Filed 11/05/18   Page 79 of 81



        HEILIND ELECTRONICS
        307 CRANES ROOST BLVD
        SUITE 1020
        Altamonte Springs, FL 32701


        HELLA NORTH AMERICA
        50 INDUSTRIAL PARK
        Flora, IL 62839


        HISCO INC.
        700 BROOKER CREEK BLVD
        SUITE 1700
        Oldsmar, FL 34677


        HTM SENSORS
        1889 MARYLAND AVE
        Niagara Falls, NY 14305


        IC-HAUS GMBH
        Am Kuemmerling 18
        Bodenheim


        KRAYDEN INC.
        1491 WEST 124TH AVENUE
        Denver, CO 80234


        Lewis Goulfine
        160 Hill Avenue, Suite A
        West Palm Beach, FL 33407


        LOGIC SYSTEMS CORPORATION
        1567 CYPRESS DRIVE
        Jupiter, FL 33469


        MATHESON TRI-GAS
        18000 BEELINE HWY.
        Jupiter, FL 33478


        MAYFAIR PLASTICS INC.
        PO BOX 995
        Gaylord, MI 49734


        MCMASTER CARR
        P.O. BOX 4355
        Chicago, IL 60680
Case 18-23807-MAM   Doc 1   Filed 11/05/18   Page 80 of 81



        MEGA CIRCUIT INC.
        1040 S. WESTGATE STREET
        Addison, IL 60101


        Moats, Yates & Associates
        PO Box 162194
        Altamonte Springs, FL 32716


        MOUSER ELECTRONICS
        1000 NORTH MAIN STREET
        Mansfield, TX 76063


        NEWARK IN ONE
        300 S. RIVERSIDE PLAZA
        SUITE 2200
        Chicago, IL 60606


        NEWEGG BUSINESS INC.
        17560 ROWLAND STREET
        City of Industry, CA 91748


        POLY-NOVA TECHNOLOGIES
        125 SOUTHGATE DRIVE
        GUELPH


        QUESTECH SERVICES CORP
        2201 EXECUTIVE DRIVE
        Garland, TX 75041-6120


        Randy Norman
        160 Hill Avenue, Suite A
        West Palm Beach, FL 33407


        ROCHESTER ELECTRONICS LLC
        16 MALCOLM HOYT DRIVE
        Newburyport, MA 01950-4018


        SAI GLOBAL INC.
        PO BOX 311116
        LOCK BOX #T66072U
        Detroit, MI 48231


        SEFAR INC.
        111 CALUMET STREET
        Depew, NY 14043
Case 18-23807-MAM   Doc 1   Filed 11/05/18   Page 81 of 81



        SIGMA-ALDRICH INC.
        3050 SPRUCE STREET
        Saint Louis, MO 63103


        SOUTH FLORIDA JANITORIAL SUPPLY
        2119 CONGRESS AVENUE
        West Palm Beach, FL 33404


        STAPLES ADVANTAGE
        P.O. BOX 405386
        Atlanta, GA 30384-5386


        THE INDIUM CORPORATION
        34 RONINSON ROAD
        Clinton, NY 13323


        TROPICAL STENCIL
        1530 CYPRESS DRIVE SUITE E
        Jupiter, FL 33469


        TTI ELECTRONICS
        5774 S. SEMORAN BLVD
        Orlando, FL 32822


        ULINE
        950 ALBRECHT DRIVE
        Lake Bluff, IL 60044


        UNITED PARCEL SERVICE
        SOUTH FLORIDA DISTRICT
        6517 TAFT STREET
        Hollywood, FL 33024


        VERICAL / ARROW
        9201 E. DRY CREEK ROAD
        Englewood, CO 80112


        WATER ZONE INC.
        1432-B SKEES ROAD
        West Palm Beach, FL 33411
